Exhibit 10.1

 

EXECUTION VERSION

 

SIXTH AMENDMENT TO CREDIT AGREEMENT

 

THIS SIXTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), effective as of the
3rd day of November, 2015 (the “Effective Date”), is entered into by and among
MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation (the “Borrower”),
the guarantors party hereto (the “Guarantors”), the New Lenders (as hereinafter
defined) party hereto and BANK OF MONTREAL, as administrative agent for the New
Lenders (the “Administrative Agent”) and as Issuing Bank (the “Issuing Bank”)
and CANTOR FITZGERALD SECURITIES, as loan administrator (the “Loan
Administrator”).

 

RECITALS

 

WHEREAS, the Borrower, the lenders party thereto and the Administrative Agent
entered into that certain Fourth Amended and Restated Credit Agreement dated as
of October 22, 2014 (as amended pursuant to that certain First Amendment to
Credit Agreement and Limited Waiver dated as of February 24, 2015, that certain
Second Amendment to Credit Agreement and Limited Waiver dated as of April 17,
2015, that certain Third Amendment to Credit Agreement and Limited Consent dated
as of May 28, 2015, that certain Fourth Amendment to Credit Agreement and
Limited Consent dated as of June 19, 2015, that certain Fifth Amendment to
Credit Agreement and Limited Waiver dated as of July 10, 2015 and that certain
Partial Agency Transfer Agreement dated as of November 3, 2015, the “Credit
Agreement”);

 

WHEREAS, the Borrower has requested (a) to borrow additional loans (the “New
Loans”) on the date of effectiveness of this Amendment having the terms and
conditions applicable to the “Loans” as such term is defined in Exhibit A
attached hereto and (b) that the New Lenders agree to amend the terms and
conditions in the Credit Agreement relating to all “Loans” (as such term is
defined in the Credit Agreement) outstanding under the Credit Agreement
immediately prior to the effectiveness of this Amendment (the “Existing Loans”)
so that the terms and conditions applicable on and after the date of
effectiveness of this Amendment to the Existing Loans shall be substantially
identical to the New Loans;

 

WHEREAS, on the Effective Date but prior to giving effect to this Amendment each
Lender who held any Existing Loans (the “Exiting Lenders”) will assign and
transfer the Existing Loans to the Persons purchasing the existing Loans
pursuant to the Effective Date Assignments (the “New Lenders”), it being
understood and agreed that Existing Loans are being assigned and transferred to
the New Lenders and that such assignment and transfer is not a repayment or
satisfaction of the Existing Loans;

 

WHEREAS, on the Effective Date the Loan commitment of each New Lender will be as
indicated on Exhibit B attached hereto (each, a “Commitment”);

 

WHEREAS, upon the effectiveness of this Amendment, each New Lender severally has
agreed to make New Loans to the Borrower in an amount equal to the excess (if
any) of its Commitment over the amount of its Existing Loans, with the proceeds
of such New Loans to be applied as set forth in Exhibit A attached hereto; and

 

WHEREAS, the New Lenders have agreed to effectuate the foregoing and to amend
the Credit Agreement as set forth in this Amendment and Exhibit A attached
hereto.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants set
forth in this Amendment, the Borrower, the Guarantors, the New Lenders, the
Administrative Agent, the Loan Administrator and the Issuing Bank agree as
follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein have the meanings assigned to them in the
Credit Agreement.

 

2.                                      Amendments to Credit Agreement.

 

(a)                                 Amendment and Restatement.  The Credit
Agreement (excluding the Exhibits and Schedules thereto (other than specific
schedules expressly set forth on Exhibit A)) (it being agreed, for the avoidance
of doubt, that notwithstanding anything in Exhibit A hereto to the contrary,
nothing in this Amendment amends or modifies the Exhibits and Schedules to the
Credit Agreement except as expressly set forth in Sections 2(b) and 2(c) and
2(d) of this Amendment) is, effective as of Effective Date (as hereinafter
defined), hereby amended in its entirety as set forth in Exhibit A hereto, and
as so amended (as so amended and as otherwise amended or modified by this
Amendment, the “Amended Credit Agreement”), and as otherwise amended or modified
by this Amendment, is hereby ratified, approved and confirmed in each and every
respect.  By executing this Amendment each New Lender hereby consents and agrees
to the amendments and modifications to the Credit Agreement contained in this
Amendment, and hereby authorizes the Administrative Agent and the Loan
Administrator to execute the Amended Credit Agreement on such Lender’s behalf to
further confirm such amendment.  All Obligations under the Credit Agreement and
the Loan Documents shall continue to be outstanding and shall be governed in all
respects by this Amendment and the Amended Credit Agreement and the other Loan
Documents, it being understood that neither this Amendment nor the Amended
Credit Agreement constitute a novation, satisfaction or reborrowing of any
Obligations under the Credit Agreement or any other Loan Document.

 

(b)                                 Amendment to Annex 1.  Annex 1 to the
Amended Credit Agreement is hereby amended by replacing such Annex to the
Amended Credit Agreement with Annex 1 attached hereto as Exhibit B.

 

(c)                                  Amendment to Exhibit B.  Exhibit B to the
Amended Credit Agreement is hereby amended by replacing such Exhibit to the
Credit Agreement with Exhibit B attached hereto as Exhibit C.

 

(d)                                 Amendment to Exhibit E.  Exhibit E to the
Credit Agreement is hereby amended by replacing such Exhibit to the Credit
Agreement with Exhibit E attached hereto as Exhibit E.

 

3.                                      Funding Mechanics.

 

(a)                                 Funding.  Upon the occurrence of the
Effective Date, each Lender severally shall make New Loans to the Borrower in an
aggregate amount of up to the excess of its Commitment over the amount of its
Existing Loans, with the proceeds of the New Loans applied as required by
Section 7.21 of the Amended Credit Agreement;

 

2

--------------------------------------------------------------------------------


 

(b)                                 Funding of Assignments and New Loans. 
Notwithstanding the foregoing, the parties hereto hereby agree that the
assignment and amendments contemplated hereby and the mechanism for funding
described in Section 3(a) above may occur in whole or in part by means of each
New Lender on the Effective Date (pursuant to the Assignment and Assumptions
referenced in Section 7(b) below (the “Effective Date Assignments”) and/or by
executing this Amendment) (i) funding an amount to the Loan Administrator equal
to the entire amount of its Commitment on the Effective Date, (ii) being deemed
to use a portion of the funded amount in clause (i) to fund its New Loan, if
any, and (iii) being deemed to use a portion of the funded amount in clause
(i) to pay the consideration payable by such New Lender to the Exiting Lenders
on the Effective Date under the Effective Date Assignments, in an amount equal
to the purchase price of the Existing Loans purchased by such New Lender in
accordance with its Effective Date Assignment.  The Loan Administrator shall
allocate such funds (including by making payments in accordance with the
Effective Date Assignments to the Exiting Lenders prior to the effectiveness of
this Amendment) to give effect to the assignments and transfer of Existing Loans
to the New Lenders.

 

(c)                                  Waiver.  The parties hereto hereby waive,
to the extent otherwise applicable, any notice requirements under the Credit
Agreement (other than the Notice of Borrowing required under Section 2.03 of the
Amended Credit Agreement) for the assignment and transfer of the Existing Loans
to the New Lenders.

 

4.                                      Conversion of Existing Loans.  The
parties hereto hereby acknowledge and agree that, effective as of the Effective
Date, the Existing Loans shall be immediately and automatically converted into
term loans with the characteristics and attributes attributed to “Loans” as set
forth in the Amended Credit Agreement.

 

5.                                      Ratification. Each of the Borrower and
the Guarantors hereby (a) ratifies and reaffirms (after giving effect to this
Amendment) all of its respective payment and performance obligations under the
Credit Agreement and each of the Loan Documents to which it is a party,
(b) agrees and acknowledges that the Amended Credit Agreement and each of the
Loan Documents to which it is a party are and shall continue to be in full force
and effect as amended and/or modified by this Amendment, and (c) ratifies and
reaffirms any guarantee of the Obligations under the Loan Documents to which it
is a party and the grant of security interests and liens by it under any of the
Loan Documents to which it is a party, and confirms and agrees that such
guarantees, security interests and liens hereafter guaranty or secure, as
applicable, all of the Obligations under the Credit Agreement as amended
hereby.  Except as provided herein, nothing in this Amendment or the other Loan
Documents in any manner (i) impairs or adversely affects the continuation of the
liability of the Borrower and the Guarantors for the Obligations incurred,
granted, pledged and/or assigned prior to the Effective Date to the Lenders
under the Credit Agreement and the other Loan Documents or (ii) impairs, limits,
terminates, waives, extinguishes, novates or releases any right, claim, lien,
security interest or entitlement of any of the Lenders, the Administrative Agent
or the Loan Administrator created by or contained in any of such documents, nor
is the Borrower nor any Guarantor released from any covenant, warranty or
obligation created by or contained herein or therein.

 

3

--------------------------------------------------------------------------------


 

6.                                      Representations and Warranties.  The
Borrower and Guarantors hereby represent and warrant to the Administrative
Agent, the Loan Administrator and the Lenders that (a) this Amendment has been
duly executed and delivered on behalf of the Borrower and Guarantors; (b) this
Amendment constitutes a valid and legally binding agreement enforceable against
the Borrower and Guarantors in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium or other
laws affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law;
(c) the representations and warranties contained in the Amended Credit Agreement
and the Loan Documents are true and correct on and as of the date hereof in all
material respects as though made as of the date hereof (except to the extent any
such representations and warranties are expressly limited to an earlier date, in
which case, such representations and warranties shall continue to be true and
correct in all material respects as of such specified earlier date); provided
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or similar language shall be true and correct (after
giving effect to any qualification therein) in all respects on such respective
dates, immediately prior to, and after giving effect to, the “Loans” (as defined
in the Amended Credit Agreement) being made on the Effective Date; (d) after
giving effect to this Amendment, no Default or Event of Default exists under the
Amended Credit Agreement or under any Loan Document as of the Effective Date;
(e) the execution, delivery and performance of this Amendment have been duly
authorized by the Borrower and the Guarantors and are within each such Loan
Party’s constitutive powers and do not (i) contravene such Loan Party’s
constitutive documents, (ii) violate any law (including, without limitation, the
Securities Exchange Act of 1934), rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to such Loan Party, (iii) conflict with or result in the breach of,
or constitute a default under, any contract, loan agreement, indenture,
mortgage, deed of trust, lease or other instrument binding on or affecting any
Loan Party, or (iv) except for the Liens created or to be created under the Loan
Documents, result in or require the creation or imposition of any Lien upon or
with respect to any of the properties of any Loan Party or any of its
Subsidiaries except, in each case referred to in clauses (ii) and (iii), to the
extent that such violation conflict, breach or default would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect; and (f) no authorization, approval or other action by, and no notice to
or filing with, any governmental authority or regulatory body or any third party
is required for the due execution, delivery, recordation, filing or performance
by the Borrower or any other Loan Party of this Amendment, or for the
consummation of each aspect of the transactions contemplated hereby.

 

7.                                      Conditions to Effectiveness.  This
Amendment shall become effective on the Effective Date upon satisfaction of the
following conditions:

 

(a)                                 The Loan Administrator and the New Lenders
shall have received counterparts of this Amendment executed by each other, the
Borrower, the Guarantors, the Loan Administrator and the New Lenders.

 

(b)                                 The Administrative Agent, the Loan
Administrator, the New Lenders and their counsel shall have received copies of
fully executed Assignment and Assumptions entered into by the New Lenders
pursuant to which all Existing Loans shall be assigned and transferred on date
hereof (with such assignments to be effective by their terms

 

4

--------------------------------------------------------------------------------


 

immediately prior the effectiveness of this Amendment) by the Exiting Lenders to
the New Lenders, and such Assignment and Assumptions shall be in form and
substance reasonably satisfactory to the New Lenders and their respective
counsel.

 

(c)                                  The Administrative Agent, the Loan
Administrator, the New Lenders and their counsel shall have received a copy of a
fully executed amendment to the Intercreditor Agreement in form and substance
satisfactory to the New Lenders and their respective counsel.

 

(d)                                 The New Lenders and their counsel shall have
received copies of fully executed documentation by which the Issuing Bank shall
be provided, immediately following the funding of the New Loans on the Effective
Date, cash collateral for outstanding letters of credit which documentation
shall be in form and substance reasonably satisfactory to the Issuing Bank, the
New Lenders and their respective counsel (which such documentation may be
documented in the Amended Credit Agreement).

 

(e)                                  The Administrative Agent, the Loan
Administrator, the New Lenders and their counsel shall have received copies of
any agreement or instrument entered into in connection with this Amendment (not
already described in clauses (a) through (d) above (including amendments, if
any, to and forbearances, if any, with respect to the Security Instruments, the
Second Lien Term Loan Documents and the documentation for the Senior Notes),
each of which shall be in form and substance consistent with the terms set forth
in that certain term sheet attached hereto as Exhibit D (the “Term Sheet”) and
otherwise reasonably satisfactory to the New Lenders and their respective
counsel.

 

(f)                                   The New Lenders shall be satisfied that
there shall not occur as a result of this Amendment, the conversion and funding
of the “Loans” (as defined in the Amended Credit Agreement) on the Effective
Date, the payment of fees and expenses in connection therewith, and the
consummation of the other transactions contemplated hereby (collectively, the
“Financing Transactions”), a default (or any event which with the giving of
notice or lapse of time or both would be a default) under any of the Borrower’s
or Guarantors’ debt instruments and other material agreements (other than as
contemplated by the Senior Notes Forbearance Agreement or the Second Lien
Forbearance Agreement).Such determination by the New Lenders shall be binding on
the Administrative Agent and the Loan Administrator without further inquiry.

 

(g)                                  All necessary governmental and third party
consents and approvals necessary in connection with the Financing Transactions
shall have been obtained and shall remain in effect; and no law or regulation
shall be applicable that restrains, prevents or imposes adverse conditions upon
the Financing Transactions.

 

(h)                                 The Administrative Agent for the benefit of
the New Lenders shall have a valid and perfected first priority lien on and
security interest in any Collateral granted under the Amended Credit Agreement
and the Loan Documents (or, with respect to the mortgages delivered in
connection herewith, will have a valid and perfected first priority lien on and
security interest in the Collateral described therein, upon filing in the
appropriate county filing office (the “Mortgage Qualification”)).

 

5

--------------------------------------------------------------------------------


 

(i)                                     The Administrative Agent, the Loan
Administrator and the New Lenders shall have received the Borrower’s initial
6-week budget (the “Initial Budget”) giving effect to the Financing
Transactions, which will govern the use of the proceeds of the New Loans which
Initial Budget shall be in form and substance satisfactory to the New Lenders.

 

(j)                                    After giving effect to this Amendment and
the funding of the New Loans, no Default or Event of Default shall exist under
the Amended Credit Agreement or under any Loan Document as of the Effective
Date.

 

(k)                                 The Borrower shall have provided evidence to
the Administrative Agent, the Loan Administrator, the New Lenders, the Second
Lien Agent and the lenders under the Second Lien Term Loan Documents that a
first priority perfected security interest in favor of the Administrative Agent
for the benefit of the first lien secured parties (and a second priority
perfected security interest in favor of the Second Lien Agent for the benefit of
the second lien secured parties) shall exist on all Oil and Gas Properties
necessary to ensure that the Mortgaged Properties represent at least the Minimum
Collateral Amount, subject to the Mortgage Qualification.

 

(l)                                     The representations and warranties
contained in the Amended Credit Agreement and the Loan Documents shall be true
and correct on and as of the Effective Date in all material respects as though
made as of the Effective Date (except to the extent any such representations and
warranties are expressly limited to an earlier date, in which case, such
representations and warranties shall continue to be true and correct in all
material respects as of such specified earlier date); provided that any
representation or warranty that is qualified as to “materiality”, “Material
Adverse Effect” or similar language shall be true and correct (after giving
effect to any qualification therein) in all respects on such respective dates,
immediately prior to, and after giving effect to, the funding of the New Loans
being made on the Effective Date.

 

(m)                             The funding of the Loans being made on the
Effective Date shall not violate any law (including, without limitation, the
Securities Exchange Act of 1934), rule, regulation (including, without
limitation, Regulation X of the Board of Governors of the Federal Reserve
System), order, writ, judgment, injunction, decree, determination or award
applicable to such Loan Party and shall not be enjoined, temporarily,
preliminarily or permanently.

 

(n)                                 The Borrower shall have paid (i) to the
Administrative Agent, the Loan Administrator and the New Lenders all fees and
expenses owed to each in accordance with Section 12.03 of the Amended Credit
Agreement, to the extent invoiced to the Borrower on or prior to the Effective
Date, and (ii) to the extent not covered by the preceding clause (i), any and
all fees and expenses of the advisors to the ad hoc group of Senior Noteholders
and the ad hoc group of Second Lien Lenders incurred through the Effective Date
in accordance with the Term Sheet, to the extent invoiced to the Borrower on or
prior to the Effective Date.

 

6

--------------------------------------------------------------------------------


 

(o)                                 The Borrower shall have entered into fully
executed engagement letters with both the legal and financial advisors of the ad
hoc group of Senior Noteholders and the ad hoc group of Second Lien Lenders in
form and substance satisfactory to such ad hoc groups.

 

(p)                                 The New Lenders and their advisors shall
have completed to their respective satisfaction their due diligence review
related to the Financing Transactions (and shall have received all information
reasonably requested by them in connection therewith).

 

(q)                                 The Administrative Agent and the New Lenders
shall have received, in form and substance reasonably satisfactory to the New
Lenders, a legal opinion of Kirkland & Ellis LLP counsel to the Loan Parties
related to this Amendment and the Amended Credit Agreement and the continuation
and perfection of existing UCC Article 9 security interests securing the
Obligations.

 

(r)                                    The existing Swap Agreement between Bank
of Montreal and the Borrower shall have been terminated (it being acknowledged
by said parties that such termination is voluntary and mutually agreed to).

 

8.                                      Outstanding Indebtedness; Release. 
(a) Without limiting any other obligations owed under the Credit Agreement, the
Borrower and the Guarantors hereby acknowledge and agree that (a) immediately
prior to the effectiveness of this Amendment on the Effective Date, $5,000,000
in outstanding principal amounts of Loans, $12,842.47 of accrued and unpaid
interest on such principal amount in an amount determined in accordance with the
provisions of the Credit Agreement, are payable by the Borrower to the Lenders
pursuant to the Credit Agreement without defense, offset, withholding,
counterclaim or deduction of any kind, and (b) immediately prior to the
effectiveness of this Amendment, giving effect to the Effective Date
Assignments, the Existing Loans held by the New Lenders are outstanding and
constitute all Existing Loans outstanding under the Credit Agreement immediately
prior to the effectiveness of this Amendment.

 

(b) In further consideration of Administrative Agent’s, Loan Administrator’s and
the New Lenders’ execution of this Amendment, each Loan Party, individually and
on behalf of its respective successors (including any trustees acting on behalf
of such Loan Party, and any debtor-in-possession with respect to such Loan
Party), assigns, Subsidiaries and Affiliates, hereby forever releases
Administrative Agent in its capacity as Administrative Agent, the Loan
Administrator in its capacity as Loan Administrator and each New Lender, in its
capacity as lender under the Amended Credit Agreement, and their respective
successors, assigns, parents, Subsidiaries, and Affiliates and their respective
officers, employees, directors, agents and attorneys (collectively, the
“Releasees”) from any and all debts, claims, demands, liabilities,
responsibilities, disputes, causes, damages, actions and causes of actions
(whether at law or in equity), and obligations of every nature whatsoever,
whether liquidated or unliquidated, whether matured or unmatured, whether fixed
or contingent that such Loan Party has or may have against the Releasees, or any
of them, which arise from or relate to any actions which the Releasees, or any
of them, have or may have taken or omitted to take in connection with the Credit
Agreement as amended herein or the other Loan Documents prior to the date hereof
(including with respect

 

7

--------------------------------------------------------------------------------


 

to the Obligations and any third parties liable in whole or in part for the
Obligations); provided, however, that for the avoidance of doubt this release
does not apply to any items related to the Second Lien Term Loan or the facility
itself, the Senior Notes or any claim related to the Second Lien Loan Documents
or the Senior Notes; provided, further, this release does not (a) apply to any
release of the Releasees from any agreements, covenants, liabilities or
obligations under any of the Loan Documents or in respect of the “Obligations”
or (b) constitute a release of, or covenant not to sue, in respect of any
Releasee arising from the gross negligence, willful misconduct or fraud (actual
or constructive) of any Releasee.  This provision shall survive and continue in
full force and effect whether or not the Loan Parties shall satisfy all other
provisions of the Credit Agreement as amended hereby or the other Loan
Documents.

 

9.                                      Counterparts.  This Amendment may be
signed in any number of counterparts, which may be delivered in original,
electronic or facsimile form each of which shall be construed as an original,
but all of which together shall constitute one and the same instrument. 
Signature by PDF or other electronic signature shall be as effective as a manual
counterpart thereof.

 

10.                               Governing Law . This Amendment, all Notes, the
other Loan Documents and all other documents executed in connection herewith
shall be deemed to be contracts and agreements under the laws of the State of
New York and of the United States of America and for all purposes shall be
construed in accordance with, and governed by, the laws of New York and of the
United States.

 

11.                               Final Agreement of the Parties.  Any previous
agreement among the parties with respect to the subject matter hereof is
superseded by the Credit Agreement, as modified by this Amendment.  Nothing in
this Amendment, express or implied, is intended to confer upon any party other
than the parties hereto any rights, remedies, obligations or liabilities under
or by reason of this Amendment.

 

12.                               Amendment is a Loan Document; References to
Credit Agreement.  This Amendment is a Loan Document, as defined in the Credit
Agreement.  All references in the Credit Agreement to “this Agreement” shall
mean the Credit Agreement as modified by this Amendment.

 

[Signature Pages Follow]

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized as of the Effective Date.

 

 

BORROWER:

 

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

GUARANTORS:

 

 

 

MAGNUM HUNTER RESOURCES LP, a Delaware limited partnership

 

 

 

By: Magnum Hunter Resources GP, LLC, its general partner

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MAGNUM HUNTER RESOURCES GP, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TRIAD HUNTER, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

MAGNUM HUNTER PRODUCTION INC., a Kentucky corporation

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

NGAS HUNTER, LLC

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BAKKEN HUNTER CANADA, INC., a corporation existing under the laws of the
Province of Alberta

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

BAKKEN HUNTER, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

MAGNUM HUNTER MARKETING, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

VIKING INTERNATIONAL RESOURCES CO., INC., a Delaware corporation

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SHALE HUNTER, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

HUNTER REAL ESTATE, LLC, a Delaware limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

 

 

 

 

 

 

TRIAD HOLDINGS, LLC, an Ohio limited liability company

 

 

 

 

By:

/s/ Joseph C. Daches

 

Name:

Joseph C. Daches

 

Title:

Chief Financial Officer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ISSUING BANK

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT

 

 

 

BANK OF MONTREAL

 

 

 

 

By:

/s/ Gumaro Tijerina

 

Name:

Gumaro Tijerina

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LOAN ADMINISTRATOR

 

 

 

CANTOR FITZGERALD SECURITIES

 

 

 

 

By:

/s/ James Bond

 

Name:

James Bond

 

Title:

Chief Operating Officer

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

AmTrust International Insurance, Ltd.

 

 

 

 

By:

/s/ Harry Schlachter

 

Name:

Harry Schlachter

 

Title:

V.P.

 

 

 

 

LENDER:

 

 

 

National General Reinsurance, LTD

 

 

 

 

By:

/s/ Peter Rendall

 

Name:

Peter Rendall

 

Title:

COO & Treasurer

 

 

 

 

LENDER:

 

 

 

CVC European Credit Opportunities (No. 8)

S.a r.l

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

Name:

Jennifer Patrickakos

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

CVC Credit Partners Global Special

Situations Holdings, L.P.

 

 

 

 

By:

/s/ Jennifer Patrickakos

 

Name:

Jennifer Patrickakos

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

CVC Global Credit Opportunities Master

Fund, L.P.

 

 

 

 

By:

/s/ Scott Bynum

 

Name:

Scott Bynum

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Farmstead Master Fund, Ltd.

 

 

 

 

By:

/s/ Michael Scott

 

Name:

Michael Scott

 

Title:

Managing Member

 

 

 

 

LENDER:

 

 

 

OC 530 Offshore Fund, Ltd.

 

 

 

 

By:

/s/ Graham Quickley

 

Name:

Graham Quickley

 

Title:

Director - CFO

 

 

 

 

LENDER:

 

 

 

KAYNE ENERGY CREDIT

OPPORTUNITIES, LP

 

 

 

By: Kayne Anderson Capital Advisors, L.P.

as its General Partner

 

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

 

 

 

LENDER:

 

 

 

YOUNG MEN’S CHRISTIAN

ASSOCIATION RETIREMENT FUND

 

 

 

By: Kayne Anderson Capital Advisors, L.P.

as its Manager

 

 

 

 

By:

/s/ David Shladovsky

 

Name:

David Shladovsky

 

Title:

General Counsel

 

 

 

 

LENDER:

 

 

 

River Birch Master Fund L.P.

 

 

 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Director of Operations

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

P River Birch Ltd.

 

 

 

 

By:

/s/ Edward O’Connell

 

Name:

Edward O’Connell

 

Title:

Authorized Signer

 

 

 

 

LENDER:

 

 

 

Third Point Offshore Master Fund L.P.

 

 

 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

 

LENDER:

 

 

 

Third Point Partners L.P.

 

 

 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

LENDER:

 

 

 

Third Point Ultra Master Fund L.P.

 

 

 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

 

 

 

LENDER:

 

 

 

Third Point Partners Qualified L.P.

 

 

 

 

By:

/s/ James P. Gallagher

 

Name:

James P. Gallagher

 

Title:

CAO

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Wingspan Master Fund, LP by

 

Wingspan GP, LLC, as its general partner

 

 

 

 

By:

/s/ Brendan Driscoll

 

Name:

Brendan Driscoll

 

Title:

Chief Financial Officer

 

 

 

 

LENDER:

 

 

 

Western Asset Opportunistic Value

Portfolio, L.L.C.

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset High Yield Credit Energy

Portfolio, LLC

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Indiana University

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

AST Academic Strategies Asset Allocation

Portfolio

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Western Asset Strategic US Dollar High

Yield Portfolio LLC

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Short-Dated High Yield

Master Fund, Ltd.

 

BY: Western Asset Management Company
as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Short Duration High Income Fund

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Premier Bond Fund

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Western Asset Opportunistic US Dollar

High Yield Securities Portfolio, LLC

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Middle Market Income Fund Inc.

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Middle Market Debt Fund Inc.

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Managed High Income Fund Inc.

 

BY: Western Asset Management Company
as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Macro Opportunities Fund

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Western Asset High Yield Fund

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset High Yield Defined

Opportunity Fund Inc.

 

BY: Western Asset Management Company
as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Strategic High Income

Opportunity Fund Inc. (HIO)

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset High Income Fund II Inc.

 

BY: Western Asset Management Company

as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Western Asset Global Partners Income Fund Inc.

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Global Multi Strategy, LLC

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Western Asset Global High Yield Bond Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Global High Income Fund Inc.

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Western Asset Floating Rate High Income Fund, LLC

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Western Asset Credit Opportunities Portfolio, L.L.C.

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Bank Loan (Offshore) Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Western Asset Bank Loan (Multi-Currency) Master Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

The Walt Disney Company Retirement Plan Master Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Stichting Pensioenfonds DSM Nederland

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Southern California Edison Company Retirement Plan Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

LMP Corporate Loan Fund, Inc.

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Legg Mason Western Asset US High Yield Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Legg Mason Western Asset Senior Loans Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Legg Mason Western Asset Global Multi-Strategy Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Legg Mason Western Asset Global High Yield Bond Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Legg Mason Western Asset Global Credit Absolute Return Fund.

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Legg Mason Partners Variable Income Trust - Legg Mason Western Asset Variable
Global High Yield Bond Portfolio

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Legg Mason Global Multi Strategy Bond Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Kern County Employees Retirement Association

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Kaiser Permanente Group Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

Kaiser Foundation Hospitals

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

John Hancock Variable Insurance Trust - High Yield Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

 

LENDER:

 

 

 

John Hancock II High Yield Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

John Hancock Fund II Floating Rate Income Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Intl Union, UAW Master Pension

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

International Union, UAW - Strike Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Guidestone Global Bond Fund

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Employees’ Retirement System of the State of Rhode Island

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Diago Pension Scheme

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Consulting Group Capital Markets High Yield

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

California State Teachers’ Retirement System

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

Ascension Health Master Pension Trust

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Ascension Alpha Fund, LLC

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

Allegheny Technologies Incorporated Master Pension Trust

 

BY: Western Asset Management Company as Investment Manager and Agent

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

1199 SEIU Health Care Employees Pension Fund

 

 

 

By:

/s/ Joanne Dy

 

Name:

Joanne Dy

 

Title:

Authorized Signatory

 

 

 

LENDER:

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES — SPECIALTY LOAN FUND III, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES — NDT SENIOR LOAN FUND, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

LENDER:

 

 

 

HIGHBRIDGE SPECIALTY LOAN SECTOR D INVESTMENT FUND, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

LENDER:

 

 

 

HIGHBRIDGE AIGUILLES ROUGES SECTOR A INVESTMENT FUND, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

LENDER:

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES — SPECIALTY LOAN INSTITUTIONAL FUND III, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

LENDER:

 

 

 

HIGHBRIDGE PRINCIPAL STRATEGIES - SPECIALTY LOAN VG FUND, L.P.

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

HIGHBRIDGE SPECIALTY LOAN INSTITUTIONAL HOLDINGS LIMITED

 

 

 

By:

/s/ Jeffrey Fitts

 

Name:

Jeffrey Fitts

 

Title:

Managing Director

 

 

 

LENDER:

 

 

 

Q Opportunity Fund, Ltd.

 

By: Amalgamated Gadget, L.P., as Investment Manager

 

By: Scepter Holdings, Inc., its General Partner

 

 

 

By:

/s/ Noel Nesser

 

Name:

Noel Nesser

 

Title:

CAO & Treasurer

 

 

 

 

 

LENDER:

 

 

 

FIFTH STREET STATION LLC

 

 

 

By:

/s/ Sean Meeker

 

Name:

Sean Meeker

 

Title:

Analyst

 

 

 

LENDER:

 

 

 

GOLDMAN SACHS ASSET MANAGEMENT, L.P., on behalf of its participating funds and
accounts listed on Schedule A

 

 

 

By:

/s/ Jean Joseph

 

Name:

Jean Joseph

 

Title:

Managing Director

 

[Signature Page to Sixth Amendment to Credit Agreement]

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Amended Credit Agreement

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

--------------------------------------------------------------------------------

 

$60,000,000

 

FOURTH AMENDED AND RESTATED

CREDIT AGREEMENT

 

dated as of

 

October 22, 2014

 

and amended as of

 

November 3, 2015

 

among

 

MAGNUM HUNTER RESOURCES CORPORATION,
as Borrower,

 

BANK OF MONTREAL,
as Administrative Agent,

 

CANTOR FITZGERALD SECURITIES,

as Loan Administrator

 

and

 

THE LENDERS PARTY HERETO,

as Lenders

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

ARTICLE I Definitions and Accounting Matters

1

 

 

Section 1.01

Terms Defined Above

1

Section 1.02

Certain Defined Terms

1

Section 1.03

Types of Loans and Borrowings

24

Section 1.04

[Reserved]

24

Section 1.05

Terms Generally; Rules of Construction

24

Section 1.06

Accounting Terms and Determinations; GAAP

24

 

 

ARTICLE II The Credits

24

 

 

Section 2.01

Commitments

24

Section 2.02

Loans and Borrowings

25

Section 2.03

Notice of Borrowing

25

Section 2.04

Interest Elections

26

Section 2.05

Funding of Borrowings

27

Section 2.06

Incremental Loans

28

 

 

ARTICLE III Payments of Principal and Interest; Prepayments; Fees

29

 

 

Section 3.01

Repayment of Loans

29

Section 3.02

Interest

29

Section 3.03

Alternate Rate of Interest

30

Section 3.04

[Reserved]

30

Section 3.05

Prepayments

30

Section 3.06

Fees

32

 

 

ARTICLE IV Payments; Pro Rata Treatment; Sharing of Set-offs

32

 

 

Section 4.01

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

32

Section 4.02

Presumption of Payment by the Borrower

33

Section 4.03

[Reserved]

34

Section 4.04

Certain Deductions by the Loan Administrator

34

Section 4.05

Disposition of Proceeds

34

 

 

ARTICLE V Increased Costs; Break Funding Payments; Taxes; Illegality; Taxes

34

 

 

Section 5.01

Increased Costs

34

Section 5.02

Break Funding Payments

35

Section 5.03

[Reserved]

36

Section 5.04

Taxes

36

Section 5.05

Mitigation Obligations

40

Section 5.06

Illegality

40

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

ARTICLE VI [Reserved]

40

 

 

ARTICLE VII Representations and Warranties

40

 

 

Section 7.01

Organization; Powers

40

Section 7.02

Authority; Enforceability

41

Section 7.03

Approvals; No Conflicts

41

Section 7.04

Financial Condition; No Material Adverse Change

41

Section 7.05

Litigation

42

Section 7.06

Environmental Matters

42

Section 7.07

Compliance with the Laws and Agreements; No Defaults

43

Section 7.08

Investment Company Act

44

Section 7.09

Taxes

44

Section 7.10

ERISA

44

Section 7.11

Disclosure; No Material Misstatements

44

Section 7.12

Insurance

45

Section 7.13

Labor Matters

45

Section 7.14

Subsidiaries

45

Section 7.15

Location of Business and Offices

45

Section 7.16

Properties; Titles, Etc.

46

Section 7.17

Maintenance of Properties

47

Section 7.18

Gas Imbalances, Prepayments

47

Section 7.19

Marketing of Production

47

Section 7.20

Swap Agreements

48

Section 7.21

Use of Loans and Letters of Credit

48

Section 7.22

[Reserved]

48

Section 7.23

Sanctioned Persons; USA PATRIOT Act; FCPA

48

 

 

 

ARTICLE VIII Affirmative Covenants

49

 

 

Section 8.01

Financial Statements; Ratings Change; Other Information

49

Section 8.02

Notices of Material Events

53

Section 8.03

Existence; Conduct of Business

53

Section 8.04

Payment of Obligations

53

Section 8.05

Performance of Obligations under Loan Documents

54

Section 8.06

Operation and Maintenance of Properties

54

Section 8.07

Insurance

55

Section 8.08

Books and Records; Inspection Rights

55

Section 8.09

Compliance with Laws

55

Section 8.10

Environmental Matters

55

Section 8.11

Further Assurances

56

Section 8.12

Reserve Reports

57

Section 8.13

Title Information

58

Section 8.14

Additional Collateral

58

Section 8.15

ERISA Compliance

59

Section 8.16

Additional Guarantors

59

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

Section 8.17

OFAC; Anti-Corruption Laws

60

Section 8.18

[Reserved]

60

Section 8.19

Material Contracts

60

Section 8.20

Post-Closing Obligations

61

 

 

 

ARTICLE IX Negative Covenants

61

 

 

Section 9.01

Financial Covenants

61

Section 9.02

Debt

61

Section 9.03

Liens

63

Section 9.04

Restricted Payments

64

Section 9.05

Investments, Loans and Advances

64

Section 9.06

Nature of Business; International Operations

66

Section 9.07

Limitation on Leases

66

Section 9.08

Use of Proceeds

67

Section 9.09

Sale or Discount of Receivables

67

Section 9.10

Mergers, Etc.

67

Section 9.11

Sale of Assets

67

Section 9.12

Environmental Matters

68

Section 9.13

Transactions with Affiliates

68

Section 9.14

Subsidiaries

68

Section 9.15

Subsidiary Obligations and Preferred Stock

68

Section 9.16

Negative Pledge Agreements; Dividend Restrictions

68

Section 9.17

Gas Imbalances, Take-or-Pay or Other Prepayments

69

Section 9.18

Swap Agreements

69

Section 9.19

Sale and Leaseback Transactions

69

Section 9.20

Covenants Regarding the Second Lien Term Loans

69

Section 9.21

Marketing of Eureka Hunter Holdings

70

 

 

 

ARTICLE X Events of Default; Remedies

70

 

 

Section 10.01

Events of Default

70

Section 10.02

Remedies

72

 

 

 

ARTICLE XI The Administrative Agent and the Loan Administrator

73

 

 

Section 11.01

Appointment; Powers

73

Section 11.02

Duties and Obligations of Administrative Agent and Loan Administrator

73

Section 11.03

Action by Administrative Agent and Loan Administrator

74

Section 11.04

Reliance by Administrative Agent and Loan Administrator

75

Section 11.05

Subagents

75

Section 11.06

Resignation or Removal of Administrative Agent or Loan Administrator

76

Section 11.07

Administrative Agent or Loan Administrator as Lender

76

Section 11.08

No Reliance

76

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

Page

 

 

 

Section 11.09

Authority to Release Collateral, Liens and Guarantors

77

Section 11.10

[Reserved]

78

Section 11.11

Filing of Proofs of Claim

78

 

 

 

ARTICLE XII Miscellaneous

79

 

 

Section 12.01

Notices

79

Section 12.02

Waivers; Amendments

80

Section 12.03

Expenses, Indemnity; Damage Waiver

81

Section 12.04

Successors and Assigns

84

Section 12.05

Survival; Revival; Reinstatement

87

Section 12.06

Counterparts; Integration; Effectiveness

87

Section 12.07

Severability

88

Section 12.08

Right of Setoff

88

Section 12.09

Governing Law; Jurisdiction; Consent to Service of Process

88

Section 12.10

Headings

89

Section 12.11

Confidentiality

89

Section 12.12

Exculpation Provisions

90

Section 12.13

No Third Party Beneficiaries

91

Section 12.14

[Reserved]

91

Section 12.15

USA PATRIOT Act Notice

91

Section 12.16

Interest Rate Limitation

91

Section 12.17

Intercreditor Agreement

91

Section 12.18

Letters of Credit

92

Section 12.19

Moratorium on Financing Alternatives

93

 

Annex I

 

Commitments

Annex II

 

Schedule 9.02

Annex III

 

Letters of Credit

Annex IV

 

Litigation

Annex V

 

Asset Sales - Schedule of Dispositions

 

 

 

Exhibit A

 

Form of Note

Exhibit B

 

Form of Notice of Borrowing

Exhibit C

 

Form of Interest Election Request

Exhibit D

 

Form of Compliance Certificate

Exhibit E

 

Form of Assignment and Assumption

Exhibit F

 

Form of Joinder Agreement

Exhibit G

 

Forms of U.S. Tax Compliance Certificates

 

 

 

Schedule 1.01B

 

Unrestricted Subsidiaries as of the Effective Date

Schedule 7.05

 

Litigation

Schedule 7.14

 

Subsidiaries

 

iv

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS (CONT’D)

 

 

 

 

Page

 

 

 

Schedule 7.16

 

Properties

Schedule 7.18

 

Gas Imbalances

Schedule 7.19

 

Marketing Contracts

Schedule 7.20

 

Swap Agreements

Schedule 8.20

 

Post-Closing Matters

Schedule 9.02

 

Debt

Schedule 9.03

 

Liens

Schedule 9.05

 

Investments

 

v

--------------------------------------------------------------------------------


 

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 22, 2014
(the “Effective Date”), as amended to November 3, 2015, is among MAGNUM HUNTER
RESOURCES CORPORATION, a Delaware corporation (the “Borrower”), each of the
Lenders from time to time party hereto, BANK OF MONTREAL, as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”), CANTOR FITZGERALD SECURITIES, as loan
administrator for the Lenders (in such capacity, together with its successors in
such capacity, the “Loan Administrator”) and CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH, as Syndication Agent.

 

R E C I T A L S

 

A.            The Borrower, each of the Lenders party thereto, the
Administrative Agent and Credit Suisse AG, Cayman Island Branch, as syndication
agent are parties to that certain Fourth Amended and Restated Credit Agreement,
as amended by that certain (i) First Amendment to Credit Agreement and Limited
Waiver, dated February 24, 2015, (ii) Second Amendment to Credit Agreement and
Limited Waiver, dated April 17, 2015, (iii) Third Amendment to Credit Agreement
and Limited Consent, dated May 28, 2015, (iv) Fourth Amendment to Credit
Agreement and Limited Consent, dated June 19, 2015, and (v) Fifth Amendment to
Credit Agreement and Limited Waiver, dated July 10, 2015 (as so amended, the,
“Prior Agreement”).

 

B.            The Borrower has requested that the Lenders amend certain
provisions of the Prior Agreement.

 

C.            The Borrower, the Lenders, the Administrative Agent and the Loan
Administrator have agreed to enter into a Sixth Amendment to Credit Agreement
(the “Sixth Amendment”), dated as of November 3, 2015 (the “Amendment Effective
Date”) to revise certain provisions of the Prior Agreement as provided herein.

 

In consideration of the mutual covenants and agreements herein contained and of
the loans and commitments hereinafter referred to, the parties hereto agree that
the Prior Agreement is amended by the Sixth Amendment to read in its entirety as
follows:

 

ARTICLE I
Definitions and Accounting Matters

 

Section 1.01         Terms Defined Above.

 

As used in this Agreement, each term defined above has the meaning indicated
above.

 

Section 1.02         Certain Defined Terms.

 

As used in this Agreement, the following terms have the meanings specified
below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

1

--------------------------------------------------------------------------------


 

“Additional Loans” has the meaning assigned to such term in Section 2.01.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

 

“Administrative Agent” has the meaning given in the introductory paragraph.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Loan Administrator.

 

“Affected Loans” has the meaning assigned to such term in Section 5.06.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” means the Prior Credit Agreement as amended by the Sixth Amendment,
as the same may from time to time be amended, modified, supplemented or
restated.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one
month interest period in effect on such day plus 1%.  Any change in the
Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective day of such change in the Prime Rate, the Federal Funds Effective
Rate and the Adjusted LIBO Rate, respectively.

 

“Amendment” means the Sixth Amendment to Fourth Amended and Restated Credit
Agreement dated as of the Amendment Effective Date.

 

“Applicable Margin” means (i) in respect of Eurodollar Loans, 4.00%; and (ii) in
respect of ABR Loans, 3.00%.

 

“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment as such percentage is set
forth on Annex I or in an Assignment and Assumption Agreement, as the case may
be (or, to the extent such Commitments are terminated, the percentage of the
Loans held by such Lender as a percentage of the principal amount of all Loans
outstanding).

 

“Approved Petroleum Engineers” means an independent petroleum engineer or
engineers proposed by the Borrower and approved by the Majority Lenders.

 

“Asset Sale” means any sale, assignment, farm-out, conveyance or transfer of any
asset.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section

 

2

--------------------------------------------------------------------------------


 

12.04(b)), and accepted by the Loan Administrator, in the form of Exhibit E or
any other form approved by the Loan Administrator.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America or any successor Governmental Authority.

 

“Borrower” has the meaning given in the introductory paragraph.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Budget” shall have the meaning set forth in Section 8.01(o).

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in Houston, Texas and New York, New York, are authorized
or required by law to remain closed; and if such day relates to a Borrowing or
continuation of, a payment or prepayment of principal of or interest on, or a
conversion of or into, or the Interest Period for, a Eurodollar Loan or a notice
by the Borrower with respect to any such Borrowing or continuation, payment,
prepayment, conversion or Interest Period, any day which is also a day on which
dealings in dollar deposits are carried out in the London interbank market.

 

“Capital Leases” means, in respect of any Person, all leases that shall have
been, or should have been, in accordance with GAAP, recorded as capital leases
on the balance sheet of the Person liable (whether contingent or otherwise) for
the payment of rent thereunder.

 

“Cash Collateral” means the cash and deposit account or securities account
balances pledged and deposited by the Borrower to the Issuing Bank, for the
benefit of the Issuing Bank, as collateral for payments to be made pursuant to
the Letters of Credit, including all checks, drafts, certificates and
instruments, if any, from time to time deposited or held in such deposit account
or securities account, all deposits or wire transfers made thereto, any and all
investments purchased with funds deposited in such deposit account or securities
account, all interest, dividends, cash, instruments, financial assets and other
Property from time to time received, receivable or otherwise payable in respect
of, or in exchange for, any or all of the foregoing, and all proceeds, products,
accessions, rents, profits, income and benefits therefrom, and any substitutions
and replacements therefor.

 

“Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any Property of the Borrower or any of its Restricted
Subsidiaries.

 

“Change in Control” means the occurrence of any of the following:

 

(a)           acquisition of ownership, directly or indirectly, beneficially or
of record, by any Person or group (within the meaning of the Exchange Act and
the rules of the SEC thereunder as in effect on the Effective Date) of Equity
Interests representing more than thirty percent (30%) of the aggregate ordinary
voting power represented by the issued and outstanding Equity Interests of the
Borrower;

 

3

--------------------------------------------------------------------------------


 

(b)           the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of the Borrower and the Restricted Subsidiaries taken as a whole to any Person
(including any “person” (as that term is used in Section 13(d)(3) of the
Exchange Act));

 

(c)           the adoption of a plan relating to the liquidation or dissolution
of the Borrower; or

 

(d)           the first day on which a majority of the members of the Board of
Directors of the Borrower are not Continuing Directors.

 

“Change in Law” means the occurrence, after the Effective Date, of any of the
following: (a) the adoption or taking into effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or any
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“CLO” means any Person (other than a natural Person) that is engaged in making,
purchasing, holding or otherwise investing in bank loans and similar extensions
of credit in the ordinary course of its business and is administered or managed
by a Lender or an Affiliate of such Lender.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any successor statute.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans as set forth on Annex I, or in the Assignment and Assumption
pursuant to which such Lender assumed its Commitment, as applicable, as the same
may be reduced or increased from time to time pursuant to assignments by or to
such Lender pursuant to Section 12.04.

 

“Company Competitor” means other operating companies (and their Subsidiaries and
readily identifiable Affiliates) in the exploration and production of crude oil,
natural gas or NGL resources or the related midstream industry.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Net Income” means with respect to the Borrower and the Restricted
Subsidiaries, for any period, the aggregate of the net income (or loss) of the
Borrower and the Restricted Subsidiaries after allowances for Taxes payable by
the Borrower and the Restricted

 

4

--------------------------------------------------------------------------------


 

Subsidiaries for such period determined on a consolidated basis in accordance
with GAAP; provided that there shall be excluded from such net income (to the
extent otherwise included therein) the following: (a) the net income of any
Person in which the Borrower or any Restricted Subsidiary has an interest (which
interest does not cause the net income of such other Person to be consolidated
with the net income of the Borrower and the Restricted Subsidiaries in
accordance with GAAP), except to the extent of the amount of dividends or
distributions actually paid in cash during such period by such other Person to
the Borrower or to a Restricted Subsidiary, as the case may be; (b) any
extraordinary gains or losses (excluding any unrealized gains and losses under
FAS 133) during such period; and (c) any gains or losses (excluding any
unrealized gains and losses under FAS 133) attributable to writeups or
writedowns of assets; and provided further that (i) if the Borrower or any
Restricted Subsidiary consummates any acquisitions during any fiscal quarter and
the inclusion of the effect of all such acquisitions in the calculation of
EBITDAX, as if such acquisitions had occurred on the first day of the relevant
testing period, would have increased EBITDAX by 15% or more of the EBITDAX for
the immediately preceding fiscal quarter (as such EBITDAX may have been adjusted
pursuant to this proviso), then the Consolidated Net Income shall be calculated
after giving pro forma effect to all such acquisitions, as if such acquisitions
had occurred on the first day of such period; and (ii) if the Borrower or any
Restricted Subsidiary consummates any dispositions during any fiscal quarter and
the actual EBITDAX generated by the assets that were the subject of all such
dispositions is 15% or more of the EBITDAX for the immediately preceding fiscal
quarter (as such EBITDAX may have been adjusted pursuant to this proviso), then
Consolidated Net Income shall be calculated after giving pro forma effect to all
such dispositions, as if such dispositions had occurred on the first day of such
period.

 

“Consolidated Subsidiaries” means each Subsidiary of the Borrower (whether now
existing or hereafter created or acquired) the financial statements of which
shall be (or should have been) consolidated with the financial statements of the
Borrower in accordance with GAAP.

 

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower who:

 

(a)           was a member of such Board of Directors on the Effective Date; or

 

(b)           was nominated for election or elected to such Board of Directors
whose election to such Board of Directors or whose nomination for election by
the stockholders of the Borrower was approved or consented to by a majority of
the Continuing Directors who were members of such Board of Directors at the time
of such nomination or election.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.  For the
purposes of this definition, and without limiting the generality of the
foregoing, any Person that owns directly or indirectly 40% or more of the Equity
Interests having ordinary voting power for the election of the directors or
other governing body of a Person (other than as a limited partner of such other
Person) will be deemed to “control” such other Person.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

5

--------------------------------------------------------------------------------


 

“Debt” means, for any Person, the sum of the following (without duplication):
(a) all obligations of such Person for borrowed money or evidenced by bonds,
bankers’ acceptances, debentures, notes or other similar instruments; (b) all
obligations of such Person (whether contingent or otherwise) in respect of
letters of credit, surety or other bonds and similar instruments; (c) all
accounts payable and all accrued expenses, liabilities or other obligations of
such Person to pay the deferred purchase price of Property or services; (d) all
obligations under Capital Leases; (e) all obligations under Synthetic Leases;
(f) all Debt (as defined in the other clauses of this definition) of others
secured by a Lien on any Property of such Person, whether or not such Debt is
assumed by such Person; (g) all Debt (as defined in the other clauses of this
definition) of others guaranteed by such Person or in which such Person
otherwise assures a creditor against loss of the Debt (howsoever such assurance
shall be made) to the extent of the lesser of the amount of such Debt and the
maximum stated amount of such guarantee or assurance against loss; (h) all
obligations or undertakings of such Person to maintain or cause to be maintained
the financial position or covenants of others or to purchase the Debt of others;
(i) obligations to deliver commodities, goods or services, including, without
limitation, Hydrocarbons, in consideration of one or more advance payments,
other than gas balancing arrangements in the ordinary course of business;
(j) any Debt of a partnership for which such Person is liable either by
agreement, by operation of law or by a Governmental Requirement but only to the
extent of such liability; (k) Disqualified Capital Stock; and (l) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment.  The Debt
of any Person shall include all obligations of such Person of the character
described above to the extent such Person remains legally liable in respect
thereof notwithstanding that any such obligation is not included as a liability
of such Person under GAAP.

 

“Debt Incurrence” means any issuance or sale by the Borrower or any Restricted
Subsidiary of any Debt.

 

“Debt Incurrence Proceeds” means, with respect to any Debt Incurrence, all cash
and cash equivalents received by the Borrower or any Restricted Subsidiary from
such Debt Incurrence after payment of, or provision for, all underwriter fees
and expenses, original issue discount, fees and expenses of accountants, lawyers
and other professional advisors, brokerage commissions and other reasonable
out-of-pocket fees and expenses actually incurred in connection with such Debt
Incurrence.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“DIP Financing” shall mean, as to any Person, any debtor in possession financing
or similar arrangement entered in connection with any bankruptcy or insolvency
proceeding of the Borrower or any of its Restricted Subsidiaries.

 

“Disqualified Capital Stock” means any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable) or upon the happening of any event, matures or is mandatorily
redeemable for any consideration other than other Equity Interests (which would
not constitute Disqualified Capital Stock), pursuant to a sinking fund
obligation or otherwise, or is convertible or exchangeable for Debt or
redeemable

 

6

--------------------------------------------------------------------------------


 

for any consideration other than other Equity Interests (which would not
constitute Disqualified Capital Stock) at the option of the holder thereof, in
whole or in part, on or prior to the date that is one year after the Maturity
Date; provided, however, Disqualified Capital Stock shall not include Series C,
Series D or Series E preferred stock permitted under Section 9.02, so long as no
dividends or distributions (other than accruals in kind) are made with respect
thereto.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America or any state thereof or the District of Columbia.

 

“EBITDAX” means, for any period, the sum of Consolidated Net Income for such
period calculated on a trailing four quarter basis plus the following expenses
or charges to the extent deducted from Consolidated Net Income in such period:
interest, income Taxes, depreciation, depletion, amortization, expenses
associated with the exploration of Oil and Gas Properties, all non-cash charges
and adjustments (including stock-based compensation, impairment of asset values,
non-cash adjustments to derivative carrying values, non-cash adjustments to
asset retirement obligations and other similar items as from time to time
required under GAAP) and all non-recurring expenses, minus all non-cash income
added to Consolidated Net Income.

 

“Effective Date” means October 22, 2014.

 

“Environmental Laws” means any and all Governmental Requirements pertaining in
any way to health, safety, the environment or the preservation or reclamation of
natural resources, in effect in any and all jurisdictions in which the Borrower
or any Subsidiary is conducting or at any time has conducted business, or where
any Property of the Borrower or any Restricted Subsidiary is located, including
without limitation, the Oil Pollution Act of 1990 (“OPA”), as amended, the Clean
Air Act, as amended, the Comprehensive Environmental, Response, Compensation,
and Liability Act of 1980 (“CERCLA”), as amended, the Federal Water Pollution
Control Act, as amended, the Occupational Safety and Health Act of 1970, as
amended, the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
amended, the Safe Drinking Water Act, as amended, the Toxic Substances Control
Act, as amended, the Superfund Amendments and Reauthorization Act of 1986, as
amended, the Hazardous Materials Transportation Act, as amended, and other
environmental conservation or protection Governmental Requirements.  The term
“oil” shall have the meaning specified in OPA, the terms “hazardous substance”
and “release” (or “threatened release”) have the meanings specified in CERCLA,
the terms “solid waste” and “disposal” (or “disposed”) have the meanings
specified in RCRA and the term “oil and gas waste” shall have the meaning
specified in Section 91.1011 of the Texas Natural Resources Code
(“Section 91.1011”); provided, however, that (a) in the event either OPA,
CERCLA, RCRA or Section 91.1011 is amended so as to broaden the meaning of any
term defined thereby, such broader meaning shall apply subsequent to the
effective date of such amendment and (b) to the extent the laws of the state or
other jurisdiction in which any Property of the Borrower or any Subsidiary is
located establish a meaning for “oil,” “hazardous substance,” “release,” “solid
waste,” “disposal” or “oil and gas waste” which is broader than that specified
in either OPA, CERCLA, RCRA or Section 91.1011, such broader meaning shall
apply.

 

7

--------------------------------------------------------------------------------


 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
Equity Interest.

 

“Equity Issuance” means any issuance of Equity Interests (including any
preferred Equity Interests) or any contribution on account of Equity Interests
(including any preferred Equity Interests) by or into the Borrower or any
Restricted Subsidiary (other than any issuance by a Restricted Subsidiary to
another Restricted Subsidiary or the Borrower or any contribution by the
Borrower or another Restricted Subsidiary in a Restricted Subsidiary).

 

“Equity Issuance Proceeds” means, with respect to any Equity Issuance, all cash
and cash equivalents received by the Borrower or any Restricted Subsidiary from
such Equity Issuance after payment of, or provision for, all underwriter fees
and expenses, fees and expenses of accountants, lawyers and other professional
advisors, brokerage commissions and other reasonable out-of-pocket fees and
expenses actually incurred in connection with such Equity Issuance.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“ERISA Affiliate” means each trade or business (whether or not incorporated)
that, together with the Borrower or a Subsidiary is treated as a “single
employer” under Section 414(b) or (c) of the Code, or solely for the proposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; or (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of withdrawal liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

8

--------------------------------------------------------------------------------


 

“Eureka Hunter” means Eureka Hunter Pipeline, LLC, a Delaware limited liability
company.

 

“Eureka Hunter Holdings” means Eureka Hunter Holdings, LLC, a Delaware limited
liability company.

 

“Event of Default” has the meaning assigned to such term in Section 10.01.

 

“Excepted Liens” means:

 

(a)           Liens for Taxes, assessments or other governmental charges or
levies which are not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(b)           Liens in connection with workers’ compensation, unemployment
insurance or other social security, old age pension or public liability
obligations which are not delinquent or which are being contested in good faith
by appropriate action and for which adequate reserves have been maintained in
accordance with GAAP;

 

(c)           statutory landlord’s liens, operators’, vendors’, carriers’,
warehousemen’s, repairmen’s, mechanics’, suppliers’, workers’, materialmen’s,
construction or other like Liens arising by operation of law in the ordinary
course of business or incident to the exploration, development, operation and
maintenance of Oil and Gas Properties each of which is in respect of obligations
that are (i) not delinquent or which are being contested in good faith by
appropriate action and for which adequate reserves have been maintained in
accordance with GAAP or (ii) on account of past due trade payables;

 

(d)           contractual Liens that arise in the ordinary course of business
under operating agreements, joint venture agreements, oil and gas partnership
agreements, oil and gas leases, farm-out agreements, division orders, contracts
for the sale, transportation or exchange of oil and natural gas, unitization and
pooling declarations and agreements, area of mutual interest agreements,
overriding royalty agreements, marketing agreements, processing agreements, net
profits agreements, development agreements, gas balancing or deferred production
agreements, injection, repressuring and recycling agreements, salt water or
other disposal agreements, seismic or other geophysical permits or agreements,
and other agreements which are usual and customary in the oil and gas business
and are for claims which are not delinquent or which are being contested in good
faith by appropriate action and for which adequate reserves have been maintained
in accordance with GAAP (or, with respect to royalty interests, such liens will
not reasonably be expected to result in a Material Adverse Effect), provided
that any such Lien referred to in this clause does not materially impair the use
of the Property covered by such Lien for the purposes for which such Property is
held by the Borrower or any Restricted Subsidiary or materially impair the value
of such Property subject thereto;

 

(e)           Liens arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights and
remedies and burdening only deposit accounts or other funds maintained with a
creditor depository institution, provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access
by the depositor in excess of those set forth by regulations promulgated by the
Board and no

 

9

--------------------------------------------------------------------------------


 

such deposit account is intended by Borrower or any of its Restricted
Subsidiaries to provide collateral to the depository institution;

 

(f)            easements, restrictions, servitudes, permits, conditions,
covenants, exceptions or reservations in any Property of the Borrower or any
Restricted Subsidiary for the purpose of roads, pipelines, transmission lines,
transportation lines, distribution lines for the removal of gas, oil, coal or
other minerals or timber, and other like purposes, or for the joint or common
use of real estate, rights of way, facilities and equipment, which in the
aggregate do not materially impair the use of such Property for the purposes of
which such Property is held by the Borrower or any Restricted Subsidiary or
materially impair the value of such Property subject thereto;

 

(g)           Liens on cash, letters of credit, or securities pledged to secure
performance of tenders, surety and appeal bonds, government contracts,
performance and return of money bonds, bids, trade contracts, leases,
transportation contracts, statutory obligations, regulatory obligations and
other obligations of a like nature incurred in the ordinary course of business;

 

(h)           judgment and attachment Liens not giving rise to an Event of
Default, provided that any appropriate legal proceedings which may have been
duly initiated for the review of such judgment shall not have been finally
terminated or the period within which such proceeding may be initiated shall not
have expired and no action to enforce such Lien has been commenced; and

 

(i)            Liens arising from UCC financing statement filings regarding
operating leases entered into by the Borrower and the Restricted Subsidiaries in
the ordinary course of business covering only the Property under lease; provided
that that Liens described in clauses (a) through (e) shall remain Excepted Liens
only for so long as no action to enforce such Lien has been commenced and no
intention to subordinate the first priority Lien granted in favor of the
Administrative Agent and the Lenders is to be hereby implied or expressed by the
permitted existence of such Excepted Liens.

 

“Excess Disbursement” has the meaning set forth in Section 9.01.

 

“Exchange Act” means the Securities Exchange Act of 1934.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of any Lender, U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 5.04(b)) or (ii) such Lender changes its lending
office, except in each case to the extent that, pursuant to Section 5.04,
amounts with respect to such Taxes were payable either to such Lender’s assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such

 

10

--------------------------------------------------------------------------------


 

Recipient’s failure to comply with Section 5.04(g) and (d) any U.S. federal
withholding taxes imposed under FATCA.

 

“Exit Fee Due Date” has the meaning set forth in Section 3.06(a).

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version that is substantively comparable and not
materially more onerous to comply with), any current or future regulations or
official interpretations thereof, any agreements entered into pursuant to
Section 1471(b)(1) of the Code and any intergovernmental agreement that
implements or modifies the provisions of the foregoing (together with any laws
implementing such agreement).

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, New York or, if such rate is not so
published for any day that is a Business Day, the “Federal Funds Effective Rate”
for such day shall be the Federal Funds Effective Rate for the last day on which
such rate was announced.

 

“FCPA” has the meaning assigned to such term in Section 7.23(c).

 

“Fee Letter” means the letter agreement dated November 3, 2015, between the
Borrower and the Loan Administrator pertaining to certain fees and expenses
payable to the Loan Administrator.

 

“Financial Officer” means, for any Person, the chief financial officer,
principal accounting officer, treasurer or controller of such Person.  Unless
otherwise specified, all references herein to a Financial Officer means a
Financial Officer of the Borrower.

 

“Financial Statements” means the financial statement or statements of the
Borrower and its Consolidated Subsidiaries referred to in Section 7.04(a).

 

“Foreign Lender” means any Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time subject to the terms and conditions set
forth in Section 1.06.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government over the
Borrower, any Subsidiary, any of their Properties, the Administrative Agent, the
Loan Administrator or any Lender (including any supra-national bodies such as
the European Union or the European Central Bank).

 

11

--------------------------------------------------------------------------------


 

“Governmental Requirement” means any applicable law, statute, code, ordinance,
order, determination, rule, regulation, judgment, decree, injunction, franchise,
permit, certificate, license, authorization or other directive or requirement,
whether now or hereinafter in effect, including, without limitation,
Environmental Laws, energy regulations and occupational, safety and health
standards or controls, of any Governmental Authority.

 

“Guarantor” means all Restricted Subsidiaries of the Borrower and any other
Person that becomes a party to the Guaranty pursuant to the terms hereof.

 

“Guaranty” means that certain Second Amended and Restated Guaranty dated as of
the Effective Date, executed by the Guarantors, in favor of the Administrative
Agent, as amended, modified, supplemented or restated from time to time.

 

“Highest Lawful Rate” means, as to any Lender, the maximum non-usurious interest
rate, if any (or, if the context so requires, an amount calculated at such
rate), that at any time or from time to time may be contracted for, taken,
reserved, charged, or received by such Lender under applicable laws with respect
to an obligation, as such laws are presently in effect or, to the extent allowed
by applicable law, as such laws may hereafter be in effect and which allow a
higher maximum non-usurious interest rate than such laws now allow.  The
determination of the Highest Lawful Rate shall, to the extent required by
applicable law, take into account as interest paid, taken, received, charged,
reserved or contracted for any and all relevant payments or charges under the
Loan Documents.

 

“Hydrocarbon Interests” means all rights, titles, interests and estates now or
hereafter acquired in and to oil and gas leases, oil, gas and mineral leases, or
other liquid or gaseous hydrocarbon leases, mineral fee interests, overriding
royalty and royalty interests, net profit interests and production payment
interests, including any reserved or residual interests of whatever nature.

 

“Hydrocarbons” means oil, gas, casinghead gas, drip gasoline, natural gasoline,
condensate, distillate, liquid hydrocarbons, gaseous hydrocarbons and all
products refined or separated therefrom.

 

“Incremental Facilities” has the meaning set forth in Section 2.06(a).

 

“Incremental Lenders” has the meaning set forth in Section 2.06(a)(ii).

 

“Incremental Loans” has the meaning set forth in Section 2.06(a).

 

“Incremental Tranche A Loans” has the meaning set forth in Section 2.06(d).

 

“Incremental Tranche B Loans” has the meaning set forth in Section 2.06(d).

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document or (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Initial Budget” has the meaning set forth in the Amendment.

 

12

--------------------------------------------------------------------------------


 

“Intercreditor Agreement” means that certain Intercreditor Agreement dated as of
the Effective Date, among the Administrative Agent, the Second Lien Agent (and
acknowledged and agreed by the Loan Parties), as amended by the Amendment to
Intercreditor Agreement on the Amendment Effective Date and as the same may be
further amended, supplemented, modified or restated in accordance with the terms
thereof.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.04.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one month thereafter, as the
Borrower may elect; provided, that (a) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless such next succeeding Business Day would fall in
the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day and (b) any Interest Period pertaining to a
Eurodollar Borrowing that commences on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period.  For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Investment” means, for any Person: (a) the acquisition (whether for cash,
Property, services or securities or otherwise) of Equity Interests of any other
Person (including, without limitation, any “short sale” or any sale of any
securities at a time when such securities are not owned by the Person entering
into such short sale) or any capital contribution to any other Person; (b) the
making of any deposit with, or advance, loan or capital contribution to,
assumption of Debt of, purchase or other acquisition of any other Debt or equity
participation or interest in, or other extension of credit to, any other Person
(including the purchase of Property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such Property to
such Person); or (c) the entering into of any guarantee of, or other contingent
obligation (including the deposit of any Equity Interests to be sold) with
respect to, Debt or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person.  Except as otherwise provided in this Agreement, the amount of an
Investment will be determined at the time the Investment is made and without
giving effect to subsequent changes in value.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means Bank of Montreal, in its capacity as issuer of the Letters
of Credit.

 

13

--------------------------------------------------------------------------------


 

“Joinder Agreement” means the Addendum and Joinder Agreement substantially in
the form of Exhibit F.

 

“Lenders” means the Tranche A Lenders, the Tranche B Lenders and any Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.

 

“Letters of Credit” mean those certain letters of credit outstanding under the
Prior Credit Agreement as in effect immediately prior to giving effect to the
Amendment and listed on the Annex III hereto.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Bloomberg Page BBAM1 (or on any successor or
substitute page of such service, or any successor to or substitute for such
service, providing rate quotations comparable to those currently provided on
such page of such service, as determined by the Loan Administrator from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to the commencement of such Interest Period, as
the rate for dollar deposits with a maturity comparable to such Interest Period;
provided that if such rate shall be less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.  In the event that such rate is not
available at such time for any reason, then the LIBO Rate with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and, in each case, for a maturity comparable to such
Interest Period are offered by the principal London office of the Loan
Administrator in immediately available funds in the London interbank market at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period; provided that if such rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement.

 

“Lien” means any interest in Property securing an obligation owed to, or a claim
by, a Person other than the owner of the Property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including but not limited to (a) the lien or
security interest arising from a mortgage, encumbrance, pledge, security
agreement, conditional sale or trust receipt or a lease, consignment or bailment
for security purposes or (b) royalties, production payments and the like payable
out of Oil and Gas Properties.  The term “Lien” shall include easements,
restrictions, servitudes, permits, conditions, covenants, encroachments,
exceptions or reservations.  For the purposes of this Agreement, the Borrower
and its Subsidiaries shall be deemed to be the owner of any Property which it
has acquired or holds subject to a conditional sale agreement, or leases under a
financing lease or other arrangement pursuant to which title to the Property has
been retained by or vested in some other Person in a transaction intended to
create a financing.

 

“Loan Documents” means this Agreement, the Amendment, the Notes, the Security
Instruments, the Intercreditor Agreement, the Fee Letter and the Guaranty.

 

“Loan Parties” means the Borrower and each Restricted Subsidiary that is a party
to any Loan Document.

 

14

--------------------------------------------------------------------------------


 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, including the Additional Loans.

 

“Majority Incremental Lenders” has the meaning set forth in Section 2.06(a)(ii).

 

“Majority Lenders” means, at any time, Lenders representing both (a) Lenders
holding at least a majority of the Tranche A Loans (including Incremental
Tranche A Loans) and (b) Lenders holding at least a majority of the Tranche B
Loans (including Incremental Tranche B Loans).

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, Property or condition (financial or otherwise) of the Borrower and
the Restricted Subsidiaries taken as a whole, (b) the ability of any Loan Party
to perform any of its (i) non-payment obligations and (ii) payment obligations,
in each case, under any Loan Document, (c) the validity or enforceability of any
Loan Document or (d) the rights and remedies of or benefits available to the
Administrative Agent, the Loan Administrator or any Lender under any Loan
Document.

 

“Material Contract” means the Amended and Restated Gas Gathering Services
Agreement, effective as of March 21, 2012 among Eureka Hunter, Triad Hunter LLC,
a Delaware limited liability company, and solely with respect to Sections 2.6
and 2.7 therein, the Borrower (as amended, modified, supplemented or restated
from time to time).

 

“Material Debt” means Debt (other than the Loans), or obligations in respect of
one or more Swap Agreements, of any one or more of the Borrower and its
Restricted Subsidiaries in an aggregate principal amount exceeding $10,000,000. 
For purposes of determining Material Debt, the “principal amount” of the
obligations of the Borrower or any Restricted Subsidiary in respect of any Swap
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Restricted Subsidiary would be
required to pay if such Swap Agreement were terminated at such time.

 

“Maturity Date” means December 30, 2015.

 

“Minimum Collateral Amount” means Oil and Gas Properties to which are
attributable, 90% of the Present Value of the Loan Parties’ Proved Reserves as
reflected in the Reserve Report most recently delivered pursuant to
Section 8.12(a).

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto that
is a nationally recognized rating agency.

 

“Mortgaged Property” means any Property owned by the Borrower or any Restricted
Subsidiary that is subject to the Liens existing and to exist under the terms of
the Security Instruments.

 

“Mortgages” means all mortgages and deeds of trust executed in connection
herewith.

 

“Multiemployer Plan” means a Plan which is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

 

15

--------------------------------------------------------------------------------


 

“New Financing” means the execution of a commitment letter or entry into an
agreement or any other document or arrangement extending an out-of-court
financing agreement or an agreement or any other document or arrangement that
provides for DIP Financing.

 

“Net Cash Proceeds” means with respect to any sale, transfer, Casualty Event or
other disposition of any Property belonging to any Person (including the sale or
transfer of stock or other Equity Interest and property insurance proceeds) all
cash and cash equivalents received from such sale, transfer or other disposition
after (a) payment of, or provision for, all brokerage commissions and other
reasonable out of pocket fees and expenses actually incurred; (b) payment of any
outstanding secured obligations relating to such Property required to be paid in
connection with any such sale, transfer, or other disposition; (c) the amount of
reserves recorded in accordance with GAAP for indemnity or similar obligations
of such Person and its Affiliates directly related to such sale, transfer or
other disposition; and (d) in the case of a Casualty Event, all reasonable
out-of-pocket costs and expenses incurred in connection with the collection of
such proceeds, awards or other compensation (including the payment of transfer
and similar taxes).

 

“Notes” means the promissory notes of the Borrower described in
Section 2.02(d) and being substantially in the form of Exhibit A, together with
all amendments, modifications, replacements, extensions and rearrangements
thereof.

 

“Notice of Borrowing” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 substantially in the form of Exhibit B.

 

“Obligations” means, without duplication, (a) all Debt evidenced hereunder,
including, without limitation, on account of any Incremental Loans, (b) the
obligation of the Loan Parties for the payment of the fees payable hereunder or
under the other Loan Documents, including but not limited to the Second Lien
Facility Fee and the Senior Note Facility Fee, and (c) all other obligations and
liabilities (monetary or otherwise, whether absolute or contingent, matured or
unmatured) of the Loan Parties to the Administrative Agent, the Loan
Administrator and the Lenders, in each case now existing or hereafter incurred
under, arising out of or in connection with any Loan Document, and to the extent
that any of the foregoing includes or refers to the payment of amounts deemed or
constituting interest, only so much thereof as shall have accrued, been earned
and which remains unpaid at each relevant time of determination; provided,
however,  the Letters of Credit shall not constitute “Obligations” for purposes
of any Loan Document.

 

“OFAC” has the meaning set forth in Section 7.23(a).

 

“Oil and Gas Properties” means (a) Hydrocarbon Interests; (b) Properties now or
hereafter pooled or unitized with Hydrocarbon Interests; (c) all presently
existing or future unitization, pooling agreements and declarations of pooled
units and the units created thereby (including without limitation all units
created under orders, regulations and rules of any Governmental Authority) which
may affect all or any portion of Hydrocarbon Interests; (d) all operating
agreements, contracts and other agreements, including production sharing
contracts and agreements, which relate to any of Hydrocarbon Interests or the
production, sale, purchase, exchange or processing of Hydrocarbons from or
attributable to such Hydrocarbon Interests; (e)

 

16

--------------------------------------------------------------------------------


 

all Hydrocarbons in and under and which may be produced and saved or
attributable to the Hydrocarbon Interests, including all oil in tanks, and all
rents, issues, profits, proceeds, products, revenues and other incomes from or
attributable to Hydrocarbon Interests; (f) all tenements, hereditaments,
appurtenances and Properties in any manner appertaining, belonging, affixed or
incidental to Hydrocarbon Interests and (g) all Properties, rights, titles,
interests and estates described or referred to above, including any and all
Property, real or personal, now owned or hereinafter acquired and situated upon,
used, held for use or useful in connection with the operating, working or
development of any of such Hydrocarbon Interests or Property (excluding drilling
rigs, automotive equipment, rental equipment or other personal Property which
may be on such premises for the purpose of drilling a well or for other similar
temporary uses) and including any and all oil wells, gas wells, injection wells
or other wells, buildings, structures, fuel separators, liquid extraction
plants, plant compressors, pumps, pumping units, field gathering systems, tanks
and tank batteries, fixtures, valves, fittings, machinery and parts, engines,
boilers, meters, apparatus, equipment, appliances, tools, implements, cables,
wires, towers, casing, tubing and rods, surface leases, rights-of-way, easements
and servitudes together with all additions, substitutions, replacements,
accessions and attachments to any and all of the foregoing.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interests under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 5.04(b)).

 

“Participant” has the meaning set forth in Section 12.04(c)(i).

 

“Participant Register” has the meaning set forth in Section 12.04(c)(iii).

 

“Patriot Act” has the meaning set forth in Section 12.15.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA, and any successor entity performing similar functions.

 

“Permitted Asset Sale” means Asset Sales described to the advisors to holders of
the Senior Notes and holders of the Second Lien Term Loans prior to the
Amendment Effective Date as detailed on Annex V..

 

“Permitted Debt” has the meaning set forth in Section 9.02.

 

17

--------------------------------------------------------------------------------


 

“Permitted Prior Liens” means Liens described in clauses (a) to (d) of the
definition “Excepted Liens”.

 

“Permitted Refinancing Debt” means any unsecured Debt of the Borrower issued in
exchange for, or the net proceeds of which are used to renew, refund, refinance,
replace or discharge, the Second Lien Term Loans; provided that (a) the
aggregate principal amount (or accreted value, if applicable) of such Permitted
Refinancing Debt does not exceed the principal amount of the Second Lien Term
Loans and (b) the maturity date of such Permitted Refinancing Debt is not
earlier than one year after the Maturity Date.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer
Plan), subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Present Value” means, as of any date of determination for the Loan Parties, the
discounted net present value, on a pre-income tax basis, of projected future
cash flows from the production of the Loan Parties’ Proved Reserves, as set
forth in the most recent Reserve Report delivered pursuant hereto, calculated in
accordance with the SEC guidelines but using the five-year strip price for crude
oil (WTI Cushing), for natural gas liquids (Mont Belvieu) and natural gas (Henry
Hub), with such price held flat for each subsequent year, quoted on the New York
Mercantile Exchange (or its successor) on such date of determination and
adjusted by appropriate management adjustments for additions to reserves and
depletion or sale of reserves since the date of such Reserve Report, adjusted
for any basis differential as of the date of determination, as of the date of
estimation without future escalation, and discounted using an annual discount
rate of 10%.  Present Value shall be adjusted to give effect to the Swap
Agreements permitted by this Agreement as in effect on the date of such
determination.

 

“Prime Rate” means the rate of interest per annum equal to the highest rate
published on the day of determination (or most recently prior thereto) in the
“Money Rates” section of The Wall Street Journal (Eastern edition) as the Prime
Rate in the United States for such day (or, if such source is not available,
such alternate source as determined by the Loan Administrator).  Such rate is
set by the Loan Administrator as a general reference rate of interest, taking
into account such factors as the Loan Administrator may deem appropriate; it
being understood that many of the Loan Administrator’s commercial or other loans
are priced in relation to such rate, that it is not necessarily the lowest or
best rate actually charged to any customer and that the Loan Administrator may
make various commercial or other loans at rates of interest having no
relationship to such rate.

 

“Prior Agreement” has the meaning assigned to such term in the Recitals hereto.

 

18

--------------------------------------------------------------------------------


 

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible, including, without limitation,
cash, securities, accounts and contract rights.

 

“Proved Reserves” means those Oil and Gas Properties designated as proved (in
accordance with SEC rules and regulations) in the Reserve Report most recently
delivered to  pursuant to Section 8.12 of this Agreement.

 

“Recipient” means (a) the Administrative Agent, (b) the Loan Administrator and
(c) any Lender, as applicable.

 

“Redemption” means with respect to any Debt, the repurchase, redemption,
prepayment, repayment or defeasance (or the segregation of funds with respect to
any of the foregoing) of such Debt.  “Redeem” has the correlative meaning
thereto.

 

“Register” has the meaning assigned to such term in Section 12.04(b)(iii).

 

“Regulation D” means Regulation D of the Board, as the same may be amended,
supplemented or replaced from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors (including attorneys, accountants and experts) of such Person and such
Person’s Affiliates.

 

“Remedial Work” has the meaning assigned to such term in Section 8.10(a).

 

“Reserve Report” means a report, in form and substance reasonably satisfactory
to the Majority Lenders, setting forth, as of each December 31st or June 30th,
the oil and gas reserves attributable to the Proved Reserves of the Borrower and
the Restricted Subsidiaries, together with a projection of the rate of
production and future net income, taxes, operating expenses and capital
expenditures with respect thereto as of such date, based upon the pricing
assumptions consistent with SEC reporting requirements at the time.

 

“Responsible Officer” means, as to any Person, the Chief Executive Officer, the
Chief Operating Officer, the President, any Financial Officer or any Vice
President of such Person.  Unless otherwise specified, all references to a
Responsible Officer herein means a Responsible Officer of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other Property) with respect to any Equity Interests in the
Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other Property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such Equity Interests in the Borrower or any Restricted
Subsidiary or any option, warrant or other right to acquire any such Equity
Interests in the Borrower or any Restricted Subsidiary.

 

“Restricted Subsidiary” means any Subsidiary that is not an Unrestricted
Subsidiary.

 

19

--------------------------------------------------------------------------------


 

“SEC” means the U.S. Securities and Exchange Commission or any successor
Governmental Authority.

 

“Second Lien Agent” means the “Administrative Agent” under and as defined in the
Second Lien Term Loan Agreement.

 

“Second Lien Facility Fee” has the meaning set forth in Section 3.06(a).

 

“Second Lien Forbearance Agreement” means that certain Forbearance Agreement and
Amendment dated as of November 3, 2015 by and among the Borrower, the Guarantors
party thereto,  the lenders party thereto and Credit Suisse AG, Cayman Islands
Branch, as administrative agent and collateral agent for such lenders.

 

“Second Lien Term Loans” means the Debt evidenced by the Second Lien Term Loan
Documents.

 

“Second Lien Term Loan Agreement” means that certain Second Lien Credit
Agreement, dated as of the Effective Date, among the Borrower, the lenders party
thereto and the Second Lien Agent, as amended on and prior to the Amendment
Effective Date.

 

“Second Lien Term Loan Documents” means the “Loan Documents”, as such term is
defined in the Second Lien Term Loan Agreement.

 

“Second Lien Termination Date” means the date on which no Second Lien Term Loans
remain outstanding.

 

“Secured Debt” means all Debt that is secured by a Lien on any Property of the
Borrower or any Restricted Subsidiary; provided that the term “Secured Debt”
shall not include obligations in respect of Swap Agreements.

 

“Security Agreement” means that certain Amended and Restated Security and Pledge
Agreement dated December 13, 2013 by the Loan Parties and the Administrative
Agent, as amended, modified, supplemented or restated from time to time.

 

“Security Instruments” means the mortgages, deeds of trust and other agreements,
instruments or certificates, and any and all other agreements, instruments,
certificates or certificates now or hereafter executed and delivered by the
Borrower or any other Person (other than participation or similar agreements
between any Lender and any other lender or creditor with respect to any
Obligations pursuant to this Agreement) in connection with, or as security for
the payment or performance of the Obligations, the Notes, this Agreement, as
such agreements may be amended, modified, supplemented or restated from time to
time, including, without limitation, the Security Agreement, the Mortgages, the
Guaranty, the Deposit Account Control Agreements (as defined in the Security
Agreement) and each Joinder Agreement.

 

“Senior Notes” means the Borrower’s 9.750% senior notes due 2020 and governed by
that certain indenture, dated May 16, 2012.

 

20

--------------------------------------------------------------------------------


 

“Senior Notes Forbearance Agreement” means that certain Forbearance Agreement
dated as of November 3, 2015 by and among the Borrower, the Guarantors party
thereto and certain holders of the Senior Notes.

 

“Senior Note Facility Fee” has the meaning set forth in Section 3.06(a).

 

“Special Distribution” means means any cash dividend or cash distribution (in
each case, excluding customary tax distributions) received by the Borrower or
any Restricted Subsidiary on or with respect to the Equity Interest in any
Unrestricted Subsidiary or other Person (other than any Restricted Subsidiary)
funded, directly or indirectly, with the proceeds of any long term Debt for
borrowed money incurred by such Person, the issuance or disposition of any
Equity Interest by such Person or any disposition of any Property by such
Person.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.

 

“Specified Asset Sale Proceeds” has the meaning set forth in Section 2.06.

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject for
Eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board).  Such reserve percentages shall include those
imposed pursuant to such Regulation D.  Eurodollar Loans shall be deemed to
constitute Eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation.  The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“Subsidiary” means (a) any Person of which at least a majority of the
outstanding Equity Interests having by the terms thereof ordinary voting power
to elect a majority of the board of directors, manager or other governing body
of such Person (irrespective of whether or not at the time Equity Interests of
any other class or classes of such Person shall have or might have voting power
by reason of the happening of any contingency) is at the time directly or
indirectly owned or Controlled by the Borrower or one or more of its
Subsidiaries or by the Borrower and one or more of its Subsidiaries and (b) any
partnership of which the Borrower or any of its Subsidiaries is a general
partner.  Unless otherwise indicated herein, each reference to the term
“Subsidiary” means a Subsidiary of the Borrower.

 

“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement, whether exchange
traded, “over-the-counter” or otherwise, involving, or settled by reference to,
one or more rates, currencies, commodities, equity or debt instruments or
securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no stock incentive, stock option, phantom
stock or similar plan or program providing for stock-based awards or payments to
current or former

 

21

--------------------------------------------------------------------------------


 

directors, officers, employees or consultants of the Borrower or the
Subsidiaries, shall be considered to be a Swap Agreement.

 

“Synthetic Leases” means, in respect of any Person, all leases which shall have
been, or should have been, in accordance with GAAP, treated as operating leases
on the financial statements of the Person liable (whether contingently or
otherwise) for the payment of rent thereunder and which were properly treated as
Obligations for borrowed money for purposes of U.S. federal income taxes, if the
lessee in respect thereof is obligated to either purchase for an amount in
excess of, or pay upon early termination an amount in excess of, 80% of the
residual value of the Property subject to such operating lease upon expiration
or early termination of such lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Term Sheet” means the Term Sheet for Refinancing of and Increase to Existing
First Lien Facility, attached hereto as Exhibit D to the Amendment.

 

“Termination Date” means the earlier of (i) the Maturity Date, (ii) an Event of
Default under Section 10.01(h) or (i) or (iii) the acceleration of the
Obligations, as determined by the Majority Lenders.

 

“Testing Period” shall have the meaning set forth in Section 8.01(o).

 

“Tranche A Incremental Lenders” has the meaning set forth in
Section 2.06(a)(ii).

 

“Tranche B Incremental Lenders” has the meaning set forth in
Section 2.06(a)(ii).

 

“Tranche A Lender” means any Lender that holds a Tranche A Loan in its capacity
as a Lender.

 

“Tranche B Lender” means any Lender that holds a Tranche B Loan in its capacity
as a Lender.

 

“Tranche A Loans” means Loans acquired or funded on the Amendment Effective Date
by Lenders that on the Amendment Effective Date were holders of the Senior
Notes, as set forth on Schedule 1.02(a).

 

“Tranche B Loans” means Loans acquired or funded on the Amendment Effective Date
by Lenders that on the Amendment Effective Date were holders of Second Lien Term
Loans, as set forth on Schedule 1.02(b).

 

“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement and the Amendment, the execution, delivery and performance of the
Loan Parties of each other Loan Document to which it is a party, the borrowing
of Loans and the grant of Liens by the Loan Parties on Mortgaged Properties and
other Properties pursuant to the Security Instruments.

 

22

--------------------------------------------------------------------------------


 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Alternate Base Rate or the Adjusted LIBO Rate.

 

“UCC” means the Uniform Commercial Code in effect from time to time in the State
of New York, or, where applicable as to specific Property, any other relevant
state.

 

“Unrestricted Subsidiary” means (i) any Subsidiary that at the time of
determination shall have been designated as an Unrestricted Subsidiary by the
Borrower in the manner provided below (and shall not have been subsequently
designated as a Restricted Subsidiary), (ii) any Subsidiary of an Unrestricted
Subsidiary and (iii) the Persons listed on Schedule 1.01B (except to the extent
any such Person has been subsequently designated as a Restricted Subsidiary).

 

If a Restricted Subsidiary of the Borrower is designated as an Unrestricted
Subsidiary, the aggregate fair market value of all outstanding Investments owned
by the Borrower and its Restricted Subsidiaries in the Subsidiary designated as
an Unrestricted Subsidiary will be deemed to be an Investment and the
designation will only be permitted if the Investment would be permitted under
Section 9.05 at that time and if the Restricted Subsidiary otherwise meets the
definition of an Unrestricted Subsidiary.

 

If, at any time, any Unrestricted Subsidiary would fail to meet the preceding
requirements as an Unrestricted Subsidiary, it will thereafter cease to be an
Unrestricted Subsidiary for purposes of this Agreement and any Debt of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Borrower as of such date and, if such Debt is not permitted to be incurred as of
such date under Section 9.02, the Borrower will be in default of such covenant.

 

The Borrower may at any time designate any Unrestricted Subsidiary to be a
Restricted Subsidiary of the Borrower; provided that such designation will be
deemed to be an incurrence of Debt by a Restricted Subsidiary of the Borrower of
any outstanding Debt of such Unrestricted Subsidiary, and such designation will
only be permitted if (1) such Debt is permitted under Section 9.02 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (2) no Default or Event of
Default would be in existence following such designation.

 

Any designation by the Borrower pursuant to this definition shall be made in a
certificate of Responsible Officer delivered to the Loan Administrator and
containing a certification that such designation is in compliance with the terms
of this definition.

 

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 5.04(g).

 

“Variance Report” shall have the meaning set forth in Section 8.01(o).

 

“Withholding Agent” means any Loan Party, the Administrative Agent and the Loan
Administrator.

 

23

--------------------------------------------------------------------------------


 

Section 1.03         Types of Loans and Borrowings.  For purposes of this
Agreement, Loans and Borrowings, respectively, may be classified and referred to
by Type (e.g., a “Eurodollar Loan” or a “Eurodollar Borrowing”).

 

Section 1.04         [Reserved].

 

Section 1.05         Terms Generally; Rules of Construction.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any law shall be construed as referring to such law
as amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained herein), (d) the words “herein”, “hereof” and “hereunder”, and words
of similar import, shall be construed to refer to this Agreement in its entirety
and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement.  No provision of this Agreement or any other Loan Document shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.

 

Section 1.06         Accounting Terms and Determinations; GAAP.  Unless
otherwise specified herein, all accounting terms used herein shall be
interpreted, all determinations with respect to accounting matters hereunder
shall be made, and all financial statements and certificates and reports as to
financial matters required to be furnished to the Loan Administrator or the
Lenders hereunder shall be prepared, in accordance with GAAP, applied on a basis
consistent with the Financial Statements except for changes in which Borrower’s
independent certified public accountants concur and which are disclosed to the
Loan Administrator on the next date on which financial statements are required
to be delivered to the Lenders pursuant to Section 8.01(a); provided that,
unless the Borrower and the Majority Lenders shall otherwise agree in writing,
no such change shall modify or affect the manner in which compliance with the
covenants contained herein is computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.

 

ARTICLE II
The Credits

 

Section 2.01         Commitments.  As of the Amendment Effective Date and prior
to giving effect to the Sixth Amendment, the outstanding principal balance of
the Loans is

 

24

--------------------------------------------------------------------------------


 

$5,000,000.  On the Amendment Effective Date and subject to the terms and
conditions set forth in the Sixth Amendment, the Lenders agree to make new Loans
in the aggregate amount of $55,000,000 (the “Additional Loans”).  Immediately
after making the Additional Loans, the Lenders’ commitments shall be reduced to
$0.  Amounts paid or prepaid in respect of Loans may not be reborrowed.

 

Section 2.02         Loans and Borrowings.

 

(a)           Borrowings; Several Obligations.  Each Loan shall be made as part
of a Borrowing consisting of Loans made by the Lenders ratably in accordance
with their respective Commitments.  The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b)           Types of Loans.  Subject to Section 3.03, each Borrowing shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith.  Each Lender at its option may make any Loan by causing
any domestic or foreign branch or Affiliate of such Lender to make such Loan;
provided that any exercise of such option shall not affect the obligation of the
Borrower to repay such Loan in accordance with the terms of this Agreement.

 

(c)           Minimum Amounts; Limitation on Number of Borrowings.  At the
commencement of each Interest Period for any Eurodollar Borrowing, such
Borrowing shall be in an aggregate amount that is an integral multiple of
$100,000 and not less than $500,000.  At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $100,000 and not less than $500,000.  Borrowings of more than one
Type may be outstanding at the same time; provided that there shall not at any
time be more than a total of 10 Eurodollar Borrowings outstanding.

 

(d)           Notes.  Any Lender may request that Loans made by it be evidenced
by a single promissory note.  In such event, the Borrower shall prepare, execute
and deliver to such Lender a promissory note payable to the order of such Lender
in substantially the form of Exhibit A, dated, in the case of (i) any Lender
party hereto as of the Amendment Effective Date, as of the Amendment Effective
Date, (ii) any Lender that becomes a party hereto pursuant to an Assignment and
Assumption, as of the effective date of the Assignment and Assumption payable to
the order of such Lender in a principal amount equal to its Loans.  The date,
amount, Type, interest rate and, if applicable, Interest Period of each Loan
made by each Lender that receives a Note, and all payments made on account of
the principal thereof, shall be recorded by such Lender on its books for its
Note, and, prior to any transfer, may be endorsed by such Lender on a schedule
attached to such Note or any continuation thereof or on any separate record
maintained by such Lender.  Failure to make any such notation or to attach a
schedule shall not affect any Lender’s or the Borrower’s rights or obligations
in respect of such Loans or affect the validity of such transfer by any Lender
of its Note.  In the event of any conflict between any Note and the Register,
the Register shall be controlling.

 

Section 2.03         Notice of Borrowing.  To request a Borrowing, the Borrower
shall notify the Loan Administrator of such request by written Notice of
Borrowing in substantially

 

25

--------------------------------------------------------------------------------


 

the form of Exhibit B and signed by the Borrower (a “written Notice of
Borrowing”) on the day of the proposed Borrowing.  The written Notice of
Borrowing shall be irrevocable.  The Notice of Borrowing shall specify the
following information in compliance with Section 2.02:

 

(ii)         the aggregate amount of the requested Borrowing;

 

(iii)          the date of such Borrowing, which shall be a Business Day;

 

(iv)          whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(v)           the location and number of the Borrower’s account to which funds
are to be disbursed, which shall comply with the requirements of Section 2.05.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing.  Promptly following receipt of a Notice of
Borrowing in accordance with this Section 2.03, the Loan Administrator shall
advise each Lender of the details thereof and of the amount of such Lender’s
Loan to be made as part of the requested Borrowing.

 

Section 2.04         Interest Elections.

 

(a)           Conversion and Continuance.  The Borrowing initially shall be of
the Type specified in the Notice of Borrowing.  Thereafter, the Borrower may
elect to convert such Borrowing to a different Type or to continue such
Borrowing.  The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)           Interest Election Requests.  To make an election pursuant to this
Section 2.04, the Borrower shall notify the Loan Administrator of such election
by a written Interest Election Request in substantially the form of Exhibit C
and signed by the Borrower (a “written Interest Election Request”) by the time
that a Notice of Borrowing would be required under Section 2.03 if the Borrower
were requesting a Borrowing of the Type resulting from such election to be made
on the effective date of such election.  Each written Interest Election Request
shall be irrevocable.

 

(c)           Information in Interest Election Requests.  Each written Interest
Election and Notice of Borrowing shall specify the following information in
compliance with Section 2.02:

 

(i)            the Borrowing to which such Interest Election Request applies
and, if different options are being elected with respect to different portions
thereof, the portions thereof to be allocated to each resulting Borrowing (in
which case the information to be specified pursuant to Section 2.04(c)(iii) and
(iv) shall be specified for each resulting Borrowing);

 

(ii)           the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day; and

 

26

--------------------------------------------------------------------------------


 

(iii)          whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing.

 

(d)           Notice to Lenders by the Loan Administrator.  Promptly following
receipt of an Interest Election Request, the Loan Administrator shall advise
each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

 

(e)           Effect of Failure to Deliver Timely Interest Election Request and
Events of Default on Interest Election.  If the Borrower fails to deliver a
timely Interest Election Request with respect to a Eurodollar Borrowing prior to
the end of the Interest Period applicable thereto, then, unless such Borrowing
is repaid as provided herein, at the end of such Interest Period such Borrowing
shall be converted to an ABR Borrowing.  Notwithstanding any contrary provision
hereof, if an Event of Default has occurred and is continuing: (i) no
outstanding Borrowing may be converted to or continued as a Eurodollar Borrowing
(and any Interest Election Request that requests the conversion of any Borrowing
to, or continuation of any Borrowing as, a Eurodollar Borrowing shall be
ineffective) and (ii) unless repaid, each Eurodollar Borrowing shall be
converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

 

Section 2.05         Funding of Borrowings.

 

(a)           Funding by Lenders.  Each Lender shall make the Loans to be made
by it hereunder on the proposed date thereof by wire transfer of immediately
available funds by 2:00 p.m., New York, New York time, to the account of the
Loan Administrator most recently designated by it for such purpose by notice to
the Lenders.  The Loan Administrator will make such Loans available to the
Borrower by promptly crediting the amounts so received, in like funds, to an
account of the Borrower designated by the Borrower in the applicable Notice of
Borrowing.

 

(b)           Presumption of Funding by the Lenders.  Unless the Loan
Administrator shall have received notice from a Lender prior to the time such
Lender is required to fund its share of a Borrowing that such Lender will not
make available to the Loan Administrator such Lender’s share of such Borrowing,
the Loan Administrator may assume that such Lender has made such share available
on such date in accordance with paragraph (a) above and may, in reliance upon
such assumption, make available to the Borrower a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Loan Administrator, then the applicable Lender and the Borrower
severally agree to pay to the Loan Administrator forthwith on demand such
corresponding amount with interest thereon, for each day from and including the
date such amount is made available to the Borrower to but excluding the date of
payment to the Loan Administrator, at (i) in the case of such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the Loan
Administrator in accordance with banking industry rules on interbank
compensation or (ii) in the case of the Borrower, the interest rate applicable
to ABR Loans.  If such Lender pays such amount to the Loan Administrator, then
such amount shall constitute such Lender’s Loan included in such Borrowing.

 

27

--------------------------------------------------------------------------------


 

Section 2.06         Incremental Loans.

 

(a)           Incremental Facility. The Borrower may by written notice to the
Loan Administrator elect to request the establishment of one or more new
Commitments under the existing term facility (the “Incremental Facilities” and
the loans thereunder, the “Incremental Loans”), in an aggregate amount not to
exceed $10,000,000 since the Amendment Effective Date in accordance with the
following requirements:

 

(i)            each such notice shall specify the date on which the Borrower
proposes that such Incremental Facility shall be effective, which shall be a
date not less than two (2) Business Days after the date on which such notice is
delivered to the Loan Administrator or such different date as may be agreed to
by the Majority Incremental Lenders (as defined below) in their sole discretion;

 

(ii)           any Incremental Facilities must be offered by the Borrower on
equal terms, with 50.0% of such Incremental Facility being offered to Tranche A
Lenders (such Lenders that have accepted such offer, the “Tranche A Incremental
Lenders”) and 50.0% of such Incremental Facility being offered to Lenders that
are Tranche B Lenders (such Lenders that have accepted such offer, the “Tranche
B Incremental Lenders”) (the Lenders accepting such offer, the “Incremental
Lenders” and, the Incremental Lenders representing both (x) a majority of the
Tranche A Incremental Lenders and (y) a majority of the Tranche B Incremental
Lenders, the “Majority Incremental Lenders”); provided, that, no Lender shall be
required to lend Incremental Loans or provide a Commitment with respect thereto;
provided further that the aggregate principal amount of any Incremental Facility
must be funded 50.0% by the Tranche A Incremental Lenders and 50.0% by the
Tranche B Incremental Lenders and no Incremental Facility shall be funded or
otherwise established that does not satisfy such funding levels;

 

(iii)          the terms and conditions of each such Incremental Facility
(including the terms and conditions under which each is to be extended) shall be
mutually agreed by the Majority Incremental Lenders and the Borrower.

 

(b)           Joinder. Such Incremental Facility shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, the Loan
Administrator and each Lender making such Incremental Loans, in form and
substance reasonably satisfactory to each of them.  The Increase Joinder may
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate (which may be in the form of an amendment and
restatement of this Agreement), in the opinion of the Majority Incremental
Lenders and the Borrower, to effect the provisions of this Section 2.06.

 

(c)           Equal and Ratable Benefit. The Loans and Commitments established
pursuant to this Section shall constitute Loans and Commitments under, and shall
be entitled to all the benefits afforded by, this Agreement and the other Loan
Documents, and shall, without limiting the foregoing, benefit equally and
ratably from the Guarantees and security interests created by the Security
Instruments, except as otherwise agreed by the Lenders of such Incremental Loans
and the Borrower, and shall have the same Guarantors.  Borrower and the
Guarantors shall take any actions reasonably required by the Administrative
Agent or Majority Lenders to ensure

 

28

--------------------------------------------------------------------------------


 

and/or demonstrate that the Lien and security interests granted by the Security
Instruments continue to be perfected under the UCC or otherwise after giving
effect to the establishment of any such class of Incremental Loans.

 

(d)           Tranche A Loans and Tranche B Loans.  The Incremental Loans
extended by (i) Tranche A Lenders hereunder shall be referred to as “Incremental
Tranche A Loans” and (ii) Tranche B Lenders hereunder shall be referred to as
“Incremental Tranche B Loans”.

 

ARTICLE III
Payments of Principal and Interest; Prepayments; Fees

 

Section 3.01         Repayment of Loans.  The Borrower hereby unconditionally
promises to pay to the Loan Administrator for the account of each Lender the
then unpaid principal amount of each Loan on the Termination Date.

 

Section 3.02         Interest.

 

(a)           ABR Loans.  The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Margin, but in no event
to exceed the Highest Lawful Rate.

 

(b)           Eurodollar Loans.  The Loans comprising each Eurodollar Borrowing
shall bear interest at the Adjusted LIBO Rate for the Interest Period in effect
for such Borrowing plus the Applicable Margin, but in no event to exceed the
Highest Lawful Rate.

 

(c)           Post-Default Rate.  Notwithstanding the foregoing, if any
principal of or interest on any Loan or any fee or other amount payable by the
Borrower hereunder or under any other Loan Document is not paid when due,
whether at stated maturity, upon acceleration or otherwise, such overdue amount
shall bear interest, after as well as before judgment, at a rate per annum equal
to four percent (4%) plus the rate applicable to ABR Loans as provided in
Section 3.02(a), but in no event to exceed the Highest Lawful Rate; provided,
however, that, if the Borrower enters into a New Financing on or after the
Termination Date provided by:

 

(i)            holders of a majority of the principal amount of the Senior Notes
and lenders holding a majority of the principal amount of the Second Lien Term
Loan, in each case as of the Termination Date, then, effective as of the
Termination Date, such rate shall be a rate per annum equal to two percent (2%)
plus the rate applicable to ABR Loans as provided in Section 3.02(a), but in no
event to exceed the Highest Lawful Rate, or

 

(ii)           either holders of a majority of the principal amount of the
Senior Notes or lenders holding a majority of the principal amount of the Second
Lien Term Loans (but not a majority of both), in each case as of the Termination
Date, then, effective as of the Termination Date, such rate shall be a rate per
annum equal to three percent (3%) plus the rate applicable to ABR Loans as
provided in Section 3.02(a), but in no event to exceed the Highest Lawful Rate.

 

29

--------------------------------------------------------------------------------


 

The Borrower or Majority Lenders shall promptly notify the Loan Administrator of
any additional interest payable pursuant to this subsection (c).  The Loan
Administrator shall have no duty to determine whether such additional interest
is payable.

 

(d)           Interest Payment Dates.  Accrued interest on each Loan shall be
payable in arrears on each Interest Payment Date for such Loan and on the
Termination Date; provided that (i) interest accrued pursuant to
Section 3.02(c) shall be payable on demand, (ii) in the event of any repayment
or prepayment of any Loan (other than an optional prepayment of an ABR Loan
prior to the Termination Date), accrued interest on the principal amount repaid
or prepaid shall be payable on the date of such repayment or prepayment, and
(iii) in the event of any conversion of any Eurodollar Loan prior to the end of
the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.

 

(e)           Interest Rate Computations.  All interest hereunder shall be
computed on the basis of a year of 360 days, unless such computation would
exceed the Highest Lawful Rate, in which case interest shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), except that interest
computed by reference to the Alternate Base Rate at times when the Alternate
Base Rate is based on the Prime Rate shall be computed on the basis of a year of
365 days (or 366 days in a leap year), and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day).  The applicable Alternate Base Rate, Adjusted LIBO Rate or LIBO Rate shall
be determined by the Loan Administrator, and such determination shall be
conclusive absent manifest error, and be binding upon the parties hereto.

 

Section 3.03         Alternate Rate of Interest.  If prior to the commencement
of any Interest Period for a Eurodollar Borrowing:

 

(a)           the Loan Administrator determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate or the LIBO Rate for such Interest
Period; or

 

(b)           the Loan Administrator is advised by the Majority Lenders that the
Adjusted LIBO Rate or LIBO Rate, as applicable, for such Interest Period will
not adequately and fairly reflect the cost to such Lenders of making or
maintaining their Loans included in such Borrowing for such Interest Period;
then the Loan Administrator shall give notice thereof to the Borrower and the
Lenders by telephone or telecopy as promptly as practicable thereafter and,
until the Loan Administrator notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Eurodollar Borrowing shall be ineffective,
and (ii) if any Borrowing Request requests a Eurodollar Borrowing, such
Borrowing shall be made as an ABR Borrowing.

 

Section 3.04         [Reserved].

 

Section 3.05         Prepayments.

 

(a)           Optional Prepayments.  The Borrower shall have the right at any
time and from time to time to prepay any Borrowing in whole or in part, subject
to prior notice in accordance with Section 3.05(b).

 

30

--------------------------------------------------------------------------------


 

(b)                                 Notice and Terms of Optional Prepayment. 
The Borrower shall notify the Loan Administrator of any prepayment hereunder
(i) in the case of prepayment of a Eurodollar Borrowing, not later than 12:00
noon, New York, New York time, three Business Days before the date of
prepayment, or (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York, New York time, on the Business Day of prepayment. 
Each such notice shall be irrevocable and shall specify the prepayment date and
the principal amount of each Borrowing or portion thereof to be prepaid. 
Promptly following receipt of any such notice relating to a Borrowing, the Loan
Administrator shall advise the Lenders of the contents thereof.  Each partial
prepayment of any Borrowing shall be in an amount that would be permitted in the
case of an advance of a Borrowing of the same Type as provided in Section 2.02. 
Each prepayment of a Borrowing shall be applied ratably to the Loans included in
the prepaid Borrowing.  Prepayments shall be accompanied by accrued interest to
the extent required by Section 3.02 and shall be without premium or penalty,
except as required under Section 5.02.

 

(c)                                  Mandatory Prepayments.

 

(i)                                     If the Borrower or any Restricted
Subsidiary receives Debt Incurrence Proceeds other than those resulting from
Permitted Debt, then not later than one (1) Business Day following the receipt
of such proceeds, the Borrower shall prepay the Loans in an amount equal to 100%
of such Debt Incurrence Proceeds.

 

(ii)                                  If the Borrower or any Restricted
Subsidiary receives Equity Issuance Proceeds, then not later than one
(1) Business Day following the receipt of such proceeds, the Borrower shall
prepay the Loans in an amount equal to 100% of such Equity Incurrence Proceeds.

 

(iii)                               If the Borrower or any Restricted Subsidiary
completes an Asset Sale (other than up to an aggregate $10,000,000 from the Net
Cash Proceeds from Permitted Asset Sales) (the “Specified Asset Sale Proceeds”))
or suffers a Casualty Event then the Borrower shall, no later than three
(3) Business Days following the receipt of Net Cash Proceeds from such Asset
Sale or Casualty Event, prepay the Loans in an amount equal to 100% of the Net
Cash Proceeds received from such Asset Sale or Casualty Event. For the avoidance
of doubt, the Specified Asset Sale Proceeds shall be utilized in accordance with
the Budget covenant set forth in Section 9.01 in all respects.

 

(iv)                              If the Borrower or any Restricted Subsidiary
receives any Special Distribution, then the Borrower shall, not later than three
(3) Business Days following the receipt of such Special Distribution, prepay the
Loans in an amount equal to 100% of such Special Distribution.

 

(v)                                 If the Borrower or any Restricted Subsidiary
receives any Cash Collateral or the proceeds therefrom from the Issuing Bank on
account of a Letter of Credit that has terminated, expired or otherwise
rolled-off (or for any other reason), then the Borrower shall, no later than
three (3) Business Days following the receipt of such amounts, prepay the Loans
in an amount equal to 100% of such amounts received from the Issuing Bank.

 

(d)                                 Application of Proceeds.  Each prepayment of
Borrowings pursuant to this Section 3.05 shall be applied ratably to the Loans
included in the prepaid Borrowings.

 

31

--------------------------------------------------------------------------------


 

Prepayments pursuant to this Section 3.05 shall be accompanied by accrued
interest to the extent required by Section 3.02.

 

(e)                                  No Premium or Penalty.  Prepayments
permitted or required under this Section 3.05 shall be without premium or
penalty.

 

Section 3.06                            Fees.

 

(a)                                 Exit Fees.  The Borrower agrees to pay to
the Lenders an exit fee of $250,000, to be allocated 50% to Tranche A Lenders
(“Senior Note Facility Fee”) and 50% to Tranche B Lenders (the “Second Lien
Facility Fee”) which shall become due and payable automatically on the
Termination Date or, if earlier, upon the repayment in full of the Loans
hereunder (the “Exit Fee Due Date”); provided, however, that if the Borrower
enters into a New Financing provided by (i) holders of a majority of the
principal amount of the Senior Notes and lenders holding a majority of the
principal amount of the Second Lien Term Loans, in each case as of the Exit Fee
Due Date, then such Exit Fee shall be waived, (ii) holders of a majority of the
principal amount of the Senior Notes as of the Exit Fee Due Date only (that is,
no participation from lenders holding a majority in principal amount of the
Second Lien Term Loans as of the Exit Fee Due Date), then the Senior Note
Facility Fee shall be waived or (iii) lenders holding a majority of the
principal amount of the Second Lien Term Loans as of the Exit Fee Due Date only
(that is, no participation from holders of a majority of the principal amount of
the Senior Notes as of the Exit Fee Due Date), then the Second Lien Facility Fee
shall be waived.

 

(b)                                 Loan Administrator Fees.  The Borrower
agrees to pay to the Loan Administrator, for its own account, fees and expenses
payable in the amounts and at the times specified in the Fee Letter, or
otherwise separately agreed upon between the Borrower and the Loan
Administrator.

 

ARTICLE IV
Payments; Pro Rata Treatment; Sharing of Set-offs.

 

Section 4.01                            Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 Payments by the Borrower.  The Borrower
shall make each payment required to be made by it hereunder (whether of
principal of or interest on any Borrowing or any of fees or of other amounts
payable under Section 5.01, Section 5.02 or Section 5.04 or otherwise) prior to
12:00 noon, New York, New York time, on the date when due, in dollars that
constitute immediately available funds, without defense, deduction, recoupment,
set-off or counterclaim.  Fees, once paid, shall not be refundable under any
circumstances absent manifest error (e.g., as a result of a clerical mistake). 
Any amounts received after such time on any date may, in the discretion of the
Loan Administrator, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon.  All such payments
shall be made to the Loan Administrator at its offices located at 110 East
59th Street, New York, New York 10022; Attention: Nils Horning (Magnum Hunter
Resources), except that payments pursuant to Section 5.01, Section 5.02,
Section 5.04 and Section 12.03 shall be made directly to the Persons entitled
thereto.  The Loan Administrator shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly
following receipt thereof.

 

32

--------------------------------------------------------------------------------


 

If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be payable for
the period of such extension.  All payments hereunder shall be made in dollars.

 

(b)                                 Application of Insufficient Payments.  If at
any time insufficient funds are received by and available to the Loan
Administrator to pay fully all amounts of principal, interest and fees then due
hereunder, such funds shall be applied (i) first, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties, and
(ii) second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.

 

(c)                                  Sharing of Payments by Lenders.  If any
Lender shall, by exercising any right of set-off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans of other
Lenders to the extent necessary so that the benefit of all such payments shall
be shared by the Lenders ratably in accordance with the aggregate amount of
principal of and accrued interest on their respective Loans; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this Section 4.01(c) shall not be construed
to apply to any payment made by the Borrower pursuant to and in accordance with
the express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this
Section 4.01(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

Section 4.02                            Presumption of Payment by the Borrower. 
Unless the Loan Administrator shall have received notice from the Borrower prior
to the date on which any payment is due to the Loan Administrator for the
account of the Lenders that the Borrower will not make such payment, the Loan
Administrator may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the amount due.  In such event, if the Borrower has not in fact made
such payment, then each of the Lenders, severally agrees to repay to the Loan
Administrator forthwith on demand the amount so distributed to such Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Loan
Administrator, at the greater of the Federal Funds Effective Rate and a rate
determined by the Loan Administrator in accordance with banking industry
rules on interbank compensation.

 

33

--------------------------------------------------------------------------------


 

Section 4.03                            [Reserved].

 

Section 4.04                            Certain Deductions by the Loan
Administrator.  If any Lender shall fail to make any payment required to be made
by it pursuant to Section 2.05(a),Section 4.02 or Section 12.03(d), then the
Loan Administrator may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the Loan
Administrator for the account of such Lender and for the benefit of the Loan
Administrator to satisfy such Lender’s obligations under such Sections until all
such unsatisfied obligations are fully paid, and/or (ii) hold any such amounts
in a segregated account as cash collateral for, and application to, any future
funding obligations of such Lender under such Sections; in the case of each of
(i) and (ii) above, in any order as determined by the Loan Administrator in its
discretion.

 

Section 4.05                            Disposition of Proceeds.  The Security
Instruments contain an assignment by the Borrower to and in favor of the
Administrative Agent for the benefit of the Lenders and the other Persons named
therein of all of the Borrower’s interest in and to production and all proceeds
attributable thereto that may be produced from or allocated to the Mortgaged
Property.  The Security Instruments further provide in general for the
application of such proceeds to the satisfaction of the Obligations and other
obligations described therein and secured thereby.  Notwithstanding the
assignment contained in such Security Instruments, until the occurrence of an
Event of Default, (a) the Administrative Agent, Loan Administrator and the
Lenders agree that they will neither notify the purchaser or purchasers of such
production nor take any other action to cause such proceeds to be remitted to
the Administrative Agent or the Lenders, but the Lenders will instead permit
such proceeds to be paid to the Borrower and its Restricted Subsidiaries and
(b) the Lenders hereby authorize the Administrative Agent to take such actions
as may be necessary to cause such proceeds to be paid to the Borrower and/or
such Restricted Subsidiaries.

 

ARTICLE V
Increased Costs; Break Funding Payments; Taxes; Illegality; Taxes

 

Section 5.01                            Increased Costs.

 

(a)                                 Increased Costs Generally.  If any Change in
Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of “Excluded Taxes” and (C) Connection Income Taxes) on its loan,
loan principal, letters of credit, commitments or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

(iii)                               impose on any Lender or the London interbank
market any other condition, cost or expense (other than Taxes) affecting this
Agreement or Loans made by such Lender or participation therein;

 

34

--------------------------------------------------------------------------------


 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan,
increase the cost to such Lender or such other Recipient, or to reduce the
amount of any sum received or receivable by such Lender or other Recipient
hereunder (whether of principal, interest or otherwise), then upon the request
of such Lender or other Recipient, the Borrower will pay to such Lender or other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender or other Recipient, as the case may be, for such
additional costs incurred or reduction suffered.

 

(b)                                 Capital Requirements.  If any Lender
determines that any Change in Law affecting such Lender or any lending office of
such Lender or such Lender’s holding company, if any, regarding capital or
liquidity requirements has or would have the effect of reducing the rate of
return on such Lender’s capital or on the capital of such Lender’s holding
company, if any, as a consequence of this Agreement, the Commitment of such
Lender or the Loans made by, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.

 

(c)                                  Certificates.  A certificate of a Lender
setting forth the amount or amounts necessary to compensate such Lender or its
holding company, as the case may be, as specified in Section 5.01(a) or (b) and
reasonably detailed calculations therefor shall be delivered to the Borrower and
shall be conclusive absent manifest error.  The Borrower shall pay such Lender
the amount shown as due on any such certificate within 10 days after receipt
thereof.

 

(d)                                 Effect of Failure or Delay in Requesting
Compensation.  Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 5.01 shall not constitute a waiver of such Lender’s
right to demand such compensation; provided that the Borrower shall not be
required to compensate a Lender pursuant to this Section 5.01 for any increased
costs or reductions incurred more than 90 days prior to the date that such
Lender notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s intention to claim compensation
therefor; provided further that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 90-day period referred to
above shall be extended to include the period of retroactive effect thereof.

 

Section 5.02                            Break Funding Payments.  In the event of
(a) the payment of any principal of any Eurodollar Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default), (b) the conversion of any Eurodollar Loan into an ABR Loan other
than on the last day of the Interest Period applicable thereto, (c) the failure
to borrow, convert, continue or prepay any Eurodollar Loan on the date specified
in any notice delivered pursuant hereto, or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 5.04(b), then, in any
such event, the Borrower shall compensate each Lender for the loss, cost and
expense attributable to such event.  In the case of a Eurodollar Loan, such
loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of (i) the amount of
interest which would have accrued on the principal

 

35

--------------------------------------------------------------------------------


 

amount of such Loan had such event not occurred, at the Adjusted LIBO Rate that
would have been applicable to such Loan, for the period from the date of such
event to the last day of the then current Interest Period therefor (or, in the
case of a failure to borrow, convert or continue, for the period that would have
been the Interest Period for such Loan), over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
such Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the
Eurodollar market.  A certificate of any Lender setting forth any amount or
amounts that such Lender is entitled to receive pursuant to this Section 5.02
and reasonably detailed calculations therefor shall be delivered to the Borrower
and shall be conclusive absent manifest error.  The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 5.03                            [Reserved].

 

Section 5.04                            Taxes.

 

(a)                                 Defined Terms.  For purposes of this
Section 5.04, the term “applicable law” includes FATCA.

 

(b)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of any Loan Party under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law.  If any applicable law (as determined in the good
faith discretion of an applicable Withholding Agent) requires the deduction or
withholding of any Tax from any such payment by a Withholding Agent, then the
applicable Withholding Agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding
been made.

 

(c)                                  Payment of Other Taxes by the Loan
Parties.  The Loan Parties shall timely pay to the relevant Governmental
Authority in accordance with applicable law, or at the option of the Loan
Administrator timely reimburse it for the payment of, any Other Taxes.

 

(d)                                 Indemnification by the Loan Parties.  The
Loan Parties shall jointly and severally indemnify each Recipient, within 10
days after written demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section) paid or payable by such Recipient or required to be
withheld or deducted from a payment to such Recipient and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender (with a copy to the Loan
Administrator), or by the Loan Administrator on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

36

--------------------------------------------------------------------------------


 

(e)                                  Indemnification by the Lenders.  Each
Lender shall severally indemnify the Administrative Agent and the Loan
Administrator within 10 days after demand therefor, for (i) any Indemnified
Taxes attributable to such Lender (but only to the extent that any Loan Party
has not already indemnified the Administrative Agent and the Loan Administrator
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 12.04(c)(iii) relating to the maintenance
of a Participant Register and (iii) any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or
the Loan Administrator in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent or the Loan Administrator
shall be conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent or the Loan Administrator to set off and apply any and all
amounts at any time owing to such Lender under any Loan Document or otherwise
payable by the Administrative Agent and the Loan Administrator to the Lender
from any other source against any amount due to the Administrative Agent or the
Loan Administrator under this paragraph (e).

 

(f)                                   Evidence of Payments.  As soon as
practicable after any payment of Taxes by any Loan Party to a Governmental
Authority pursuant to this Section 5.04, such Loan Party shall deliver to the
Loan Administrator the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of the return reporting
such payment or other evidence of such payment reasonably satisfactory to the
Loan Administrator.

 

(g)                                  Status of Lenders.  (i) Any Lender that is
entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the Loan
Administrator, at the time or times reasonably requested by the Borrower or the
Loan Administrator, such properly completed and executed documentation
reasonably requested by the Borrower or the Loan Administrator as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Loan Administrator, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Loan Administrator
as will enable the Borrower or the Loan Administrator to determine whether or
not such Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 5.04(g)(ii)(A), 5.04(g)(ii)(B) and
5.04(g)(ii)(D) below) shall not be required if in the Lender’s reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing,

 

(A)                               any Lender that is a U.S.  Person shall
deliver to the Borrower and the Loan Administrator on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the

 

37

--------------------------------------------------------------------------------


 

Borrower or the Loan Administrator), executed copies of IRS Form W-9 certifying
that such Lender is exempt from U.S.  federal backup withholding Tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Loan Administrator
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Loan Administrator), whichever of the following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed copies of IRS
Form W-8BEN or W-8BEN-E (as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “interest” article of
such tax treaty and (y) with respect to any other applicable payments under any
Loan Document, IRS Form W-8BEN or W-8BEN-E (as applicable) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;

 

(2)                                 executed copies of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit G-1 to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or W-8BEN-E
(as applicable); or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed copies of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or W-8BEN-E (as applicable), a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-2 or Exhibit G-3, IRS
Form W-9, and/or other certification documents from each beneficial owner, as
applicable; provided that if the Foreign Lender is a partnership and one or more
direct or indirect partners of such Foreign Lender are claiming the portfolio
interest exemption, such Foreign Lender may provide a U.S. Tax Compliance
Certificate substantially in the form of Exhibit G-4 on behalf of each such
direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Loan Administrator
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Loan Administrator), executed copies of any other form prescribed by applicable
law as a basis for claiming exemption from or a

 

38

--------------------------------------------------------------------------------


 

reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit the
Borrower or the Loan Administrator to determine the withholding or deduction
required to be made; and

 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Loan
Administrator at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Loan Administrator such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Loan Administrator as may be
necessary for the Borrower and the Loan Administrator to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Loan Administrator
in writing of its legal inability to do so.

 

(h)                                 On or before the date that any Person (or
any successor or replacement Administrative Agent or Loan Administrator) becomes
the Administrative Agent or Loan Administrator hereunder, it shall deliver to
the Borrower properly and completed executed originals of either (i) IRS
Form W-9, or (ii) such other documentation as will establish that the Borrower
can make payments to the Administrative Agent and the Loan Administrator without
deduction or withholding of any Taxes imposed by the United States.

 

(i)                                     Treatment of Certain Refunds.  If any
party determines, in its reasonable discretion, that it has received a refund of
any Taxes as to which it has been indemnified pursuant to this Section 5.04
(including by the payment of additional amounts pursuant to this Section 5.04),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 5.04 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund).  Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (i) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph (i), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (i) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise

 

39

--------------------------------------------------------------------------------


 

imposed and the indemnification payments or additional amounts with respect to
such Tax had never been paid.  This paragraph shall not be construed to require
any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person

 

(j)                                    FATCA Grandfathering.  For purposes of
determining withholding Taxes imposed under FATCA, the Borrower, the
Administrative Agent and the Loan Administrator shall treat (and the Lenders
hereby authorize the Borrower and the Loan Administrator to treat) this
Agreement and any Advance as not qualifying as a “grandfathered obligation”
within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

 

(k)                                 Survival.  Each party’s obligations under
this Section 5.04 shall survive the resignation or replacement of the
Administrative Agent or the Loan Administrator or any assignment of rights by,
or the replacement of, a Lender, the termination of the Commitments and the
repayment, satisfaction or discharge of all obligations under any Loan Document.

 

Section 5.05                            Mitigation Obligations. Reserved

 

Section 5.06                            Illegality.  Notwithstanding any other
provision of this Agreement, in the event that it becomes unlawful for any
Lender or its applicable lending office to honor its obligation to make or
maintain Eurodollar Loans either generally or having a particular Interest
Period hereunder, then (a) such Lender shall promptly notify the Borrower and
the Loan Administrator thereof and such Lender’s obligation to make such
Eurodollar Loans shall be suspended (the “Affected Loans”) until such time as
such Lender may again make and maintain such Eurodollar Loans and (b) all
Affected Loans which would otherwise be made by such Lender shall be made
instead as ABR Loans (and, if such Lender so requests by notice to the Borrower
and the Loan Administrator, all Affected Loans of such Lender then outstanding
shall be automatically converted into ABR Loans on the date specified by such
Lender in such notice) and, to the extent that Affected Loans are so made as (or
converted into) ABR Loans, all payments of principal which would otherwise be
applied to such Lender’s Affected Loans shall be applied instead to its ABR
Loans.

 

ARTICLE VI
[Reserved]

 

ARTICLE VII
Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 7.01                            Organization; Powers.  Each of the
Borrower and the Restricted Subsidiaries is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, has all
requisite power and authority, and has all material governmental licenses,
authorizations, consents and approvals necessary, to own its assets and to carry
on its business as now conducted, and is qualified to do business in, and is in
good standing in, every jurisdiction where such qualification is required,
except where failure to have such power, authority, licenses, authorizations,
consents, approvals and qualifications could not reasonably be expected to have
a Material Adverse Effect.

 

40

--------------------------------------------------------------------------------


 

Section 7.02                            Authority; Enforceability.  The
Transactions to be entered into by each Loan Party are within such Loan Party’s
corporate, limited liability company or limited partnership powers and have been
duly authorized by all necessary corporate, limited liability company or
partnership and, if required, stockholder action (including, without limitation,
any action required to be taken by any class of directors of such Loan Party or
any other Person, whether interested or disinterested, in order to ensure the
due authorization of the Transactions).  Each Loan Document to which any Loan
Party is a party has been duly executed and delivered by such Loan Party and
constitutes a legal, valid and binding obligation of such Loan Party enforceable
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

Section 7.03                            Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any other
third Person (including shareholders or any class of directors, whether
interested or disinterested, of any Loan Party or any other Person), nor is any
such consent, approval, registration, filing or other action necessary for the
validity or enforceability of any Loan Document or the consummation of the
transactions contemplated thereby, except such as have been obtained or made and
are in full force and effect other than (i) the recording and filing of the
Security Instruments as required by this Agreement and (ii) those third party
approvals or consents which, if not made or obtained, would not cause a Default
hereunder, could not reasonably be expected to have a Material Adverse Effect or
do not have an adverse effect on the enforceability of the Loan Documents,
(b) will not violate any applicable law or regulation or the charter, by-laws or
other organizational documents of the Borrower or any Restricted Subsidiary or
any order of any Governmental Authority, (c) will not violate or result in a
default under any indenture, agreement or other instrument binding upon the
Borrower or any Restricted Subsidiary or its Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or such Restricted
Subsidiary and (d) will not result in the creation or imposition of any Lien on
any Property of the Borrower or any Restricted Subsidiary (other than the Liens
created by the Loan Documents and the Second Lien Term Loan Documents).

 

Section 7.04                            Financial Condition; No Material Adverse
Change.

 

(a)                                 The Borrower has heretofore furnished to the
Lenders its audited consolidated balance sheet and statement of income,
stockholders equity and cash flows as of and for the fiscal year ended
December 31, 2014, all reported on by a firm of independent public accountants
acceptable to the Majority Lenders.  Such audited financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Consolidated Subsidiaries as
of such dates and for such periods in accordance with GAAP.

 

(b)                                 Since December 31, 2014, (i) there has been
no event, development or circumstance that has had or could reasonably be
expected to have a Material Adverse Effect (other than, in the case of a
Material Adverse Effect under clause (a) or (b)(ii) of the definition thereof,
any event, development or circumstances that has led to the Amendment to the
extent disclosed to the Administrative Agent, the Lenders and/or their advisors)
and (ii) the business of the Borrower and its

 

41

--------------------------------------------------------------------------------


 

Restricted Subsidiaries has been conducted only in the ordinary course
consistent with past business practices.

 

(c)                                  Except for the Obligations, the Second Lien
Term Loans, and as set forth on Schedule 9.02 as amended as of the Amendment
Effective Date and attached as Annex II hereto, neither the Borrower nor any
Restricted Subsidiary has on the Amendment Effective Date any material Debt
(including Disqualified Capital Stock) or any material contingent liabilities,
off-balance sheet liabilities or partnerships, material liabilities for taxes,
unusual forward or long-term commitments or unrealized or anticipated losses
from any unfavorable commitments.

 

Section 7.05                            Litigation.

 

(a)                                 As of the Amendment Effective Date, except
as set forth on Schedule 7.05 as amended as of the Amendment Effective Date and
set forth on Annex IV, there are no actions, suits, investigations or
proceedings by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of the Borrower, threatened in writing against or
affecting the Borrower or any Subsidiary (i) as to which there is a reasonable
possibility of an adverse determination that, if adversely determined, could
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve any Loan Document or the
Transactions.

 

(b)                                 Since the Effective Date, there has been no
change in the status of the matters disclosed in Schedule 7.05 that,
individually or in the aggregate, has resulted in, or materially increased the
likelihood of, a Material Adverse Effect.

 

Section 7.06                            Environmental Matters.  Except as could
not reasonably be expected to have a Material Adverse Effect (or with respect to
clauses (c), (d) and (e) below, where the failure to take such actions could not
be reasonably expected to have a Material Adverse Effect), to the knowledge of
Borrower:

 

(a)                                 no Property of the Borrower or any
Subsidiary nor the operations conducted thereon violate any order or requirement
of any court or Governmental Authority or any Environmental Laws;

 

(b)                                 no Property of the Borrower or any
Subsidiary nor the operations currently conducted thereon or by any prior owner
or operator of such Property or operation, are in violation of or subject to any
existing, pending or threatened action, suit, investigation, inquiry or
proceeding by or before any court or Governmental Authority or to any remedial
obligations under Environmental Laws;

 

(c)                                  all notices, permits, licenses, exemptions,
approvals or similar authorizations, if any, required to be obtained or filed in
connection with the operation or use of any and all Property of the Borrower and
each Subsidiary, including, without limitation, past or present treatment,
storage, disposal or release of a hazardous substance, oil and gas waste or
solid waste into the environment, have been duly obtained or filed, and the
Borrower and each Subsidiary are in compliance with the terms and conditions of
all such notices, permits, licenses and similar authorizations;

 

42

--------------------------------------------------------------------------------


 

(d)                                 all hazardous substances, solid waste and
oil and gas waste, if any, generated at any and all Property of the Borrower or
any Subsidiary have in the past been transported, treated and disposed of in
accordance with Environmental Laws and so as not to pose an imminent and
substantial endangerment to public health or welfare or the environment, and all
such transport carriers and treatment and disposal facilities have been and are
operating in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment, and are not the subject of any existing, pending or threatened
action, investigation or inquiry by any Governmental Authority in connection
with any Environmental Laws;

 

(e)                                  the Borrower has taken all steps reasonably
necessary to determine and has determined that no oil, hazardous substances,
solid waste or oil and gas waste, have been disposed of or otherwise released
and there has been no threatened release of any oil, hazardous substances, solid
waste or oil and gas waste on or to any Property of the Borrower or any
Subsidiary except in compliance with Environmental Laws and so as not to pose an
imminent and substantial endangerment to public health or welfare or the
environment;

 

(f)                                   to the extent applicable, all Property of
the Borrower and each Subsidiary currently satisfies all design, operation, and
equipment requirements imposed by the OPA, and the Borrower does not have any
reason to believe that such Property, to the extent subject to the OPA, will not
be able to maintain compliance with the OPA requirements during the term of this
Agreement; and

 

(g)                                  neither the Borrower nor any Subsidiary has
any known contingent liability or Remedial Work in connection with any release
or threatened release of any oil, hazardous substance, solid waste or oil and
gas waste into the environment.

 

Section 7.07                            Compliance with the Laws and Agreements;
No Defaults.  Except as could not be reasonably be expected to have a Material
Adverse Effect:

 

(a)                                 each of the Borrower and each Restricted
Subsidiary is in compliance with all Governmental Requirements applicable to it
or its Property and all agreements and other instruments binding upon it or its
Property, and possesses all licenses, permits, franchises, exemptions, approvals
and other governmental authorizations necessary for the ownership of its
Property and the conduct of its business, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect;

 

(b)                                 upon giving effect to the Transactions,
neither the Borrower nor any Restricted Subsidiary is in default nor has any
event or circumstance occurred which, but for the expiration of any applicable
grace period or the giving of notice, or both, would constitute a default or
would require the Borrower or a Restricted Subsidiary to Redeem or make any
offer to Redeem under any indenture, note, credit agreement or instrument
pursuant to which any Material Debt is outstanding or by which the Borrower or
any Restricted Subsidiary or any of their Properties is bound (except as
contemplated by the Second Lien Forbearance Agreement or the Senior Notes
Forbearance Agreement); and

 

(c)                                  upon giving effect to the Transactions, no
Default has occurred and is continuing.

 

43

--------------------------------------------------------------------------------


 

Section 7.08                            Investment Company Act.  Neither the
Borrower nor any Subsidiary is an “investment company” or a company “controlled”
by an “investment company,” within the meaning of, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 7.09                            Taxes.  Each of the Borrower and its
Restricted Subsidiaries has timely filed or caused to be filed all Tax returns
and reports required to have been filed and has paid or caused to be paid all
Taxes required to have been paid by it, except (a) Taxes that are being
contested in good faith by appropriate proceedings and for which the Borrower or
such Restricted Subsidiary, as applicable, has set aside on its books adequate
reserves in accordance with GAAP or (b) to the extent that the failure to do so
could not reasonably be expected to result in a Material Adverse Effect.  The
charges, accruals and reserves on the books of the Borrower and its Restricted
Subsidiaries in respect of Taxes and other governmental charges are, in the
reasonable opinion of the Borrower, adequate.  No Lien relating to Taxes
described in the first sentence of this Section 7.09 has been filed and, to the
knowledge of the Borrower, no claim is being asserted with respect to any such
Tax or other such governmental charge.

 

Section 7.10                            ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $250,000 the fair market value of
the assets of such Plan, and the present value of all accumulated benefit
obligations of all underfunded Plans (based on the assumptions used for purposes
of Statement of Financial Accounting Standards No. 87) did not, as of the date
of the most recent financial statements reflecting such amounts, exceed by more
than $250,000 the fair market value of the assets of all such underfunded Plans.

 

Section 7.11                            Disclosure; No Material Misstatements. 
The Borrower has disclosed to the Administrative Agent, the Loan Administrator
and the Lenders all agreements, instruments and corporate or other restrictions
to which it or any of its Restricted Subsidiaries is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  To the knowledge of Borrower,
taken as a whole, none of the other reports, financial statements, certificates
or other information furnished by or on behalf of the Borrower or any Restricted
Subsidiary to the Administrative Agent, the Loan Administrator or any Lender or
any of their Affiliates in connection with the negotiation of this Agreement or
any other Loan Document or delivered hereunder or under any other Loan Document
(as modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, prospect information, geological and geophysical data and
engineering projections, the Borrower represents only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time.  To the knowledge of Borrower there is no fact peculiar to the Borrower or
any Restricted Subsidiary which could reasonably be expected to have a Material
Adverse Effect or in the future is reasonably likely to have a Material Adverse
Effect and which has not been set forth in this

 

44

--------------------------------------------------------------------------------


 

Agreement or the Loan Documents or the other documents, certificates and
statements furnished to the Administrative Agent, the Loan Administrator or the
Lenders by or on behalf of the Borrower or any Restricted Subsidiary prior to,
or on, the Amendment Effective Date in connection with the transactions
contemplated hereby.  There are no statements or conclusions known to the
Borrower in any Reserve Report which are based upon or include misleading
information or fail to take into account material information regarding the
matters reported therein, it being understood that projections concerning
volumes attributable to the Oil and Gas Properties and production and cost
estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that the Borrower and the
Subsidiaries do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.

 

Section 7.12                            Insurance.  The Borrower has, and has
caused all its Restricted Subsidiaries to have, (a) all insurance policies
sufficient for the compliance by each of them with all material Governmental
Requirements and all material agreements and (b) insurance coverage in at least
amounts and against such risk (including, without limitation, public liability)
that are usually insured against by companies similarly situated and engaged in
the same or a similar business for the assets and operations of the Borrower and
its Restricted Subsidiaries.  The Administrative Agent and the Lenders have been
named as additional insureds in respect of such liability insurance policies and
the Administrative Agent has been named as loss payee with respect to Property
loss insurance.

 

Section 7.13                            Labor Matters.  As of the Amendment
Effective Date, there are no strikes, lockouts or slowdowns against the Borrower
or any Restricted Subsidiary pending or, to the knowledge of the Borrower,
threatened that are reasonably likely to impact the Borrower and its Restricted
Subsidiaries material operations (taken as a whole).  The hours worked by and
payments made to employees of the Borrower and the Restricted Subsidiaries have
not been in violation in any material respect of the Fair Labor Standards Act or
any other material Federal, state, local or foreign law dealing with such
matters.  All material payments due from the Borrower or any Restricted
Subsidiary, or for which any claim may be made against the Borrower or any
Restricted Subsidiary, on account of wages and employee health and welfare
insurance and other benefits, have been paid or accrued as a liability on the
books of the Borrower or such Restricted Subsidiary.  The consummation of the
Transactions will not give rise to any right of termination or right of
renegotiation on the part of any union under any collective bargaining agreement
to which the Borrower or any Restricted Subsidiary is bound.

 

Section 7.14                            Subsidiaries.  Schedule 7.14 sets forth
the name of, and the ownership interest of the Borrower in, each Subsidiary of
the Borrower (as such Schedule may be updated from time to time, including
pursuant to a notice delivered in accordance with Section 8.01(l)).  As of the
Amendment Effective Date there are no Unrestricted Subsidiaries other than the
Subsidiaries set forth on Schedule 1.01.

 

Section 7.15                            Location of Business and Offices.  The
Borrower’s jurisdiction of organization is Delaware; the name of the Borrower as
listed in the public records of Delaware is Magnum Hunter Resources Corporation;
and the organizational identification number of the Borrower in Delaware is
2758331 (or, in each case, as set forth in a notice delivered to the Loan
Administrator pursuant to Section 8.01(l) in accordance with Section 12.01). 
Each Subsidiary’s

 

45

--------------------------------------------------------------------------------


 

jurisdiction of organization, name as listed in the public records of its
jurisdiction of organization and organizational identification number in its
jurisdiction of organization is stated on Schedule 7.14 (as such Schedule may be
updated from time to time, including pursuant to a notice delivered in
accordance with Section 8.01(l)).

 

Section 7.16                            Properties; Titles, Etc.

 

(a)                                 Except as disclosed in Schedule 7.16, each
of the Borrower and the Restricted Subsidiaries has good and defensible title to
its Proved Reserves evaluated in the most recently delivered Reserve Report
(excluding, to the extent this representation and warranty is deemed to be made
after the Effective Date, any such Oil and Gas Properties sold or transferred in
compliance with Section 9.11) and good title to all its personal Properties, in
each case, free and clear of all Liens except Liens permitted by Section 9.03. 
After giving full effect to the Excepted Liens, the Borrower or the Restricted
Subsidiary specified as the owner owns the net interests in production
attributable to the Hydrocarbon Interests as reflected in the most recently
delivered Reserve Report, and the ownership of such Properties shall not in any
material respect obligate the Borrower or such Restricted Subsidiary to bear the
costs and expenses relating to the maintenance, development and operations of
each such Property in an amount in excess of the working interest of each
Property set forth in the most recently delivered Reserve Report that is not
offset by a corresponding proportionate increase in the Borrower’s or such
Restricted Subsidiary’s net revenue interest in such Property.

 

(b)                                 All material leases and agreements necessary
for the conduct of the business of the Borrower and the Restricted Subsidiaries
are valid and subsisting, in full force and effect, and there exists no default
or event or circumstance which with the giving of notice or the passage of time
or both would give rise to a default under any such lease or leases, which could
reasonably be expected to result in a Material Adverse Effect (other than a
Material Adverse Effect under clause (a) or (b)(ii) of the definition thereof on
account of past due trade payables).

 

(c)                                  The rights and Properties presently owned,
leased or licensed by the Borrower and the Restricted Subsidiaries including,
without limitation, all easements and rights of way, include all rights and
Properties necessary to permit the Borrower and the Restricted Subsidiaries to
conduct their business in all material respects in the same manner as its
business has been conducted prior to the Amendment Effective Date.

 

(d)                                 All of the material Properties of the
Borrower and the Restricted Subsidiaries which are reasonably necessary for the
operation of their businesses are in good working condition and are maintained
in accordance with prudent business standards.

 

(e)                                  The Borrower and each Restricted Subsidiary
owns, or is licensed to use, all trademarks, tradenames, copyrights, patents and
other intellectual Property material to its business, and the use thereof by the
Borrower and such Subsidiary does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.  The Borrower and its Restricted Subsidiaries either own or have valid
licenses or other rights to use all databases, geological data, geophysical
data, engineering data, seismic data, maps, interpretations and other technical
information used in their businesses as presently conducted,

 

46

--------------------------------------------------------------------------------


 

subject to the limitations contained in the agreements governing the use of the
same, which limitations are customary for companies engaged in the business of
the exploration and production of Hydrocarbons, with such exceptions as could
not reasonably be expected to have a Material Adverse Effect.

 

Section 7.17                            Maintenance of Properties.  Except for
such acts or failures to act as could not be reasonably expected to have a
Material Adverse Effect, the Oil and Gas Properties (and Properties unitized
therewith) have been maintained, operated and developed in a good and
workmanlike manner and in conformity with all Government Requirements and in
conformity with the provisions of all leases, subleases or other contracts
comprising a part of the Hydrocarbon Interests and other contracts and
agreements forming a part of the Oil and Gas Properties.  Specifically in
connection with the foregoing, except for those as could not be reasonably
expected to have a Material Adverse Effect, (i) no Oil and Gas Property is
subject to having allowable production reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and (ii) to
the knowledge of Borrower, none of the wells comprising a part of the Oil and
Gas Properties (or Properties unitized therewith) is deviated from the vertical
more than the maximum permitted by Government Requirements, and such wells are,
in fact, bottomed under and are producing from, and the well bores are wholly
within, the Oil and Gas Properties (or in the case of wells located on
Properties unitized therewith, such unitized Properties).  All pipelines, wells,
gas processing plants, platforms and other material improvements, fixtures and
equipment owned in whole or in part by the Borrower or any of its Restricted
Subsidiaries that are necessary to conduct normal operations are being
maintained in a state adequate to conduct normal operations, and with respect to
such of the foregoing that are operated by the Borrower or any of its Restricted
Subsidiaries, in a manner consistent with the Borrower’s or its Restricted
Subsidiaries’ past practices (other than those the failure of which to maintain
in accordance with this Section 7.17 could not reasonably be expect to have a
Material Adverse Effect).

 

Section 7.18                            Gas Imbalances, Prepayments.  As of the
Amendment Effective Date, except as set forth on Schedule 7.18 or on the most
recent certificate delivered pursuant to Section 8.12(d), on a net basis there
are no gas imbalances, take or pay or other prepayments which would require the
Borrower or any of the Restricted Subsidiaries to deliver Hydrocarbons produced
from the Oil and Gas Properties at some future time without then or thereafter
receiving full payment therefor exceeding 500 mmcf equivalent in the aggregate.

 

Section 7.19                            Marketing of Production.  Except for
contracts listed and in effect on the Amendment Effective Date on Schedule 7.19,
and thereafter either disclosed in writing to the Loan Administrator or included
in the most recently delivered Reserve Report (with respect to all of which
contracts the Borrower represents that it or its Restricted Subsidiaries are
receiving a price for all production sold thereunder which is computed
substantially in accordance with the terms of the relevant contract and are not
having deliveries curtailed substantially below the subject Property’s delivery
capacity), no material agreements exist which are not cancelable on 60 days’
notice or less without penalty or detriment for the sale of production from the
Borrower’s or the Restricted Subsidiaries’ Hydrocarbons (including, without
limitation, calls on or other rights to purchase, production, whether or not the
same are

 

47

--------------------------------------------------------------------------------


 

currently being exercised) that (a) pertain to the sale of production at a fixed
price and (b) have a maturity or expiry date of longer than six (6) months from
the Amendment Effective Date.

 

Section 7.20                            Swap Agreements.  Schedule 7.20, as of
the Amendment Effective Date, and after the Amendment Effective Date, each
report required to be delivered by the Borrower pursuant to Section 8.01(d),
sets forth, a true and complete list of all Swap Agreements of the Borrower and
each Restricted Subsidiary, the material terms thereof (including the type,
term, effective date, termination date and notional amounts or volumes), the net
mark to market value thereof, all credit support agreements relating thereto
(including any margin required or supplied) and the counterparty to each such
agreement.

 

Section 7.21                            Use of Loans and Letters of Credit.  The
proceeds of the Additional Loans shall be used solely (a) to provide cash
collateral to support the Borrower’s currently outstanding letters of credit,
(b) for general corporate purposes of the Borrower and its Subsidiaries
(including payment of trade payables) and (c) for fees, costs and expenses in
connection with the Transactions.  The Borrower and its Subsidiaries are not
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).  No part of the proceeds of any Loan will be used for
any purpose which violates the provisions of Regulations T, U or X of the Board.

 

Section 7.22                            [Reserved].

 

Section 7.23                            Sanctioned Persons; PATRIOT Act; FCPA.

 

(a)                                 None of the Borrower or any Subsidiary nor,
to the knowledge of the Borrower, any director, officer, agent, employee or
Affiliate of the Borrower or any Subsidiary is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department (“OFAC”); and the Borrower will not directly or indirectly
use the proceeds of the Loans or otherwise make available such proceeds to any
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

 

(b)                                 The Borrower and each of the Subsidiaries is
in compliance in all material respects with all applicable statutes, regulations
and orders of (including any laws relating to terrorism, money laundering,
embargoed persons or the PATRIOT Act), and all applicable restrictions imposed
by, all governmental bodies, domestic or foreign, in respect of the conduct of
its business and the ownership of its property (including, without limitation,
applicable statutes, regulations, orders and restrictions relating to
environmental standards and controls).

 

(c)                                  The Borrower and each of the Subsidiaries
is in compliance in all material respects with the Foreign Corrupt Practices
Act, 15 U.S.C.§§ 78dd-1, et seq. (“FCPA”) and any foreign counterpart thereto
applicable to the Borrower or such Subsidiary.  Neither the Borrower nor any of
the Subsidiaries has made a payment, offering, or promise to pay, or authorized
the payment of, money or anything of value (a) in order to assist in obtaining
or retaining business for or with, or directing business to, any foreign
official, foreign political party, party official or candidate for foreign
political office, (b) to a foreign official, foreign political party or party

 

48

--------------------------------------------------------------------------------


 

official or any candidate for foreign political office, and (c) with the intent
to induce the recipient to misuse his or her official position to direct
business wrongfully to the Borrower or any Subsidiary or to any other Person.

 

ARTICLE VIII
Affirmative Covenants

 

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents shall have been paid in full, the Borrower
covenants and agrees with the Lenders that:

 

Section 8.01                            Financial Statements; Ratings Change;
Other Information.  The Borrower will furnish to the Loan Administrator which
shall furnish to each Lender:

 

(a)                                 Annual Financial Statements.  As soon as
available, but in any event not later than the earlier of the date in each
fiscal year on which the Borrower is required to file its Annual Report on form
10-K with the SEC (after giving effect to any extensions obtained by the
Borrower) or 90 days after the end of each fiscal year of the Borrower, its
audited consolidated (and, if there are any Unrestricted Subsidiaries, unaudited
consolidating) balance sheet and related statements of operations, stockholders’
equity and cash flows as of the end of and for such year, setting forth in each
case in comparative form the figures for the previous fiscal year, all reported
on by a firm of independent public accountants proposed by Borrower and approved
by the Majority Lenders (without a “going concern” or like qualification or
exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in
accordance with GAAP consistently applied.  If the Borrower has designated any
of its Subsidiaries as Unrestricted Subsidiaries, then, concurrently with the
financial information required by this clause (a), the Borrower shall provide a
reasonably detailed presentation of the consolidated financial position and
results of operations of the Borrower and its Restricted Subsidiaries as of the
end of and for such fiscal year which financial presentation shall exclude the
financial position and results of operations of the Unrestricted Subsidiaries
and be certified by a Financial Officer of the Borrower as fairly presenting in
all material respects such consolidated financial position and results of
operations as of the end of and for such year.

 

(b)                                 Quarterly Financial Statements.  As soon as
available, but in any event not later than the earlier of each date in each
fiscal year on which the Borrower is required to file a Quarterly Report on
Form 10-Q with the SEC (after giving effect to any extensions obtained by the
Borrower) or 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated (and, if there are any
Unrestricted Subsidiaries, consolidating) balance sheet and related statements
of operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Financial Officers as presenting fairly
in all material respects the financial condition and results of operations of
the Borrower and its Consolidated Subsidiaries on a consolidated basis in

 

49

--------------------------------------------------------------------------------


 

accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes.  If the Borrower has designated any of
its Subsidiaries as Unrestricted Subsidiaries, then, concurrently with the
financial information required by this clause (b), the Borrower shall provide a
reasonably detailed presentation of the consolidated financial position and
results of operations of the Borrower and its Restricted Subsidiaries as of the
end of and for such fiscal quarter which financial presentation shall exclude
the financial position and results of operations of the Unrestricted
Subsidiaries and be certified by a Financial Officer of the Borrower as fairly
presenting in all material respects such consolidated financial condition and
results of operations as of the end of and for such fiscal quarter.

 

(c)                                  Certificate of Financial Officer —
Compliance.  Concurrently with any delivery of financial statements under
Section 8.01(a) or Section 8.01(b), a certificate of a Financial Officer in
substantially the form of Exhibit D hereto (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations demonstrating compliance
with Section 9.01 and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the date of the audited financial
statements referred to in Section 7.04 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate.

 

(d)                                 [Reserved].

 

(e)                                  Certificate of Insurer — Insurance
Coverage.  Concurrently with any delivery of financial statements under
Section 8.01(a), a certificate of insurance coverage from each insurer with
respect to the insurance required by Section 8.07, in form and substance
satisfactory to the Majority Lenders, and, if requested by the Administrative
Agent, the Loan Administrator or any Lender, all copies of the applicable
policies.

 

(f)                                   Other Accounting Reports.  Promptly upon
receipt thereof, a copy of each other report or letter (except standard and
customary correspondence) submitted to the Borrower or any of its Restricted
Subsidiaries by independent accountants in connection with any annual, interim
or special audit made by them of the books of the Borrower or any such
Restricted Subsidiary, and a copy of any response by the Borrower or any such
Restricted Subsidiary, or the Board of Directors of the Borrower or any such
Restricted Subsidiary, to such letter or report.

 

(g)                                  SEC and Other Filings; Reports to
Shareholders.  Promptly after the same become publicly available, copies of all
periodic and other reports, proxy statements and other materials filed by the
Borrower or any Restricted Subsidiary with the SEC, or with any national
securities exchange, or distributed by the Borrower to its shareholders
generally, as the case may be.

 

(h)                                 Notices Under Material Instruments. 
Promptly after the furnishing thereof, copies of any financial statement, report
or notice furnished to or by any Person pursuant to the terms of any preferred
stock designation, indenture, loan or credit or other similar agreement of the
Borrower or any of its Restricted Subsidiaries, other than this Agreement and
not otherwise required to be furnished to the Lenders pursuant to any other
provision of this Section 8.01.

 

(i)                                     [Reserved].

 

50

--------------------------------------------------------------------------------


 

(j)                                    Notice of Sales of Oil and Gas
Properties.  In the event the Borrower or any Restricted Subsidiary intends to
sell, transfer, assign or otherwise dispose of any Oil or Gas Properties, any
Equity Interests in any Restricted Subsidiary or any other material asset, at
least 3 Business Days’ prior to such disposition written notice of such
disposition, the anticipated price thereof and the anticipated date of closing,
in each case, in reasonable detail.

 

(k)                                 Notice of Casualty Events.  Prompt written
notice, and in any event within five (5) Business Days, of the occurrence of any
Casualty Event or the commencement of any action or proceeding that could
reasonably be expected to result in a Casualty Event.

 

(l)                                     Information Regarding the Loan Parties. 
Prompt written notice (and in any event within five (5) Business Days prior
thereto) of any change in any Loan Party’s corporate name, jurisdiction of
organization, chief executive office, organizational identification number in
such jurisdiction of organization or federal taxpayer identification number. 
The Loan Administrator agrees to deliver a copy of any such notice received by
it to the Administrative Agent, together with instructions in respect thereof
that will enable the Administrative Agent to take such action as may be required
to maintain perfection of the Liens in favor of the Administrative Agent.

 

(m)                             Production Report and Lease Operating
Statements.  Within 45 days after the end of each calendar month, a report
setting forth, for each calendar month during the then current fiscal year to
date, the volume of production and sales attributable to production (and the
prices at which such sales were made and the revenues derived from such sales)
for each such calendar month from the Oil and Gas Properties, and setting forth
the related ad valorem, severance and production taxes and lease operating
expenses attributable thereto and incurred for each such calendar month.

 

(n)                                 Notices of Certain Changes.  Promptly, but
in any event within five (5) Business Days after the execution thereof, copies
of any amendment, modification or supplement to the certificate or articles of
incorporation, by-laws, any preferred stock designation or any other organic
document of the Borrower or any Restricted Subsidiary.

 

(o)                                 Budget.  No later than the third Business
Day after the end of each calendar week after the Amendment Effective Date
(beginning with the second full week to occur after the Amendment Effective
Date), the Borrower will provide to the Lenders:

 

(i)                                     a new six-week weekly budget, in form
and substance satisfactory to the Majority Lenders and containing information
reasonably requested by the Lenders (such budget, together with the Initial
Budget, the “Budget”) and

 

(ii)                                  a variance report (the “Variance Report”),
in form and substance reasonably satisfactory to the Lenders, detailing the
following:

 

(A)                               the aggregate receipts received by the
Borrower and its Restricted Subsidiaries since the Amendment Effective Date and
through the immediately preceding Testing Date (the “Testing Period”) and the
aggregate disbursements made by the Borrower and its Restricted Subsidiaries
during such Testing Period; and

 

51

--------------------------------------------------------------------------------


 

(B)                               any variance (whether plus or minus and
expressed as a percentage) (a) between the aggregate receipts received by the
Borrower and its Restricted Subsidiaries during such Testing Period against the
aggregate receipts set forth in the Budget for such Testing Period and
(b) between the aggregate disbursements made during such Testing Period by the
Borrower and its Restricted Subsidiaries against the aggregate disbursements set
forth in the Budget for such Testing Period; provided, however, that
disbursements on account of professional fees and debt servicing costs, fees and
expenses shall not be included for purposes of calculating the disbursements
variance in this Section 8.01(o)(ii)(B).

 

(iii)                               For purposes herein, “Testing Date” shall
mean the last Business Day of every other week occurring after the Amendment
Effective Date, which such initial dates shall be November 13, 2015,
November 27, 2015, December 11, 2015 and December 25, 2015 (and carrying on in
such pattern thereafter if applicable).

 

(p)                                 Weekly Conference Calls.  The Borrower
agrees to (and agrees to cause its advisors to) participate in weekly conference
calls with the Lenders and their advisors and, if available, the Loan
Administrator to discuss (i) the Budget and Variance Report and (ii) the status
of negotiations on any DIP Financing proposals received by the Borrower, and the
status of any DIP marketing efforts (which such conference call may be waived in
writing (including by email) by the Majority Lenders’ in their sole discretion).

 

(q)                                 Other Communication. In addition, upon
reasonable request, the Borrower, any of its Subsidiaries (including
Unrestricted Subsidiaries) and any of their respective Affiliates will provide
the Lenders and their advisors, at reasonable times and upon reasonable prior
notice, access to the Borrower’s management and advisors concerning information
regarding the Borrower’s relationships with (and accounts payable to) its
contract counterparties.

 

(r)                                    Other Requested Information.  Promptly
following any request therefor, such other information regarding the operations,
business affairs and financial condition of the Borrower or any Subsidiary
(including, without limitation, any Plan or Multiemployer Plan and any reports
or other information required to be filed under ERISA), or compliance with the
terms of this Agreement or any other Loan Document, as the Administrative Agent,
the Loan Administrator or any Lender may reasonably request.

 

Documents or notices required to be delivered pursuant to Section 8.01 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on “EDGAR”, the Borrower’s website on the Internet at
www.magnumhunterresources.com or another website identified by the Borrower to
the Administrative Agent and the Loan Administrator and which is accessible by
the Administrative Agent and the Loan Administrator at no charge or (ii) on
which such documents are delivered to the Administrative Agent and the Loan
Administrator.  Upon its receipt of any such documents or notices that are not
posted to EDGAR or such a website, the Loan Administrator shall post such
documents or notices to a website available to the Lenders and shall notify the
Lenders of such posting.

 

52

--------------------------------------------------------------------------------


 

Section 8.02                            Notices of Material Events.  The
Borrower will furnish to the Administrative Agent and the Loan Administrator
prompt written notice of the following:

 

(a)                                 the occurrence of any Default;

 

(b)                                 the filing or commencement of, or the threat
in writing of, any action, suit, proceeding, investigation or arbitration by or
before any arbitrator or Governmental Authority against the Borrower or any
Affiliate thereof not previously disclosed in writing to the Lenders or any
material adverse development in any action, suit, proceeding, investigation or
arbitration previously disclosed to the Lenders that, in either such case, if
adversely determined, could reasonably be expected to result in a Material
Adverse Effect;

 

(c)                                  the occurrence of any ERISA Event that,
alone or together with any other ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect;

 

(d)                                 any Event of Default under and as defined in
the Second Lien Term Loan Documents, any notice of an Event of Default delivered
to the Borrower by the Second Lien Agent or the lenders thereunder, or the
receipt by the Second Lien Agent or such lenders from any Loan Party of any
notice of an Event of Default thereunder;

 

(e)                                  any Event of Default under and as defined
in the Senior Notes, any notice of an Event of Default delivered to the Borrower
or any of its subsidiaries by the trustee or the noteholders thereunder, or the
receipt by the trustee thereunder or such noteholders from any Loan Party of any
notice of an Event of Default thereunder; and

 

(f)                                   any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 8.03                            Existence; Conduct of Business.  The
Borrower will, and will cause each Restricted Subsidiary to, do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence and the rights, licenses, permits, privileges and franchises
material to the conduct of its business and maintain, if necessary, its
qualification to do business in each other jurisdiction in which its Oil and Gas
Properties are located or the ownership of its Properties requires such
qualification, except where the failure to so qualify could not reasonably be
expected to have a Material Adverse Effect; provided that the foregoing shall
not prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 9.10.

 

Section 8.04                            Payment of Obligations.  On and after
the Amendment Effective Date, the Borrower will, and will cause each Restricted
Subsidiary to, pay its obligations, including Tax liabilities of the Borrower
and all of its Restricted Subsidiaries before the same shall become delinquent
or in default, except where (a) the validity or amount thereof is being
contested in good faith by appropriate proceedings and the Borrower or such
Restricted Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with

 

53

--------------------------------------------------------------------------------


 

GAAP, (b) such payment is not provided for in the Budget or (c) the failure to
make payment pending such contest could not reasonably be expected to result in
a Material Adverse Effect or result in the seizure or levy of any material
Property of the Borrower or any Restricted Subsidiary.

 

Section 8.05                            Performance of Obligations under Loan
Documents.  The Borrower will pay the Loans and the Notes according to the
reading, tenor and effect thereof, and the Borrower will, and will cause each
Restricted Subsidiary to, do and perform every act and discharge all of the
obligations to be performed and discharged by them under the Loan Documents,
including, without limitation, this Agreement, at the time or times and in the
manner specified.

 

Section 8.06                            Operation and Maintenance of
Properties.  Except, in each case, where the failure to comply could not
reasonably be expected to have a Material Adverse Effect, the Borrower, at its
own expense, will, and will cause each Restricted Subsidiary to:

 

(a)                                 operate its Oil and Gas Properties and other
material Properties or cause such Oil and Gas Properties and other material
Properties to be operated in accordance with the practices of the industry and
in compliance with all applicable contracts and agreements and in compliance
with all Governmental Requirements, including, without limitation, applicable
pro ration requirements and Environmental Laws, and all applicable laws,
rules and regulations of every other Governmental Authority from time to time
constituted to regulate the development and operation of its Oil and Gas
Properties and the production and sale of Hydrocarbons and other minerals
therefrom;

 

(b)                                 keep and maintain all Property material to
the conduct of its business in good working order and condition (ordinary wear
and tear excepted), preserve, maintain and keep in good repair, working order
and efficiency (ordinary wear and tear excepted) all of its material producing
Oil and Gas Properties and other material Properties, including, without
limitation, all equipment, machinery and facilities;

 

(c)                                  beginning with the Amendment Effective
Date, promptly pay and discharge, or make reasonable and customary efforts to
cause to be paid and discharged, all delay rentals, royalties, expenses and
obligations accruing under the leases or other agreements affecting or
pertaining to its proved producing Oil and Gas Properties and will do all other
things necessary to keep unimpaired their rights with respect thereto and
prevent any forfeiture thereof or default thereunder;

 

(d)                                 promptly perform or make reasonable and
customary efforts to cause to be performed, in accordance with industry
standards, the obligations required by each and all of the assignments, deeds,
leases, sub-leases, contracts and agreements affecting its interests in its
proved producing Oil and Gas Properties and other material Properties;

 

(e)                                  operate its Oil and Gas Properties and
other material Properties or cause or make reasonable and customary efforts to
cause such Oil and Gas Properties and other material Properties to be operated
in accordance with the practices of the industry and in material

 

54

--------------------------------------------------------------------------------


 

compliance with all applicable contracts and agreements and in compliance in all
material respects with all Governmental Requirements; and

 

(f)                                   to the extent the Borrower is not the
operator of any Property, the Borrower shall use reasonable efforts to cause the
operator to comply with this Section 8.06.

 

Section 8.07                            Insurance.  The Borrower will, and will
cause each Restricted Subsidiary to, maintain, with financially sound and
reputable insurance companies, insurance in such amounts and against such risks
as are customarily maintained by companies engaged in the same or similar
businesses operating in the same or similar locations.  The loss payable clauses
or provisions in said insurance policy or policies insuring any of the
collateral for the Loans shall be endorsed in favor of and made payable to the
Administrative Agent as its interests may appear and such policies shall name
the Administrative Agent and the Lenders as “additional insureds” and provide
that the insurer will endeavor to give at least 30 days prior notice of any
cancellation to the Administrative Agent.

 

Section 8.08                            Books and Records; Inspection Rights. 
The Borrower will, and will cause each Restricted Subsidiary to, keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities.  The
Borrower will, and will cause each Restricted Subsidiary to, permit any
representatives designated by the Administrative Agent, the Loan Administrator
or any Lender, upon reasonable prior notice, to visit and inspect its
Properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, all at such reasonable times during normal business hours and as
often as reasonably requested on an individual and aggregate basis.

 

Section 8.09                            Compliance with Laws.  The Borrower
will, and will cause each Restricted Subsidiary to, comply with all laws, rules,
regulations and orders of any Governmental Authority applicable to it or its
Property, except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect.

 

Section 8.10                            Environmental Matters.

 

(a)                                 The Borrower shall at its sole expense:
(i) comply, and shall cause its Properties and operations and each Restricted
Subsidiary and each Restricted Subsidiary’s Properties and operations to comply,
with all applicable Environmental Laws, the breach of which could be reasonably
expected to have a Material Adverse Effect; (ii) not dispose of or otherwise
release, and shall cause each Restricted Subsidiary not to dispose of or
otherwise release, any oil, oil and gas waste, hazardous substance, or solid
waste on, under, about or from any of the Borrower’s or its Restricted
Subsidiaries’ Properties or any other Property to the extent caused by the
Borrower’s or any of its Restricted Subsidiaries’ operations except in
compliance with applicable Environmental Laws, the disposal or release of which
could reasonably be expected to have a Material Adverse Effect; (iii) timely
obtain or file, and shall cause each Restricted Subsidiary to timely obtain or
file, all notices, permits, licenses, exemptions, approvals, registrations or
other authorizations, if any, required under applicable Environmental Laws to be
obtained or filed in connection with the operation or use of the Borrower’s or
its Restricted Subsidiaries’ Properties,

 

55

--------------------------------------------------------------------------------


 

which failure to obtain or file could reasonably be expected to have a Material
Adverse Effect; promptly commence and diligently prosecute to completion, and
shall cause each Restricted Subsidiary to promptly commence and diligently
prosecute to completion, any assessment, evaluation, investigation, monitoring,
containment, cleanup, removal, repair, restoration, remediation or other
remedial obligations (collectively, the “Remedial Work”) in the event any
Remedial Work is required or reasonably necessary under applicable Environmental
Laws because of or in connection with the actual or suspected past, present or
future disposal or other release of any oil, oil and gas waste, hazardous
substance or solid waste on, under, about or from any of the Borrower’s or its
Restricted Subsidiaries’ Properties, which failure to commence and diligently
prosecute to completion could reasonably be expected to have a Material Adverse
Effect; and (iv) establish and implement, and shall cause each Restricted
Subsidiary to establish and implement, such reasonable procedures as may be
necessary to assure that the Borrower’s and its Restricted Subsidiaries’
obligations under this Section 8.10(a) are timely and fully satisfied, which
failure to establish and implement could reasonably be expected to have a
Material Adverse Effect.

 

(b)                                 The Borrower will promptly, but in no event
later than five Business Days of the occurrence of a triggering event, notify
the Administrative Agent and the Loan Administrator in writing of any threatened
action, investigation or inquiry by any Governmental Authority or any threatened
demand or lawsuit by any landowner or other third party against the Borrower or
its Restricted Subsidiaries or their Properties of which the Borrower has
knowledge in connection with any applicable Environmental Laws (excluding
routine testing and corrective action) if the Borrower reasonably anticipates
that such action could reasonably result in a Material Adverse Effect.

 

(c)                                  The Borrower will, and will cause each
Restricted Subsidiary to, undertake reasonable environmental audits in
connection with any future acquisitions of producing Oil and Gas Properties.

 

Section 8.11                            Further Assurances.

 

(a)                                 The Borrower at its expense will, and will
cause each Restricted Subsidiary to, promptly execute and deliver to the
Administrative Agent and the Loan Administrator all such other documents,
agreements and instruments reasonably requested by the Administrative Agent or
the Loan Administrator to comply with, cure any defects or accomplish the
conditions precedent, covenants and agreements of the Borrower or any Restricted
Subsidiary, as the case may be, in the Loan Documents, including the Notes, or
to further evidence and more fully describe the collateral intended as security
for the Obligations, or to correct any omissions in this Agreement or the
Security Instruments, or to state more fully the obligations secured therein, or
to perfect, protect or preserve any Liens created pursuant to this Agreement or
any of the Security Instruments or the priority thereof, or to make any
recordings, file any notices or obtain any consents, all as may be reasonably
necessary or appropriate, in the sole discretion of the Majority Lenders, in
connection therewith.

 

(b)                                 The Borrower hereby authorizes the
Administrative Agent to file (but the Administrative Agent shall have no duty to
so file) one or more financing or continuation statements, and amendments
thereto, relative to all or any part of the Mortgaged Property.  A

 

56

--------------------------------------------------------------------------------


 

carbon, photographic or other reproduction of the Security Instruments or any
financing statement covering the Mortgaged Property or any part thereof shall be
sufficient as a financing statement where permitted by law.

 

Section 8.12                            Reserve Reports.

 

(a)                                 Promptly after January 1st of each calendar
year and in any event before April 1st of each calendar year, and promptly after
July 1st of each calendar year, commencing April 1, 2015, and in any event
before October 1st of each year, the Borrower shall furnish to the
Administrative Agent, the Loan Administrator and the Lenders a Reserve Report. 
The Reserve Report as of January 1st of each year and the Reserve Report shall
be prepared by Borrower or an Approved Petroleum Engineer and audited by one or
more Approved Petroleum Engineers, and the July 1st Reserve Report of each year
shall be prepared by or under the supervision of the chief engineer of the
Borrower.  In each case, the chief engineer of Borrower shall certify such
Reserve Report is based on information that was prepared in good faith based
upon assumptions believed to be reasonable at the time and to have been prepared
in accordance with the procedures used in the immediately preceding Reserve
Report.

 

(b)                                 [Reserved].

 

(c)                                  Each Reserve Report may be supplemented by
all such other internal information as the Borrower or the Majority Lenders,
acting reasonably, may request or deem appropriate, including without limitation
sufficient internally prepared information to permit the Majority Lenders’
engineering consultants to prepare economic engineering evaluations covering the
Oil and Gas Properties.

 

(d)                                 With the delivery of each Reserve Report,
the Borrower shall provide to the Administrative Agent, the Loan Administrator
and the Lenders a certificate from a Responsible Officer certifying that to his
knowledge, after reasonable investigation, in all material respects: (i) the
information contained in the Reserve Report and any other information delivered
in connection therewith is based on information that was prepared in good faith
based upon assumptions believed to be reasonable at the time, (ii) the Borrower
or its Subsidiaries owns good and defensible title to the Proved Reserves
evaluated in such Reserve Report and such Properties are free of all Liens
except for Liens permitted by Section 9.03, (iii) except as set forth on an
exhibit to the certificate, on a net basis there are no gas imbalances, take or
pay or other prepayments in excess of the volume specified in Section 7.18 with
respect to its Oil and Gas Properties evaluated in such Reserve Report which
would require the Borrower or any Restricted Subsidiary to deliver Hydrocarbons
either generally or produced from such Oil and Gas Properties at some future
time without then or thereafter receiving full payment therefor, (iv) none of
the Borrower’s and its Restricted Subsidiaries’ Proved Reserves have been sold
since the date of the last Reserve Report delivered hereunder except as set
forth on an exhibit to the certificate, which certificate shall list all of its
Proved Reserves sold and in such detail as reasonably required by the Majority
Lenders and (v) attached thereto is a schedule of the Proved Reserves evaluated
by such Reserve Report that are Mortgaged Properties and demonstrating the
percentage of the Present Value of all Proved Reserves included in such Reserve
Report that the value of such Mortgaged Properties represent.  Upon the request
of the Majority Lenders, the Borrower shall attach to such certificate a list of
all marketing agreements entered into

 

57

--------------------------------------------------------------------------------


 

subsequent to the later of the Effective Date or the most recently delivered
Reserve Report which the Borrower could reasonably be expected to have been
obligated to list on Schedule 7.19 had such agreement been in effect on the
Effective Date.

 

Section 8.13                            Title Information.

 

(a)                                 On or before the delivery to the
Administrative Agent, the Loan Administrator and the Lenders of each Reserve
Report required by Section 8.12(a), the Borrower will deliver title information
in form and substance acceptable to the Majority Lenders covering enough of the
Proved Reserves evaluated by such Reserve Report that were not included in the
immediately preceding Reserve Report, so that the Administrative Agent, the Loan
Administrator and the Lenders shall have received together with title
information previously delivered, satisfactory title information on at least the
Minimum Collateral Amount.

 

(b)                                 If the Borrower has provided title
information for additional Properties under Section 8.13(a), the Borrower shall,
within 10 days of notice from the Loan Administrator (acting at the direction of
the Majority Lenders) that title defects or exceptions exist with respect to
such additional Properties, either (i) cure any such title defects or exceptions
(including defects or exceptions as to priority) which are not permitted by
Section 9.03 raised by such information, (ii) substitute acceptable Mortgaged
Properties with no title defects or exceptions except for Permitted Prior Liens
having an equivalent value or (iii) deliver title information in form and
substance acceptable to the Majority Lenders so that the Administrative Agent,
the Loan Administrator and the Lenders shall have received, together with title
information previously delivered, satisfactory title information on at least the
Minimum Collateral Amount.

 

Section 8.14                            Additional Collateral.

 

(a)                                 In connection with the delivery of each
Reserve Report, the Borrower shall deliver a list of current Mortgaged
Properties (as described in Section 8.12(d)) to ascertain whether the Mortgaged
Properties represent at least the Minimum Collateral Amount after giving effect
to exploration and production activities, acquisitions, dispositions and
production.  In the event that the Mortgaged Properties do not represent at
least the Minimum Collateral Amount, then the Borrower shall, and shall cause
its Restricted Subsidiaries to, grant to the Administrative Agent as security
for the Obligations a first-priority Lien interest (subject only to Permitted
Prior Liens) on additional Oil and Gas Properties not already subject to a Lien
of the Security Instruments such that after giving effect thereto, the Mortgaged
Properties will represent at least the Minimum Collateral Amount.  All such
Liens will be created and perfected by and in accordance with the provisions of
mortgages, deeds of trust, security agreements and financing statements or other
Security Instruments, all in form and substance satisfactory to the Majority
Lenders and in sufficient executed (and acknowledged where necessary or
appropriate) counterparts for recording purposes.

 

(b)                                 In addition, from time to time prior to the
Second Lien Termination Date, the Borrower will, at its cost and expense, secure
the Obligations by pledging or creating, or causing to be pledged or created,
perfected security interests with respect to such of its assets and properties
as the Administrative Agent (acting at the direction of the Majority Lenders) or
the Majority Lenders shall designate within 30 days of such designation (or such
later date as the

 

58

--------------------------------------------------------------------------------


 

Majority Lenders may agree (it being understood that it is the intent of the
parties that the Obligations shall be secured by substantially all the assets of
the Borrower and its Restricted Subsidiaries (including real and other
properties acquired subsequent to the Effective Date) subject to the limitations
herein); provided that, neither the Borrower nor any Restricted Subsidiary shall
be required to take additional action with respect to assets not required to be
pledged as collateral for the obligations under the Second Lien Term Loan
Agreement, assets specifically excluded from Collateral in the Security
Instruments and assets which in the reasonable judgment of the Majority Lenders
are of de minimis value or for which the cost of obtaining a perfected security
interest outweighs the value thereof.  Such security interests and Liens will be
created under the Security Instruments and other security agreements, mortgages,
deeds of trust and other instruments and documents in form and substance
satisfactory to the Majority Lenders, and the Borrower shall deliver or cause to
be delivered to the Majority Lenders all such instruments and documents
(including legal opinions and lien searches but excluding title insurance) as
the Majority Lenders shall reasonably request within such thirty-day period to
evidence compliance with this Section.  The Borrower agrees to provide such
evidence as the Majority Lenders shall reasonably request as to the perfection
and priority status of each such security interest and Lien.

 

Section 8.15                            ERISA Compliance.  In addition to and
without limiting the generality of Section 8.09, the Borrower shall and shall
cause each of its Subsidiaries to (a) comply in all material respects with all
applicable provisions of ERISA and the regulations and published interpretations
thereunder with respect to all employee benefit plans (as defined in ERISA),
(b) not take any action or fail to take action the result of which could be
(i) a liability to the PBGC (other than liability for PBGC premiums) or (ii) a
past due liability to any Multiemployer Plan, (c) not participate in any
prohibited transaction that could result in any material civil penalty under
ERISA or any tax under the Code, (d) operate each employee benefit plan in such
a manner that will not incur any material tax liability under Section 4980B of
the Code or any liability to any qualified beneficiary as defined in
Section 4980B of the Code except to the extent such failure to comply could not
reasonably be expected to have Material Adverse Effect and (e) furnish to the
Loan Administrator upon the Loan Administrator’s request (acting at the
direction of the Majority Lenders) such additional information about any
employee benefit plan as may be reasonably requested by the Loan Administrator.

 

Section 8.16                            Additional Guarantors.  Concurrently
with the acquisition or formation of any Subsidiary (other than any Subsidiary
designated as an Unrestricted Subsidiary in accordance with the terms of this
Agreement substantially concurrently with such acquisition or formation) and in
any event no later than 30 days following such acquisition or formation, the
Borrower shall (a) cause to be delivered to the Administrative Agent (i) a
Joinder Agreement executed by such Restricted Subsidiary and the direct owner of
the Equity Interests of such Restricted Subsidiary, (ii) stock certificates or
other instruments representing all the Equity Interests of such Restricted
Subsidiary and stock powers and instruments of transfer, endorsed in blank, with
respect to such stock certificates or other instruments, or, if any Equity
Interests pledged pursuant to such Security Agreement are uncertificated
securities, confirmation and evidence satisfactory to the Majority Lenders that
the security interest in such uncertificated securities has been transferred to
and perfected by the Administrative Agent in accordance with the UCC, (iii) all
agreements, deeds of trust, mortgages, documents and instruments, including UCC
Financing Statements (Form UCC-1), required by law or reasonably requested by
the

 

59

--------------------------------------------------------------------------------


 

Administrative Agent (acting at the direction of the Majority Lenders) to be
executed, filed, registered or recorded to create or perfect the Liens on the
Property of such Subsidiary (except to the extent not required under the
Security Agreement), (iv) UCC searches, all dated reasonably close to the date
of the Joinder Agreement and in form and substance satisfactory to the Majority
Lenders, and evidence reasonably satisfactory to the Majority Lenders that any
Liens indicated in such UCC searches are Excepted Liens or have been released,
(v) the corporate resolutions or similar approval documents of such Restricted
Subsidiary approving the execution and delivery of the Joinder Agreement and the
performance of the Security Agreement and Guaranty by such Restricted
Subsidiary, and (vi) if requested by the Administrative Agent (acting at the
direction of the Majority Lenders), a legal opinion reasonably acceptable to the
Majority Lenders, opining favorably on the execution, delivery and
enforceability of the Loan Documents to which such Restricted Subsidiary is a
party, and the grant and perfection of the security interest or lien purported
to be made or effected by any such Loan Document and otherwise being in form and
substance reasonably satisfactory to the Majority Lenders and their counsel.

 

Section 8.17                            OFAC; Anti-Corruption Laws.  Neither the
Borrower nor any of its Subsidiaries (a) is an “enemy” or “ally of the enemy”
within the meaning of Section 2 of the Trading with the Enemy Act of the United
States (50 U.S.C. App. §§ 1 et seq.), as amended, (b) is in violation of (i) the
Trading with the Enemy Act, as amended, (ii) any of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended), or any enabling legislation or executive order relating
thereto or (iii) the Patriot Act, (c) is a Sanctioned Person (as hereinafter
defined), (d) has more than 10% of its assets in Sanctioned Countries (as
hereinafter defined) or (e) derives more than 10% of its operating income from
investments in, or transactions with, Sanctioned Persons or Sanctioned
Countries.  No part of the proceeds of any Loan will be used directly, or to the
knowledge of the Borrower, indirectly to fund any operations in, finance any
investments or activities in or make any payments to, a Sanctioned Person or a
Sanctioned Country.  As used herein, “Sanctioned Country” means a country
subject to a sanctions program identified on the list maintained by the U.S.
Department of the Treasury’s Office of Foreign Assets Control (“OFAC”) and
available at
http://www.treasury.gov/resource-center/sanctions/Programs/Pages/Programs.aspx,
or as otherwise published from time to time and “Sanctioned Person” means (a) a
Person named on the list of “Specially Designated Nationals and Blocked Persons”
maintained by OFAC available as
http://www.treasury.gov/resource-center/sanctions/SDN-List/Pages/default.aspx,
or as otherwise published from time to time, or (b) (i) an agency of the
government of a Sanctioned Country, (ii) an organization controlled by a
Sanctioned Country, or (iii) a person resident in a Sanctioned Country, to the
extent subject to a sanctions program administered by OFAC.  The Borrower and
its Subsidiaries, to their knowledge, are in compliance in all material respects
with all laws, rules and regulations of any jurisdiction applicable to the
Borrower or its Subsidiaries from time to time concerning or relating to bribery
or corruption.

 

Section 8.18                            [Reserved].

 

Section 8.19                            Material Contracts.  The Borrower and
its Restricted Subsidiaries shall perform and observe in all material respects
all of the terms and provisions of each Material Contract to be performed or
observed by it within any grace period applicable thereto and, in accordance
with prudent business practices, enforce its rights under each such Material
Contract, except, in any case, where (i) to do so would be inconsistent with the
Budget or (ii) the failure to

 

60

--------------------------------------------------------------------------------


 

do so, either individually or in the aggregate, could not reasonably be expected
to have a Material Adverse Effect.

 

Section 8.20                            Post-Closing Obligations.  The Borrower
will (a) deliver or cause to be delivered to the Loan Administrator each of the
agreements, documents, instruments or certificates described on Schedule 8.20,
all in form and substance reasonably satisfactory to the Majority Lenders;
(b) perform each of the actions described on Schedule 8.20 in a manner
reasonably satisfactory to the Majority Lenders; and (c) cause all such matters
described in clauses (a) and (b) to be completed within the time periods set
forth opposite each such item or action on such Schedule 8.20 (in each case,
unless otherwise agreed to by the Loan Administrator (acting at the direction of
the Majority Lenders)).

 

ARTICLE IX
Negative Covenants

 

Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder and all other amounts
payable under the Loan Documents have been paid in full, the Borrower covenants
and agrees with the Lenders that:

 

Section 9.01                            Financial Covenants.  Cumulative Budget
Variance.  As of any Testing Date, for the immediately preceding Testing Period,
the Borrower shall not allow (i) the aggregate receipts received by the Borrower
and its Restricted Subsidiaries during such Testing Period to be less than 80%
of the aggregate receipts for the Borrower and its Restricted Subsidiaries set
forth in the Budget for such Testing Period or (ii) the aggregate disbursements
made by the Borrower and its Restricted Subsidiaries during such Testing Period
to be greater than 120% of the aggregate disbursements set forth for the
Borrower and its Restricted Subsidiaries in the Budget for such Testing Period;
provided, however, that for the purpose of calculating the disbursement variance
in Section 9.01(ii), disbursements of the Borrower and its Restricted
Subsidiaries during such Test Period on account of professional fees and debt
servicing costs, fees and expenses shall be excluded; provided, further, that
notwithstanding the requirements of Section 9.01(ii), for purposes of
calculating the disbursement variance in Section 9.01(ii), the Borrower shall be
permitted to pay outstanding account payables in excess of the amount permitted
to be paid pursuant to Section 9.01(ii) (each such disbursement an “Excess
Disbursement”) up to an aggregate amount not to exceed at any time
(x) $5,000,000 minus (y) the aggregate amount of all Excess Disbursements made
at and prior to the time of determination.

 

Section 9.02                            Debt.  The Borrower will not, and will
not permit any Restricted Subsidiary to, incur, create, assume or suffer to
exist any Debt, except (collectively, the “Permitted Debt”):

 

(a)                                 the Obligations, including, without
limitation, any Incremental Loans;

 

(b)                                 Debt of the Borrower and its Subsidiaries
existing on the Effective Date that is, in the case of Debt incurred prior to
the date of the Financial Statements, reflected in the Financial Statements and,
in any event, is described on Schedule 9.02 (as in effect on the Effective Date)
and any refinancings, refundings, renewals or extensions thereof; provided that
the amount of

 

61

--------------------------------------------------------------------------------


 

such Debt is not increased at the time of such refinancing, refunding, renewal
or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and the direct or any contingent obligor with respect
thereto is not changed, as a result of or in connection with such refinancing,
refunding, renewal or extension; and provided, still further, that the terms
relating to principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole, of any such
refinancing, refunding, renewing or extending Debt, and of any agreement entered
into and of any instrument issued in connection therewith, are no less favorable
in any material respect to the Borrower, the Restricted Subsidiaries or the
Lenders than the terms of any agreement or instrument governing the Debt being
refinanced, refunded, renewed or extended;

 

(c)                                  accounts payable and accrued expenses,
liabilities or other obligations to pay the deferred purchase price of Property
or services, from time to time incurred in the ordinary course of business;

 

(d)                                 Debt under Capital Leases and Debt to
finance the acquisition, construction or improvement of any fixed or capital
assets; provided that (i) such Debt is incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement and
(ii) the aggregate principal amount of Debt permitted by this
Section 9.02(d) shall not exceed the amount outstanding as of October 15, 2015;

 

(e)                                  Debt associated with worker’s compensation
claims, or in respect of self-insurance obligations or bid, plugging and
abandonment, appeal, reimbursement, performance, bid, surety or similar bonds or
surety obligations required by Governmental Requirements or third parties in
connection with the operation of the Oil and Gas Properties of the Borrower or
any Restricted Subsidiary in the ordinary course of business;

 

(f)                                   unsecured intercompany Debt between or
among Loan Parties so long as such Debt is expressly subordinated in all
respects to the Loans and other Obligations on terms set forth in the Guaranty;
provided, that (i) any subsequent issuance or other disposition of Equity
Interests that results in any such Debt being held by a Person other than a Loan
Party and (ii) any sale or other disposition of any such Debt to a Person that
is not a Loan Party, will be deemed, in each case, to constitute an incurrence
of such Debt by such Loan Party, that was not permitted by this Section 9.02(f);

 

(g)                                  endorsements of negotiable instruments for
collection in the ordinary course of business;

 

(h)                                 Debt outstanding arising under take-or-pay
agreements or gas balancing agreements in effect as of October 15, 2015 which do
not give rise to liability in the aggregate on a consolidated basis for the
Borrower in excess of $2,000,000 at any one time outstanding;

 

(i)                                     [Reserved];

 

(j)                                    any obligation arising from agreements
entered into prior to October 15, 2015 or thereafter in connection with the
Permitted Asset Sales by the Borrower or any Restricted

 

62

--------------------------------------------------------------------------------


 

Subsidiary providing for indemnification, adjustment of purchase price, earn
outs, or similar obligations, in each case, incurred or assumed in connection
with the disposition or acquisition of any business, assets or Equity Interest
of a Restricted Subsidiary in a transaction permitted under this Agreement;
provided that such obligation is not reflected as a liability on the face of the
balance sheet of the Borrower or any Restricted Subsidiary;

 

(k)                                 [reserved];

 

(l)                                     unsecured guarantees by the Borrower or
any Restricted Subsidiary of Debt of Alpha Hunter Drilling, LLC not exceeding
the principal amount outstanding as of October 15, 2015 plus accrued and
capitalized interest, fees and expenses thereon which Debt shall be on terms and
conditions reasonably satisfactory to the Majority Lenders and have terms and
conditions no more restrictive than the terms and conditions set forth in this
Agreement;

 

(m)                             Debt evidenced by Senior Notes (including
unsecured guarantees in respect thereof) outstanding on the Effective Date;

 

(n)                                 guarantees by the Borrower and the
Restricted Subsidiaries in respect of Debt permitted to be incurred pursuant to
this Section 9.02; provided, that if the Debt being guaranteed is subordinate or
pari passu with the Loans, then the guarantee must be subordinated or pari
passu, as applicable, to the same extent as the Debt guaranteed;

 

(o)                                 the Second Lien Term Loans (including
guarantees in respect thereof) in an aggregate principal amount not to exceed
$350,000,000 at any time outstanding and all Permitted Refinancing Debt;

 

(p)                                 Debt in respect of the Letters of Credit,
including any letters of credit issued to replace such Letters of Credit in an
aggregate face amount not to exceed the amount outstanding on the Amendment
Effective Date; and

 

(q)                                 Debt consisting of the financing of
insurance premiums in the ordinary course of business, which such arrangements
were in place as of October 15, 2015.

 

Section 9.03                            Liens.  The Borrower will not, and will
not permit any Restricted Subsidiary to, create, incur, assume or permit to
exist any Lien on any of its Properties (now owned or hereafter acquired),
except:

 

(a)                                 Liens securing the Obligations, including,
without limitation, the Incremental Loans;

 

(b)                                 Excepted Liens;

 

(c)                                  Liens arising prior to October 15, 2015
securing Debt permitted by Section 9.02(d) but only on the Property purchased
and/or financed with the proceeds of such Debt;

 

(d)                                 Liens described on Schedule 9.03 and any
renewals, replacements or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 9.02(b), (iii) the direct or

 

63

--------------------------------------------------------------------------------


 

any contingent obligor with respect thereto is not changed, and (iv) any
refinancing, renewal or extension of the obligations secured or benefited
thereby is permitted by Section 9.02(b);

 

(e)                                  Liens arising prior to October 15, 2015 on
Property not constituting collateral for the Obligations not otherwise permitted
by the foregoing clauses of this Section 9.03(e); provided that the aggregate
principal or face amount of all Debt secured under this clause (e) shall not
exceed $500,000 at any time;

 

(f)                                   [Reserved];

 

(g) (i) leases and subleases of the properties of the Borrower or any Restricted
Subsidiary granted to third parties, in each case, in the ordinary course of
business and (ii) any interest of title of a lessor or sublessor under any
leases entered into by the Borrower or its Subsidiaries in the ordinary course
of business;

 

(g)                                  [Reserved];

 

(h)                                 subject to the Intercreditor Agreement,
Liens securing the “Obligations” (as defined in the Second Lien Term Loan
Agreement);

 

(i)                                     liens on cash, cash equivalents,
accounts and securities securing reimbursement obligations in respect of the
Letters of Credit; and

 

(i)                                     Liens on insurance policies and the
proceeds thereof granted in the ordinary course of business to secure the
financing of insurance premiums with respect thereto, which such arrangements
were in place as of October 15, 2015.

 

Section 9.04                            Restricted Payments.  The Borrower will
not, and will not permit any Restricted Subsidiary to, declare or make, or agree
to pay or make, directly or indirectly, any Restricted Payment, return any
capital to its stockholders or make any distribution of its Property to its
Equity Interest holders, except Restricted Subsidiaries may declare and pay
Restricted Payments ratably with respect to their Equity Interests.

 

Section 9.05                            Investments, Loans and Advances.  The
Borrower will not, and will not permit any Restricted Subsidiary to, make or
permit to remain outstanding any Investments in or to any Person, except that
the foregoing restriction shall not apply to:

 

(a)                                 Investments existing on the Effective Date
that are, in the case of Investments made prior to the date of the Financial
Statements, reflected in the Financial Statements and, in any event, described
on Schedule 9.05;

 

(b)                                 accounts receivable arising in the ordinary
course of business;

 

(c)                                  direct obligations of the United States or
any agency thereof, or obligations guaranteed by the United States or any agency
thereof, in each case maturing within one year from the date of creation
thereof;

 

64

--------------------------------------------------------------------------------


 

(d)                                 commercial paper maturing within one year
from the date of creation thereof rated in the highest grade by S&P or Moody’s;

 

(e)                                  deposits maturing within one year from the
date of creation thereof with, including certificates of deposit issued by, any
Lender or any office located in the United States of any other bank or trust
company which is organized under the laws of the United States or any state
thereof, has capital, surplus and undivided profits aggregating at least
$100,000,000 (as of the date of such bank or trust company’s most recent
financial reports) and has a short term deposit rating of no lower than A2 or
P2, as such rating is set forth from time to time, by S&P or Moody’s,
respectively or, in the case of any Foreign Subsidiary, a bank organized in a
jurisdiction in which the Foreign Subsidiary conducts operations having assets
in excess of $500,000,000 (or its equivalent in another currency);

 

(f)                                   deposits in money market funds investing
exclusively in Investments described in Section 9.05(c), Section 9.05(d) or
Section 9.05(e);

 

(g)                                  Investments made by the Borrower in or to
any other Loan Party or by any Restricted Subsidiary that is a Loan Party in or
to another Restricted Subsidiary that is a Loan Party;

 

(h)                                 subject to the limits in
Section 9.06, Investments in direct ownership interests in additional Oil and
Gas Properties, gas gathering, processing and transportation systems and all
other assets contemplated by the permitted business of Borrower located within
the geographic boundaries of the United States of America and Canada, in each
case, made prior to October 15, 2015 or received as consideration for a
Permitted Asset Sale;

 

(i)                                     entry into operating agreements, working
interests, royalty interests, mineral leases, processing agreements, farm-out
agreements, contracts for the sale, transportation or exchange of oil and
natural gas, unitization agreements, pooling arrangements, area of mutual
interest agreements, production sharing agreements or other similar or customary
agreements, transactions, properties, interests or arrangements, and Investments
and expenditures in connection therewith or pursuant thereto, in each case made
or entered into in the ordinary course of the oil and gas business and in
accordance with the Budget covenant set forth in Section 9.01, excluding,
however, Investments in other Persons; provided that none of the foregoing shall
involve the incurrence of any Debt not permitted by Section 9.02;

 

(j)                                    [Reserved];

 

(k)                                 travel advances in the ordinary course of
business and in accordance with the Budget;

 

(l)                                     repurchase agreements of a commercial
bank in the United States or Canada if the commercial paper of such bank or of
the bank holding company of which such bank is a wholly owned subsidiary is
rated in the highest rating categories of S&P, Moody’s, or any other rating
agency satisfactory to the Majority Lenders, that are fully secured by
securities described in Section 9.04;

 

65

--------------------------------------------------------------------------------


 

(m)                             Investments (other than Investments in
GreenHunter Energy, Inc.) outstanding as of October 15, 2015 not to exceed
$1,000,000 in the aggregate;

 

(n)                                 Investments arising from the endorsement of
financial instruments in the ordinary course of business;

 

(o)                                 guarantees permitted under Section 9.02 and
guarantees by the Borrower of obligations of other Loan Parties incurred in the
ordinary course of business and not in respect of Debt;

 

(p)                                 Investments by the Borrower or any
Restricted Subsidiaries in Alpha Hunter Drilling, LLC that were made prior to
October 15, 2015 plus additional amounts (if any) in accordance with the Budget
covenant set forth in Section 9.01;

 

(q)                                 Investments in Eureka Hunter Holdings (or
another direct or indirect Subsidiary of Eureka Hunter Holdings) in an aggregate
amount not to exceed amounts made prior to October 15, 2015 plus additional
amounts (if any)in accordance with the Budget covenant set forth in
Section 9.01;;

 

(r)                                    Investments in securities or other assets
of trade creditors or customers in the ordinary course of business received in
settlement or bona fide disputes or upon foreclosure or pursuant to any plan of
reorganization or liquidation or similar arrangement upon the bankruptcy or
insolvency of such trade creditors or customers;

 

(s)                                   (i) Investments that were made prior to
October 15, 2015 or that are otherwise in accordance with the Budget covenant
set forth in Section 9.01, consisting of earnest money deposits in connection
with an Investment otherwise permitted by this Section 9.05 and (ii) lease,
utility or similar deposits in the ordinary course of business; and

 

(t) (i) [reserved] and (ii) Investments consisting of non-cash consideration
received, to the extent permitted, in dispositions permitted pursuant to
Sections 9.11(b), (c) or (e).

 

Section 9.06                            Nature of Business; International
Operations.  The Borrower will not, and will not permit any Restricted
Subsidiary to, allow any material change to be made in the character of its
business as an independent oil and gas exploration and production company with
midstream, marketing and trading components, including gathering systems,
processing plants, pipelines and related equipment and facilities.  From and
after the Effective Date, the Borrower and its Subsidiaries will not acquire or
make any other expenditure (whether such expenditure is capital, operating or
otherwise) in or related to, any Oil and Gas Properties not located within the
geographical boundaries or territorial waters of the United States or Canada.

 

Section 9.07                            Limitation on Leases.  The Borrower will
not, and will not permit any Restricted Subsidiary to, create, incur, assume or
suffer to exist any obligation for the payment of rent or hire of Property of
any kind whatsoever (real or personal but excluding Capital Leases and leases of
Hydrocarbon Interests), under leases or lease agreements other than any such
leases or lease agreements in existence as of the Amendment Effective Date.

 

66

--------------------------------------------------------------------------------


 

Section 9.08                            Use of Proceeds.  The Borrower will not
permit the proceeds of Loans to be used for any purpose other than those
specified in Section 7.21.  Neither the Borrower nor any Person acting on behalf
of the Borrower has taken or will take any action which might cause any of the
Loan Documents to violate Regulations T, U or X or any other regulation of the
Board or to violate Section 7 of the Exchange Act or any rule or regulation
thereunder, in each case as now in effect or as the same may hereinafter be in
effect.  If requested by the Loan Administrator (acting on the instructions of
the Majority Lenders), the Borrower will furnish to the Loan Administrator and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form U-1 or such other form referred to in Regulation U,
Regulation T or Regulation X of the Board, as the case may be.

 

Section 9.09                            Sale or Discount of Receivables.  Except
for receivables obtained by the Borrower or any Restricted Subsidiary out of the
ordinary course of business or the settlement of joint interest billing accounts
in the ordinary course of business or discounts granted to settle collection of
accounts receivable or the sale of defaulted accounts arising in the ordinary
course of business in connection with the compromise or collection thereof and
not in connection with any financing transaction, neither the Borrower nor any
Subsidiary will discount or sell (with or without recourse) to any other Person
that is not the Borrower any of its notes receivable or accounts receivable.

 

Section 9.10                            Mergers, Etc.  Neither the Borrower nor
any Restricted Subsidiary will merge into or with or consolidate with any other
Person, or sell, lease or otherwise dispose of (whether in one transaction or in
a series of transactions) all or substantially all of its Property to any other
Person (any such transaction, a “consolidation”); provided that (a) any
Subsidiary may participate in a consolidation with the Borrower (provided that
the Borrower shall be the continuing or surviving corporation) or any Restricted
Subsidiary (provided that such Restricted Subsidiary shall be the continuing or
surviving Person) and (b) [reserved].

 

Section 9.11                            Sale of Assets.  The Borrower will not,
and will not permit any Restricted Subsidiary to, sell, assign, farm-out, convey
or otherwise transfer any asset except for:

 

(a)                                 the sale of Hydrocarbons in the ordinary
course of business;

 

(b)                                 ordinary course and consistent with past
practice farmouts, sales or other dispositions of undeveloped acreage or Oil and
Gas Properties with no associated Proved Reserves and assignments in connection
with such transactions, in each case pursuant to contractual arrangements
entered into before the Amendment Effective Date;

 

(c)                                  [Reserved];

 

(d)                                 the Permitted Asset Sales; provided that

 

(A)                               100% of the consideration received in respect
of such sale or other disposition shall be cash, cash equivalents or any
liabilities of the Borrower or any Restricted Subsidiary that are assumed by the
transferee and for which the creditors in respect thereof have provided valid
releases or such other consideration as described on Annex V;

 

67

--------------------------------------------------------------------------------


 

(B)                               the consideration received in respect of such
sale or other disposition shall be equal to or greater than the fair market
value of the Oil and Gas Property, interest therein or the Restricted Subsidiary
subject of such sale or other disposition (as reasonably determined by the Board
of Directors of the Borrower and, if requested by the Loan Administrator, the
Borrower shall deliver a certificate of a Responsible Officer of the Borrower
certifying to that effect);

 

(C)                               the Borrower and its Restricted Subsidiaries
comply with the requirements of Section 3.05(c)(iii) to the extent applicable;
and

 

(D)                               if any such sale or other disposition is of a
Restricted Subsidiary, such sale or other disposition shall include all the
Equity Interests of such Restricted Subsidiary;

 

(e)                                  sales and other dispositions of seismic,
geologic or other data, licenses and similar rights or assets in the ordinary
course of business and consistent with past practice;

 

(f)                                   sales, transfers and dispositions to the
Borrower or any other Loan Party; and

 

(g)                                  dispositions of claims against customers,
working interest owners, other industry partners or any other Person in
connection with workouts or bankruptcy, insolvency or other similar proceedings
with respect thereto.

 

Section 9.12                            Environmental Matters.  The Borrower
will not, and will not permit any Restricted Subsidiary to, cause or permit any
of its Property to be in violation of, or do anything or permit anything to be
done which will subject any such Property to any Remedial Work under any
applicable Environmental Laws, assuming disclosure to the applicable
Governmental Authority of all relevant facts, conditions and circumstances, if
any, pertaining to such Property where such violations or remedial obligations
could reasonably be expected to have a Material Adverse Effect.

 

Section 9.13                            Transactions with Affiliates.  The
Borrower will not, and will not permit any Restricted Subsidiary to, enter into
any transaction, including, without limitation, any purchase, sale, lease or
exchange of Property or the rendering of any service, with any Affiliate (other
than the Loan Parties) other than transactions or arrangements in place as of
October 15, 2015 (including contractual obligations in place at such time).

 

Section 9.14                            Subsidiaries.  The Borrower shall not,
and shall not permit any Restricted Subsidiary to, create or acquire any
additional Subsidiary.  The Borrower shall not, and shall not permit any
Restricted Subsidiary to, sell, assign or otherwise dispose of any Equity
Interests in any Subsidiary.

 

Section 9.15                            Subsidiary Obligations and Preferred
Stock.  The Borrower will not and will not permit any Restricted Subsidiary to
issue preferred stock or create, incur or assume any Debt, except for preferred
stock and Debt, in each case permitted under Section 9.02.

 

Section 9.16                            Negative Pledge Agreements; Dividend
Restrictions.  The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or

 

68

--------------------------------------------------------------------------------


 

suffer to exist any contract, agreement or understanding which in any way
prohibits or restricts the granting, conveying, creation or imposition of any
Lien on any of its Property in favor of the Administrative Agent and the Lenders
or restricts any Loan Party from paying dividends or making distributions to any
other Loan Party, or which requires the consent of or notice to other Persons in
connection therewith; provided, however, that the preceding restrictions will
not apply to encumbrances or restrictions arising under or by reason of (a) this
Agreement or the Security Instruments, (b) any leases or licenses or similar
contracts as they affect any Property or Lien subject to a lease or license,
(c) any contract, agreement or understanding creating Liens on Capital Leases or
purchase money Debt permitted by Section 9.03(c) or Debt described on Schedule
9.02 (but in each case only to the extent related to the Property on which such
Liens were created), (d) any restriction with respect to a Restricted Subsidiary
imposed pursuant to an agreement entered into for the direct or indirect sale or
disposition of all or substantially all the equity or Property of such
Restricted Subsidiary (or the Property that is subject to such restriction)
pending the closing of such sale or disposition, (e) customary provisions with
respect to the distribution of Property in joint venture agreements, (f) the
documents evidencing the Senior Notes and (g) the Second Lien Term Loan
Documents as in effect on the Amendment Effective Date (after giving effect to
the amendments to the Second Lien Term Loan Documents on the Amendment Effective
Date) and any Permitted Refinancing Debt to the extent the restrictions and
agreements contained in such documents evidencing such Permitted Refinancing
Debt are not materially more restrictive than the restrictions and agreements in
the Second Lien Term Loan Documents or are otherwise reasonably satisfactory to
the Majority Lenders.

 

Section 9.17                            Gas Imbalances, Take-or-Pay or Other
Prepayments.  The Borrower will not allow gas imbalances, take-or-pay or other
prepayments with respect to the Oil and Gas Properties of the Borrower or any
Restricted Subsidiary that would require the Borrower or such Restricted
Subsidiary to deliver Hydrocarbons at some future time without then or
thereafter receiving full payment therefor to exceed 500 mmcf equivalent in the
aggregate at all times except for such amounts that are covered by adequate
reserves, which reserves (or the future cash flow therefrom) are excluded from
the most recent Reserve Report.

 

Section 9.18                            Swap Agreements.

 

(a)                                 The Borrower will not, and will not permit
any Restricted Subsidiary to, enter into or in any manner be liable on any Swap
Agreements with any Person.

 

Section 9.19                            Sale and Leaseback Transactions.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any property, real or personal, used or useful in its business, whether
now owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

Section 9.20                            Covenants Regarding the Second Lien Term
Loans.

 

(a)                                 The Borrower shall not repay or prepay any
amounts owing in respect of the Second Lien Term Loans except mandatory
prepayments to the extent required by the Second Lien Term Loan Documents as in
effect on the Amendment Effective Date; provided, however, a

 

69

--------------------------------------------------------------------------------


 

mandatory prepayment shall only be permitted to the extent the proceeds or
amounts to be applied are not required to be used to prepay the Loans.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries shall grant a Lien in favor of the Second Lien Agent or otherwise
securing the Second Lien Term Loans on any of its assets if those same assets
are not subject to, and do not become subject to, a Lien securing the
Obligations.

 

(c)                                  The Borrower shall not permit any of its
Subsidiaries to be a guarantor of the Second Lien Term Loans if such Subsidiary
is not a party to, and does not become a party to, the Guaranty.

 

Section 9.21                            Marketing of Eureka Hunter Holdings. 
Neither the Borrower nor any Restricted Subsidiary shall engage (nor shall any
one of them permit, assist or in any way facilitate any Affiliate of the
Borrower) in any marketing of the Equity Interests in Eureka Hunter Holdings,
other than bidders that contact the Borrower without prior solicitation (i.e. a
“no-shop”) and other than any bidders that have already been engaged in such
marketing efforts as of the Amendment Effective Date (as disclosed to the
Lenders’ advisors in writing prior to the Amendment Effective Date).  In the
event of any such contact or proposal being made, the Borrower shall advise the
Lenders’ advisors within twenty-four (24) hours of receipt of any such contact
or proposal, and will consult with the Lenders on any response by the Borrower
to such contacts or proposals.

 

ARTICLE X
Events of Default; Remedies

 

Section 10.01                     Events of Default.  One or more of the
following events shall constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof, by acceleration or
otherwise;

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan or any fee or any other amount (other than an amount referred to in
Section 10.01(a)) payable under any Loan Document, when and as the same shall
become due and payable;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Restricted Subsidiary in or
in connection with any Loan Document or any amendment or modification of any
Loan Document or waiver under such Loan Document, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made in any
material respect;

 

(d)                                 the Borrower or any Restricted Subsidiary
shall fail to observe or perform any covenant, condition or agreement contained
in Section 8.01(h), Section 8.01(l), Section 8.01(o),

 

70

--------------------------------------------------------------------------------


 

Section 8.02, Section 8.03, Section 8.12, Section 8.15, Section 8.17,
Section 8.20, Article IX or Section 12.19;

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), Section 10.01(b) or Section 10.01(d))
or any other Loan Document, and such failure shall continue unremedied for a
period of 3 days after the earlier to occur of (i) notice thereof from the Loan
Administrator to the Borrower (which notice will be given at the request of any
Lender) or (ii) a Responsible Officer of the Borrower or such Restricted
Subsidiary otherwise becoming aware of such default;

 

(f)                                   the Borrower or any Restricted Subsidiary
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Debt (other than on account of any
“Specified Default” as defined in the Second Lien Forbearance Agreement for as
long such Event of Default is subject to an effective forbearance or any
“Specified Default” as defined in the Senior Notes Forbearance Agreement for as
long such Event of Default is subject to an effective forbearance), when and as
the same shall become due and payable if the effect of such event is to cause,
or (with the giving of any notice or the lapse of time or both) to permit the
holder or holders of such Debt (or a trustee or agent on behalf of such holder
or holders) to cause, such Debt to become due prior to its stated maturity;

 

(g)                                  any event or condition occurs that results
in any Material Debt becoming due prior to its scheduled maturity or that
enables or permits (with or without the giving of notice, the lapse of time or
both) the holder or holders of any Material Debt or any trustee or agent on its
or their behalf to cause any Material Debt to become due, or to require the
Redemption thereof or any offer to Redeem to be made in respect thereof, prior
to its scheduled maturity or require the Borrower or any Restricted Subsidiary
to make an offer in respect thereof;

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Restricted
Subsidiary or its debts, or of a substantial part of its assets, under any
Federal, state or foreign bankruptcy, insolvency, receivership or similar law
now or hereafter in effect or (ii) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or any
Restricted Subsidiary or for a substantial part of its assets, and, in any such
case, such proceeding or petition shall continue undismissed for 10 days or an
order or decree approving or ordering any of the foregoing shall be entered;

 

(i)                                     the Borrower or any Restricted
Subsidiary shall (i) voluntarily commence any proceeding or file any petition
seeking liquidation, reorganization or other relief under any Federal, state or
foreign bankruptcy, insolvency, receivership or similar law now or hereafter in
effect, (ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in Section 10.01(h),
(iii) apply for or consent to the appointment of a receiver, trustee, custodian,
sequestrator, conservator or similar official for the Borrower or any Restricted
Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing;

 

71

--------------------------------------------------------------------------------


 

(j)                                    [reserved];

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $2,000,000 (to the extent not covered
by independent third party insurance provided by insurers of the highest claims
paying rating or financial strength as to which the insurer has been notified,
does not dispute coverage and is not subject to an insolvency proceeding) shall
be rendered against the Borrower, any Restricted Subsidiary or any combination
thereof and the same shall remain undischarged for a period of 3 consecutive
days during which execution shall not be effectively stayed, or any action shall
be legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower or any Restricted Subsidiary to enforce any such judgment;

 

(l)                                     the Loan Documents after delivery
thereof shall for any reason, except to the extent permitted by the terms
thereof, cease to be in full force and effect and valid, binding and enforceable
in accordance with their terms against the Borrower or any other Loan Party
thereto or shall be repudiated, or cease to create a valid and perfected Lien of
the priority required thereby on any of the collateral purported to be covered
thereby, except to the extent permitted by the terms of this Agreement, or the
Borrower or any Restricted Subsidiary or any of their Affiliates shall so state
in writing;

 

(m)                             an ERISA Event shall have occurred that, in the
opinion of the Majority Lenders, when taken together with all other such ERISA
Events, could reasonably be expected to result in a Material Adverse Effect;

 

(n)                                 a Change in Control shall occur;

 

(o)                                 (x) an “Event of Default” as defined in the
Second Lien Term Loan Agreement shall occur (other than any “Specified Default”
as defined in the Second Lien Forbearance Agreement for as long such Event of
Default is subject to an effective forbearance) or (y) an “Event of Default” as
defined in the Senior Notes shall occur (other than any “Specified Default” as
defined in the Senior Notes Forbearance Agreement for as long such Event of
Default is subject to an effective forbearance); or

 

(p)                                 the Intercreditor Agreement shall for any
reason, except to the extent permitted by the terms thereof, cease to be in full
force and effect and valid, binding and enforceable against the parties thereto
or shall be repudiated, or any party thereto shall so state in writing.

 

Section 10.02                     Remedies.

 

(a)                                 In the case of an Event of Default other
than one described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), at
any time thereafter during the continuance of such Event of Default, the
Administrative Agent or the Loan Administrator may, and at the request of the
Majority Lenders shall (subject to Article XI hereof), by notice to the
Borrower, take either or both of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and (ii) declare the Notes and the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder and under

 

72

--------------------------------------------------------------------------------


 

the Notes and the other Loan Documents, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower and each Guarantor; and in case of an Event of
Default described in Section 10.01(h), Section 10.01(i) or Section 10.01(j), the
Commitments shall automatically terminate and the Notes and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
the other obligations of the Borrower accrued hereunder and under the Notes and
the other Loan Documents, shall automatically become due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby waived by the Borrower.

 

(b)                                 In the case of the occurrence of an Event of
Default, the Administrative Agent, the Loan Administrator and the Lenders will
have all other rights and remedies available at law and equity.

 

(c)                                  All proceeds realized from the liquidation
or other disposition of collateral or otherwise received after maturity of the
Loans or the Notes, whether by acceleration or otherwise, shall be applied:
(a) first, to reimbursement of expenses and indemnities provided for in this
Agreement and the Security Instruments such reimbursement paid (i) first to the
Administrative Agent and the Loan Administrator, pro rata and then (ii) second
to the Lenders, pro rata to the extent incurred; (b) second, to accrued interest
on the Loans; (c) third, to fees; (d) fourth, pro rata to principal outstanding
on the Loans; (e) fifth, to any other Obligations; and any excess shall be paid
to the Borrower or as otherwise required by any Governmental Requirement.

 

ARTICLE XI
The Administrative Agent and the Loan Administrator

 

Section 11.01                     Appointment; Powers.  Each of the Lenders
hereby irrevocably (subject to Section 11.06) appoints the Administrative Agent
and the Loan Administrator as its agents and authorizes the Administrative Agent
and the Loan Administrator to execute the Loan Documents and to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent and the Loan Administrator by the terms hereof and the
other Loan Documents, together with such actions and powers as are reasonably
incidental thereto.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent or the Loan Administrator is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law, instead such term is used as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between contracting parties.

 

Section 11.02                     Duties and Obligations of Administrative Agent
and Loan Administrator.  Neither the Administrative Agent nor the Loan
Administrator shall have any duties or obligations except those expressly set
forth in the Loan Documents.  Without limiting the generality of the foregoing,
neither the Administrative Agent nor the Loan Administrator (a) shall be subject
to any fiduciary or other implied duties, regardless of whether a Default has
occurred and is continuing, (b) shall have any duty to take any discretionary
action or exercise any discretionary powers, except as provided in
Section 11.03, and (c) except as expressly set forth herein, shall have any duty
to disclose, and shall be liable for the failure to disclose, any

 

73

--------------------------------------------------------------------------------


 

information relating to the Borrower or any of its Subsidiaries that is
communicated to or obtained by the bank serving as the Administrative Agent or
Loan Administrator or any of their respective Affiliates in any capacity. 
Neither the Administrative Agent nor the Loan Administrative shall be deemed to
have knowledge of any Default unless and until written notice thereof is given
to each of them by the Borrower or a Lender, and shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document, (ii) the contents of any certificate, report or other document
delivered hereunder or under any other Loan Document or in connection herewith
or therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or in any other Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document, (v) the satisfaction of any condition set forth in Article VI or
elsewhere herein or in the Amendment, other than to confirm receipt of items
expressly required to be delivered to it or as to those conditions precedent
specifically required to be to its satisfaction, (vi) the existence, value,
perfection or priority of any collateral security or the financial or other
condition of the Borrower and its Subsidiaries or any other obligor or
guarantor, or (vii) any failure by the Borrower or any other Person (other than
itself) to perform any of its obligations hereunder or under any other Loan
Document or the performance or observance of any covenants, agreements or other
terms or conditions set forth herein or therein.

 

Section 11.03                     Action by Administrative Agent and Loan
Administrator.  Other than matters that are ministerial in nature (including,
for example, maintaining the Register under Section 12.04 and taking perfection
actions with respect to the Collateral, in each case, as provided in this
Agreement and the other Loan Documents), neither the Administrative Agent northe
Loan Administrator shall take any action or exercise any powers (whether
expressly contemplated by the terms of this Agreement or otherwise) except as
directed in writing by the Majority Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 12.02) and in all cases each of them shall be fully justified in failing
or refusing to act hereunder or under any other Loan Documents unless each of
them shall (a) receive written instructions from the Majority Lenders
(including, in the Administrative Agent’s or the Loan Administrator’s
discretion, instructions by e-mail from counsel to the majority in principal
amount of the Tranche A Lenders and counsel to the majority in principal amount
of the Tranche B Lenders) or the Lenders, as applicable, (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 12.02) specifying the action to be taken and (b) be
indemnified to each of their satisfaction by the Lenders against any and all
liability and expenses which may be incurred by it by reason of taking or
continuing to take any such action.  The instructions as aforesaid and any
action taken or failure to act pursuant thereto shall be binding on all of the
Lenders.  If a Default has occurred and is continuing, then the Administrative
Agent shall take such action with respect to such Default as shall be directed
by the Loan Administrator (acting at the direction of the requisite Lenders in
the written instructions (accompanied by indemnity satisfactory to the
Administrative Agent or the Loan Administrator, as applicable) described in this
Section 11.03), provided that, unless and until the Administrative Agent or the
Loan Administrator (as applicable) shall have received such directions, the
Administrative Agent or the Loan Administrator may (but shall not be obligated
to) take such action, or refrain from taking such action, with respect to such
Default as it shall deem advisable in the best interests of the Lenders.

 

74

--------------------------------------------------------------------------------


 

In no event, however, shall the Administrative Agent or the Loan Administrator
be required to take any action which exposes the Administrative Agent or the
Loan Administrator to personal liability or which is contrary to this Agreement,
the Loan Documents or applicable law.  Neither the Administrative Agent northe
Loan Administrator shall be liable for any action taken or not taken by either
of them with the consent or at the request of the Majority Lenders or the
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 12.02), and otherwise neither the
Administrative Agent nor the Loan Administrator shall be liable for any action
taken or not taken by it hereunder or under any other Loan Document or under any
other document or instrument referred to or provided for herein or therein or in
connection herewith or therewith including its own ordinary negligence, except
for its own gross negligence or willful misconduct (as determined by a final
order of a court of competent jurisdiction not subject to further appeal).

 

Section 11.04                     Reliance by Administrative Agent and Loan
Administrator.  Each of the Administrative Agent and the Loan Administrator
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent and the Loan Administrator also may
rely upon any statement made to it orally or by telephone and believed by it to
be made by the proper Person, and shall not incur any liability for relying
thereon and each of the Borrower, the Lenders hereby waives the right to dispute
the Administrative Agent or the Loan Administrator’s record of such statement,
except in the case of gross negligence or willful misconduct by the
Administrative Agent or the Loan Administrator (as determined by a final order
of a court of competent jurisdiction not subject to further appeal).  Each of
the Administrative Agent and the Loan Administrator may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.  The Loan Administrator may deem and treat the payee of any Note as the
holder thereof for all purposes hereof unless and until an Assignment and
Assumption shall have been filed with the Loan Administrator.

 

Section 11.05                     Subagents.  Each of the Administrative Agent
and the Loan Administrator may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by it.  The
Administrative Agent, the Loan Administrator and any such sub-agent may perform
any and all its duties and exercise its rights and powers through their
respective Related Parties.  The exculpatory provisions of the preceding
Sections of this Article XI shall apply to any such sub-agent and to the Related
Parties of the Administrative Agent and the Loan Administrator and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent and the Loan Administrator.  In connection with the
transfer of any rights or duties from the Administrative Agent to the Loan
Administrator, the Loan Administrator shall automatically be deemed a sub-agent
of the Administrative Agent with respect to any collateral held by or pledged to
it, until the Loan Administrator succeeds to such duties by a formal written
instrument signed by the Borrower, the Loan Administrator and the Administrative
Agent (the “Agency Transfer Agreement”).  By its execution hereof, each Lender
authorizes the Loan Administrator and the Administrative Agent to enter into the
Agency

 

75

--------------------------------------------------------------------------------


 

Transfer Agreement and any amendments to the Security Instruments required in
connection therewith.

 

Section 11.06                     Resignation or Removal of Administrative Agent
or Loan Administrator.  Subject to the appointment and acceptance of a successor
Administrative Agent or Loan Administrator as provided in this Section 11.06,
the Administrative Agent and the Loan Administrator may resign at any time by
notifying the Lenders and the Borrower, and the Administrative Agent or the Loan
Administrator may be removed at any time with or without cause by the Majority
Lenders.  Upon any such resignation or removal, the Majority Lenders shall have
the right, in consultation with and upon the approval of the Borrower (so long
as no Event of Default has occurred and is continuing), which approval shall not
be unreasonably withheld, to appoint a successor.  If no successor shall have
been so appointed by the Majority Lenders and shall have accepted such
appointment within 30 days after the retiring Administrative Agent or Loan
Administrator gives notice of its resignation or removal of the retiring
Administrative Agent or Loan Administrator, then the retiring Administrative
Agent or Loan Administrator may, on behalf of the Lenders, appoint a successor
Administrative Agent or Loan Administrator which shall be a bank or an
institution regularly providing administrative agency services with an office in
New York, New York, or an Affiliate of any such bank.  Upon the acceptance of
its appointment as Administrative Agent or Loan Administrator hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent or
Loan Administrator, and the retiring Administrative Agent or Loan Administrator
shall be discharged from its duties and obligations hereunder.  The fees payable
by the Borrower to a successor Administrative Agent or Loan Administrator shall
be the same as those payable to its predecessor unless otherwise agreed between
the Borrower and such successor.  After the Administrative Agent’s resignation
hereunder, the provisions of this Article XI and Section 12.03 shall continue in
effect for the benefit of such retiring Administrative Agent or Loan
Administrator, its sub-agents and their respective Related Parties in respect of
any actions taken or omitted to be taken by any of them while it was acting as
Administrative Agent or Loan Administrator.

 

Section 11.07                     Administrative Agent or Loan Administrator as
Lender.  Each bank serving as the Administrative Agent or Loan Administrator
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent or Loan Administrator, and such bank and its Affiliates may
accept deposits from, lend money to and generally engage in any kind of business
with the Borrower or any Subsidiary or other Affiliate thereof as if it were not
the Administrative Agent or Loan Administrator hereunder.

 

Section 11.08                     No Reliance.  Each Lender acknowledges that it
has, independently and without reliance upon the Administrative Agent or Loan
Administrator or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and each other Loan Document to which it is a party.  Each
Lender also acknowledges that it will, independently and without reliance upon
the Administrative Agent, the Loan Administrator or any other Lender and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document, any related
agreement or any document furnished hereunder or

 

76

--------------------------------------------------------------------------------


 

thereunder.  Neither the Administrative Agent nor the Loan Administrator shall
be required to keep itself informed as to the performance or observance by the
Borrower or any of its Subsidiaries of this Agreement, the Loan Documents or any
other document referred to or provided for herein or to inspect the Properties
or books of the Borrower or its Subsidiaries.  Except for notices, reports and
other documents and information expressly required to be furnished to the
Lenders by the Administrative Agent or Loan Administrator hereunder, none of the
Administrative Agent, the Loan Administrator nor the Lead Arranger shall have
any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of its Affiliates) which may come into the possession of the
Administrative Agent or any of its Affiliates.  In this regard, each Lender
acknowledges that Andrews Kurth LLP is acting in this transaction as special
counsel to Bank of Montreal in its capacity as the Administrative Agent only,
and Shipman & Goodwin LLP is acting in this transaction as special counsel to
the Loan Administrator only.  Each other party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

Section 11.09                     Authority to Release Collateral, Liens and
Guarantors.  Each Lender hereby authorizes the Administrative Agent to (a) enter
into this Agreement and the Security Instruments for the benefit of itself, the
Loan Administrator and the Lenders, (b) release any collateral that is permitted
to be sold or released pursuant to the terms of the Loan Documents, (c) to take
any action with respect to any collateral or the Loan Documents which may be
necessary to perfect and maintain perfected Administrative Agent’s Liens upon
the collateral, for its benefit and the ratable benefit of Lenders
and(d) subject to Section 12.02(b)(vii), release any Guarantor from its
obligations under any Loan Documents if such Person ceases to be a Restricted
Subsidiary as a result of a transaction permitted under this Agreement.  Each
Lender hereby authorizes the Administrative Agent to execute and deliver to the
Borrower, at the Borrower’s sole cost and expense, any and all releases,
termination statements, assignments or other documents reasonably requested by
the Borrower in connection with such sale or other disposition or such
transaction to the extent such sale or other disposition or such transaction is
permitted by the terms of Section 9.11 or is otherwise authorized by the terms
of the Loan Documents.

 

Upon request by the Administrative Agent at any time, the Majority Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Loan Documents) will confirm in writing the
Administrative Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 11.09.  In each case as
specified in this Section 11.09, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to evidence the release of
such item of collateral from the assignment and security interest granted under
the Security Instruments or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 11.09.

 

Except with respect to the standard of care described below, the Administrative
Agent shall have no obligation to perfect or determine whether the Liens granted
to the Administrative Agent herein or pursuant to the Security Instruments have
been properly or sufficiently or

 

77

--------------------------------------------------------------------------------


 

lawfully created, perfected, protected or enforced or are entitled to any
particular priority.  With respect to the perfection of any Liens granted
hereunder, the Administrative Agent shall be entitled to rely solely on the
direction of the Majority Lenders and their representatives and counsel as to
whether such Liens have been properly granted.  Except as directed by the
Majority Lenders (subject to the terms hereof), the exercise of reasonable care
in the custody of any collateral in its possession and the accounting for moneys
actually received by it hereunder, the Administrative Agent shall have no duty
as to any collateral or as to the taking of any necessary steps to preserve
rights against prior parties or any other rights pertaining to any collateral.
The Administrative Agent shall be deemed to have exercised reasonable care in
the custody and preservation of collateral in its possession if such Collateral
is accorded treatment substantially equal to that which the Administrative Agent
accords its own property.

 

Section 11.10                     [Reserved].

 

Section 11.11                     Filing of Proofs of Claim.  In case of any
Default or Event of Default under Section 10.01(h), Section 10.01(i) or
Section 10.01(j), the Loan Administrator (regardless of whether the principal of
any Loan shall then be due and payable and regardless of whether the Loan
Administrator has made any demand on the Borrower) shall be entitled and
empowered (but not required), by intervention in such proceeding or otherwise:

 

(a)                                 to (i) file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans
and all other Obligations that is owing and unpaid and (ii) file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Loan Administrator and the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Loan Administrator, the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders, the Loan
Administrator, the Administrative Agent under Section 3.03 and Section 12.03)
allowed in such judicial proceeding; and

 

(b)                                 to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

Each Lender hereby authorizes any custodian, receiver, assignee, trustee,
conservator, sequestrator or other similar official in any such judicial
proceeding: (i) to make such payments to the Loan Administrator; and (ii) if the
Loan Administrator shall consent to the making of such payments directly to the
Lenders, to pay to the Loan Administrator any amount due for the reasonable
compensation, expenses, disbursements and advances of the Loan Administrator and
its agents and counsel, and any other amounts due the Loan Administrator under
Section 12.03.  Nothing contained herein shall be deemed to authorize the Loan
Administrator to authorize or consent to or accept or adopt on behalf of any
Lender any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the Loan
Administrator to vote in respect of the claim of any Lender in any such
proceeding.  Each Lender retains its right to file and prove a claim separately.

 

78

--------------------------------------------------------------------------------


 

ARTICLE XII
Miscellaneous

 

Section 12.01                     Notices.

 

(a)                                 Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
Section 12.01(b)), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:

 

(i)                                     if to the Borrower, to it at Magnum
Hunter Resources Corporation, 909 Lake Carolyn Pkwy, Suite 600, 909 Lake Carolyn
Pkwy, Suite 600, Irving, TX 75039, Attention Joseph C. Daches (Telecopy
No. 832-369-6992);

 

(ii)                                  if to the Administrative Agent or the
Issuing Bank, to it at Bank of Montreal, 700 Louisiana Street, Suite 4400,
Houston, Texas 77002, Attention Gumaro Tijerina (Telecopy No. 713-223-4007) and
Bank of Montreal, 111 West Monroe, Chicago, Illinois 60603, Attention James Jerz
(Email james.jerz@bmo.com), with copies to Andrews Kurth LLP, 600 Travis,
Suite 4200, Houston, Texas 77002, Attention Tom Perich (Telecopy
No. 713-220-7175) and Mayer Brown LLP, 71 South Wacker Drive, Chicago, Illinois
60606, Attention Sean T. Scott (Telecopy No. 312-706-8482);

 

(iii)                               if to the Loan Administrator, to it at
Cantor Fitzgerald Securities, 110 East 59th Street, New York, New York 10022,
Attention Nils Horning (Magnum Hunter Resources) (Telecopy No. (646) 219-1180),
with a copy to Cantor Fitzgerald Securities, 900 West Trade Street, Suite 725,
Charlotte, North Carolina 28202, Attention Bobbie Young (Telecopy No. (646)
390-1764);

 

(iv)                              if to any other Lender, to it at its address
(or telecopy number) set forth in its Administrative Questionnaire.

 

(b)                                 Notices and other communications to the
Lenders hereunder may be delivered or furnished by electronic communications
pursuant to procedures approved by the Loan Administrator; provided that the
foregoing shall not apply to notices pursuant to Article II, Article III,
Article IV and Article V unless otherwise agreed by the Loan Administrator and
the applicable Lender.  The Loan Administrator or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided that
approval of such procedures may be limited to particular notices or
communications.

 

(c)                                  Any party hereto may change its address or
telecopy number for notices and other communications hereunder by notice to the
other parties hereto.  All notices and other communications given to any party
hereto in accordance with the provisions of this Agreement shall be deemed to
have been given on the date of receipt.

 

(d)                                 Any and all notices provided to the
Administrative Agent pursuant to this Agreement or any other Loan Document shall
be provided concurrently to the Loan Administrator.  The Administrative Agent
shall have no obligation to provide copies of any

 

79

--------------------------------------------------------------------------------


 

notices it receives to the Lenders or any other Person, except to the extent
expressly set forth in that certain Partial Agency Transfer Agreement dated as
of the Amendment Effective Date.

 

Section 12.02                     Waivers; Amendments.

 

(a)                                 No failure on the part of the Administrative
Agent, the Loan Administrator or any Lender to exercise and no delay in
exercising, and no course of dealing with respect to, any right, power or
privilege, or any abandonment or discontinuance of steps to enforce such right,
power or privilege, under any of the Loan Documents shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any of the Loan Documents preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies of the Administrative Agent, the Loan Administrator and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.  No waiver
of any provision of this Agreement or any other Loan Document or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by Section 12.02(b), and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given.  Without limiting the generality of the foregoing, the making of a Loan
shall not be construed as a waiver of any Default, regardless of whether the
Administrative Agent, the Loan Administrator or any Lender may have had notice
or knowledge of such Default at the time.

 

(b)                                 Neither this Agreement nor any provision
hereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower, the Loan Administrator and
the Majority Lenders or by the Borrower and the Loan Administrator with the
consent of the Majority Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) [reserved], (iii) reduce the principal amount of any Loan or reduce
the rate of interest thereon, or reduce any fees payable hereunder, or reduce
any other Obligations hereunder or under any other Loan Document, without the
written consent of each Lender affected thereby in its capacity as a Lender,
(iv) postpone the scheduled date of payment of the principal amount of any Loan,
or any interest thereon, or any fees payable hereunder, or any other Obligations
hereunder or under any other Loan Document, or reduce the amount of, waive or
excuse any such payment, or postpone or extend the Termination Date without the
written consent of each Lender affected thereby in its capacity as a Lender,
(v) change Section 4.01(b) or Section 4.01(c) in a manner that would alter the
pro rata sharing of payments required thereby, without the written consent of
each Lender, (vi) waive or amend Section 8.14, without the written consent of
each Lender, (vii) release all or substantially all of the value of the
guarantees of the Obligations pursuant to the Guaranty, without the written
consent of each Lender, (viii) release any of the collateral (other than as
provided in Section 11.09), or reduce the percentage set forth in the definition
of “Minimum Collateral Amount” to less than 90%, without the written consent of
each Lender, (viii) change any of the provisions of this Section 12.02(b) or the
definitions of “Applicable Percentage” or “Majority Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or under any other Loan Documents or
make any determination or grant any consent hereunder or any other Loan
Documents, without the written consent of each Lender or (ix) waive, amend or
modify this Agreement or the Security Agreement in a manner that would alter the
ratable treatment of Obligations arising under the Loan Documents without the
written consent of each such affected

 

80

--------------------------------------------------------------------------------


 

Person; provided further that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent or the Loan
Administrator hereunder or under any other Loan Document without the prior
written consent of the Administrative Agent or the Loan Administrator (as
applicable); provided, further, no such agreement shall amend, modify or
otherwise affect Section 12.18 or the definitions of “Issuing Bank”, “Cash
Collateral” or “Letters of Credit” in a manner adverse to the Issuing Bank, in
each case, without the prior written consent of the Issuing Bank; provided, that
the Issuing Bank shall be provided with notice of any such amendment that the
parties deem to not be adverse to it prior to execution.  Notwithstanding the
foregoing, any supplement to Schedule 7.14 (Subsidiaries) shall be effective
simply by delivering to the Administrative Agent and the Loan Administrator a
supplemental schedule clearly marked as such and, upon receipt, the Loan
Administrator will promptly deliver a copy thereof to the Lenders.

 

Section 12.03                     Expenses, Indemnity; Damage Waiver.

 

(a)                                 The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent, the Loan
Administrator and their respective Affiliates, including, without limitation,
the reasonable fees, charges and disbursements of counsel and other outside
consultants for the Administrative Agent and the Loan Administrator, the
preparation, negotiation, execution, delivery and administration (both before
and after the execution hereof and including advice of counsel to the
Administrative Agent and the Loan Administrator as to the rights and duties of
the Administrative Agent, the Loan Administrator and the Lenders with respect
thereto) of this Agreement and the other Loan Documents and any amendments,
modifications or waivers of or consents related to the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all costs, expenses, Taxes, assessments and other charges
incurred by the Administrative Agent or the Loan Administrator in connection
with any filing, registration, recording or perfection of any security interest
contemplated by this Agreement or any Security Instrument or any other document
referred to therein, (iii) [reserved] and (iv) all out-of-pocket expenses
incurred by the Administrative Agent, the Loan Administrator or any Lender,
including the reasonable fees, charges and disbursements of any counsel for the
Administrative Agent and the Loan Administrator in connection with the
enforcement or protection of its rights in connection with this Agreement or any
other Loan Document, including its rights under this Section 12.03, or in
connection with the Loans made hereunder, including, without limitation, all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)                                 In addition, the Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Lenders (limited to the
reasonable and documented fees, disbursements and other charges of one outside
counsel and one financial advisor to the Tranche A Lenders, taken as a whole,
one outside counsel and one financial advisor to the Tranche B Lenders, taken as
a whole and, if necessary, one local counsel in each relevant jurisdiction for
the Administrative Agent, the Loan Administrator, Tranche A Lenders and Tranche
B Lenders, taken as a whole) in connection with the Loans, and the transactions
contemplated hereby (and pursuant to the Term Sheet), which such payments shall
occur on the Amendment Effective Date and thereafter at regularly scheduled
intervals or from time to time, as invoiced by such professionals, and in
accordance with their engagement letters entered into with the Borrower and
(ii) all out-of-pocket expenses of the Lenders (limited to the reasonable and
documented fees, disbursements and other charges

 

81

--------------------------------------------------------------------------------


 

of one outside counsel and one financial advisor to the Tranche A Lenders, taken
as a whole, one outside counsel and one financial advisor to the Tranche B
Lenders, taken as a whole and, if necessary, one local counsel in each relevant
jurisdiction for the Administrative Agent, the Loan Administrator, Tranche A
Lenders and Tranche B Lenders, taken as a whole), for enforcement costs and
documentary taxes associated with the Loans, and the transactions contemplated
hereby at regularly scheduled intervals or from time to time, as invoiced by
such professionals, and in accordance with their engagement letters entered into
with the Borrower, provided, however, it is agreed and understood that nothing
contained herein shall require the Company to assume the engagement letters
entered into with the Borrower or otherwise continue to pay the legal or
financial advisors to the Tranche A Lenders or the Tranche B Lenders upon a
chapter 11 filing of the Borrower, its Affiliates or any of its Subsidiaries.

 

(c)                                  The Borrower shall indemnify the Lead
Arrangers, the Administrative Agent, the Loan Administrator, the Issuing Bank,
each Lender and each Related Party of any of the foregoing persons (each such
person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto or the parties to any
other Loan Document of their respective obligations hereunder or thereunder or
the consummation of the transactions contemplated hereby or by any other Loan
Document, (ii) the failure of the Borrower or any Subsidiary to comply with the
terms of any Loan Document, including this Agreement, or with any Governmental
Requirement, (iii) any inaccuracy of any representation or any breach of any
warranty or covenant of the Borrower set forth in any of the Loan Documents or
any instruments, documents or certifications delivered in connection therewith,
(iv) any loan or Letter of Credit or the use of the proceeds therefrom,
including, without limitation, (A) any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit issued by the Issuing Bank if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit, or (B) the payment of a drawing under any
Letter of Credit notwithstanding the non-compliance, non-delivery or other
improper presentation of the documents presented in connection therewith,
(v) the operations of the business of the Borrower and its Subsidiaries by the
Borrower and its Subsidiaries, (vi) any assertion that the Lenders were not
entitled to receive the proceeds received pursuant to the Security Instruments,
(vii) any Environmental Law applicable to the Borrower or any Subsidiary or any
of their properties, including without limitation, the presence, generation,
storage, release, threatened release, use, transport, disposal, arrangement of
disposal or treatment of oil, oil and gas wastes, solid wastes or hazardous
substances on any of their properties, (viii) the breach or non-compliance by
the Borrower or any Subsidiary with any Environmental Law applicable to the
Borrower or any Subsidiary, (ix) the past ownership by the Borrower or any
Subsidiary of any of their properties or past activity on any of their
properties which, though lawful and fully permissible at the time, could result
in present liability, (x) the presence, use, release, storage, treatment,
disposal, generation, threatened release, transport, arrangement for transport
or arrangement for disposal of oil, oil and gas wastes, solid wastes or
hazardous substances on or at any of the properties owned or operated by the
Borrower or any Subsidiary or any actual or alleged presence or release of
hazardous materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, (xi) any environmental liability related in any way to
the

 

82

--------------------------------------------------------------------------------


 

Borrower or any of its Subsidiaries, (xii) any other environmental, health or
safety condition in connection with the Loan Documents, or (xiii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any indemnitee is a party thereto, and such Indemnity
shall extend to each Indemnitee notwithstanding the sole or concurrent
negligence of every kind or character whatsoever, whether active or passive,
whether an affirmative act or an omission, including without limitation, all
types of negligent conduct identified in the restatement (second) of torts of
one or more of the Indemnitees or by reason of strict liability imposed without
fault on any one or more of the Indemnitees; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (a) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee, (b) relate to
agreements, or obligations to which Borrower and its Subsidiaries are not
parties (other than a dispute involving claims against the Administrative Agent,
the Loan Administrator or the Issuing Lender, in each case, in its capacity as
such), (c) relate to any claim not involving an act or omission by the Borrower
or its Affiliates that is brought by an Indemnitee against any other Indemnitee
(other than a dispute involving claims against the Administrative Agent, the
Loan Administrator or the Issuing Lender, in each case, in its capacity as
such), (d) relate to laws, rules or regulations affecting the Lenders, the
Administrative Agent or the Lead Arrangers and not the Borrower or its
Subsidiaries, or (e) in respect of any property for any occurrence arising from
the acts or omissions of the Administrative Agent, the Loan Administrator or any
Lender during the period after which such Person, its successors or assigns
shall have obtained possession of such property (whether by foreclosure or deed
in lieu of foreclosure, as mortgagee-in-possession or otherwise).  This
Section 12.03(c) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(d)                                 To the extent that the Borrower fails to pay
any amount required to be paid by it to the Administrative Agent or the Loan
Administrator under Section 12.03(a) or (c), each Lender severally agrees to pay
to the Administrative Agent and the Loan Administrator, such Lender’s Applicable
Percentage (determined as of the time that the applicable unreimbursed expense
or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Loan Administrator in their respective capacities as
such.

 

(e)                                  To the extent permitted by applicable law,
the Borrower and the Indemnified Parties shall not assert, and hereby waive, any
claim against each other, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or the use of the proceeds thereof (it being understood
that, to the extent any Indemnitee is liable to a third party for any special,
indirect, consequential or punitive damages, the Borrower’s indemnification
obligations set forth in paragraph (b) above shall apply, subject to the proviso
contained in such paragraph (b)).  No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby.

 

83

--------------------------------------------------------------------------------


 

(f)                                   All amounts due under this Section 12.03
shall be payable promptly after written demand therefor.

 

Section 12.04                     Successors and Assigns.

 

(a)                                 The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Lender (and any attempted assignment or
transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 12.04.  Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in Section 12.04(c)) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Administrative Agent, the Loan Administrator and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

 

(b)                                 Subject to the conditions set forth in
Section 12.04(b)(i), any Lender may assign to one or more assignees all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it) without the
consent of: (A) the Borrower or any other Loan Party, provided that prior
written consent of the Borrower shall be required for an assignment to a Company
Competitor or (B) the Loan Administrator, provided, further that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Loan Administrator within five Business Days
after having received written notice thereof.

 

(i)                                     Assignments shall be subject to the
following additional conditions: (A) except in the case of an assignment to a
Lender or an Affiliate of a Lender or an assignment of the entire remaining
amount of the assigning Lender’s Commitment, the amount of the Commitment of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Loan Administrator) shall not be less than $1,000,000, and the Commitments of
any assigning Lender remaining a party hereto after giving effect to the
assignment shall be at least $500,000, unless, in each case, each of the
Borrower, the Loan Administrator otherwise consents, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing; (B) each partial assignment shall be made as an assignment of
a proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; (C) the parties to each assignment shall execute and deliver to
the Loan Administrator an Assignment and Assumption, together with a processing
and recordation fee of $3,500; (D) the assignee, if it shall not be a Lender,
shall deliver to the Loan Administrator an Administrative Questionnaire and any
tax documentation required pursuant to Section 5.04(g) and shall deliver notice
of the Assignment and Assumption to the Borrower; (E) in the case of an
assignment to a CLO, the assigning Lender shall retain the sole right to approve
any amendment, modification or waiver of any provision of this Agreement,
provided that the Assignment and Assumption between such Lender and such CLO may
provide that such Lender will not, without the

 

84

--------------------------------------------------------------------------------


 

consent of such CLO, agree to any amendment, modification or waiver described in
the first proviso to Section 12.02 that affects such CLO or (F) no assignment
shall be made to (1) a natural Person, (2) the Borrower or any of its Affiliates
or Subsidiaries or (3) a Company Competitor without the Borrower’s consent as
provided for above.

 

(ii)                                  Subject to Section 12.04(b)(iii) and the
acceptance and recording thereof, from and after the effective date specified in
each Assignment and Assumption the assignee thereunder shall be a party hereto
and, to the extent of the interest assigned by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment and Assumption, be released from its obligations under this
Agreement (and, in the case of an Assignment and Assumption covering all of the
assigning Lender’s rights and obligations under this Agreement, such Lender
shall cease to be a party hereto but shall continue to be entitled to the
benefits of Section 5.01, Section 5.02, Section 5.04 and Section 12.03).  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 12.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 12.04(c).

 

(iii)                               The Loan Administrator, acting for this
purpose as an agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders and principal amount of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive, and the
Borrower, the Loan Administrator and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary.  The Register shall be available for inspection by the Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.  In connection with any changes to the Register, if necessary, the Loan
Administrator will reflect the revisions on Annex I and forward a copy of such
revised Annex I to the Borrower and each Lender.

 

(iv)                              Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in Section 12.04(b) and any written consent to such assignment required by
Section 12.04(b) and any tax documentation required pursuant to Section 5.04(g),
the Loan Administrator shall accept such Assignment and Assumption and record
the information contained therein in the Register.  No assignment shall be
effective for purposes of this Agreement unless it has been recorded in the
Register as provided in this Section 12.04(b).

 

(c)                                  (i) Any Lender may, without the consent of
the Borrower, the Administrative Agent or the Loan Administrator, sell
participations to one or more banks or other entities (a “Participant”) in all
or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall

 

85

--------------------------------------------------------------------------------


 

remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent, the Loan
Administrator and the other Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, modification or waiver described in the proviso to
Section 12.02 that affects such Participant.  In addition such agreement must
provide that the Participant be bound by the provisions of Section 12.03. 
Subject to Section 12.04(c)(ii), the Borrower agrees that each Participant shall
be entitled to the benefits of Section 5.01, Section 5.02 and Section 5.04 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to Section 12.04(b).  To the extent permitted by law, each
Participant also shall be entitled to the benefits of Section 12.08 as though it
were a Lender, provided such Participant agrees to be subject to
Section 4.01(c) as though it were a Lender.

 

(ii)                                  A Participant shall not be entitled to
receive any greater payment under Section 5.01 or Section 5.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 5.04 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 5.04(g) as though it were a
Lender.

 

(iii)                               Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, neither the Administrative Agent nor the Loan Administrator shall have
any responsibility for maintaining a Participant Register.

 

(d)                                 Any Lender may at any time pledge or assign
a security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section 12.04(d) shall not apply
to any such pledge or assignment of a security interest; provided that no such

 

86

--------------------------------------------------------------------------------


 

pledge or assignment of a security interest shall release a Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

 

(e)                                  Notwithstanding any other provisions of
this Section 12.04, no transfer or assignment of the interests or obligations of
any Lender or any grant of participations therein shall be permitted if such
transfer, assignment or grant would require the Borrower to file a registration
statement with the SEC or to qualify the Loans under the “Blue Sky” laws of any
state.

 

Section 12.05                     Survival; Revival; Reinstatement.

 

(a)                                 All covenants, agreements, representations
and warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement or any
other Loan Document shall be considered to have been relied upon by the other
parties hereto and shall survive the execution and delivery of this Agreement
and the making of any Loans, regardless of any investigation made by any such
other party or on its behalf and notwithstanding that the Administrative Agent,
the Loan Administrator or any Lender may have had notice or knowledge of any
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid and so long as the
Commitments have not expired or terminated.  The provisions of Section 5.01,
Section 5.02, Section 5.04 and Section 12.03 and Article XI shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the the Commitments or the termination of this Agreement, any
other Loan Document or any provision hereof or thereof.

 

(b)                                 To the extent that any payments on the
Obligations or proceeds of any collateral are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, debtor in possession, receiver or other Person under any bankruptcy
law, common law or equitable cause, then to such extent, the Obligations so
satisfied shall be revived and continue as if such payment or proceeds had not
been received and the Administrative Agent’s, the Loan Administrator’s and the
Lenders’ Liens, security interests, rights, powers and remedies under this
Agreement and each Loan Document shall continue in full force and effect.  In
such event, each Loan Document shall be automatically reinstated and the
Borrower shall take such action as may be reasonably requested by the
Administrative Agent, the Loan Administrator or the Lenders to effect such
reinstatement.

 

Section 12.06                     Counterparts; Integration; Effectiveness.

 

(a)                                 This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.

 

(b)                                 This Agreement, the other Loan Documents and
any separate letter agreements with respect to fees payable to the Arranger and
the Administrative Agent constitute the entire contract among the parties
relating to the subject matter hereof and thereof and supersede any

 

87

--------------------------------------------------------------------------------


 

and all previous agreements and understandings, oral or written, relating to the
subject matter hereof and thereof.  This Agreement and the other Loan Documents
represent the final agreement among the parties hereto and thereto and may not
be contradicted by evidence of prior, contemporaneous or subsequent oral
agreements of the parties.  There are no unwritten oral agreements between the
parties.

 

(c)                                  This Agreement shall become effective as
provided for in the Amendment, and thereafter shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns. 
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or electronic transmission (e.g., “pdf”) shall be effective as delivery
of a manually executed counterpart of this Agreement.

 

Section 12.07                     Severability.  Any provision of this Agreement
or any other Loan Document held to be invalid, illegal or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions hereof or thereof; and
the invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

 

Section 12.08                     Right of Setoff.  If an Event of Default shall
have occurred and be continuing, each Lender and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other obligations (of whatsoever kind, including, without limitation, Swap
Agreements with the Borrower or any Restricted Subsidiary) at any time owing by
such Lender or Affiliate to or for the credit or the account of the Borrower or
any Restricted Subsidiary against any of and all the obligations of the Borrower
or any Restricted Subsidiary owed to such Lender now or hereafter existing under
this Agreement or any other Loan Document, irrespective of whether or not such
Lender or such Affiliate shall have made any demand under this Agreement or any
other Loan Document and although such obligations may be contingent or unmatured
or are owed to a branch, office or Affiliate of such Lender different from the
branch, office or Affiliate holding such deposit or obligated on such
indebtedness.  The rights of each Lender and their respective Affiliates under
this Section 12.08 are in addition to other rights and remedies (including other
rights of setoff) which such Lender or their respective Affiliates may have. 
Each Lender agrees to notify the Borrower, the Administrative Agent and the Loan
Administrator promptly after any such setoff and application; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

 

Section 12.09                     Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the Loan Documents shall
be governed by, and construed in accordance with, the laws of the State of New
York without regard to any choice-of-law provisions that would require the
application of the law of another jurisdiction; provided, to the extent any of
the Security Instruments recite that they are governed by the law of another
jurisdiction, or any action or event taken thereunder (such as foreclosure of
the Mortgaged Property) requires application of or compliance with the law of
another jurisdiction, such provisions and concepts shall apply.

 

88

--------------------------------------------------------------------------------


 

(b)                                 Any legal action or proceeding with respect
to the Loan Documents shall be brought in the courts of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and, by execution and delivery of
this Agreement, each party hereby accepts for itself and (to the extent
permitted by law) in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts.  Each party hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions.  This submission to jurisdiction is non-exclusive and does not
preclude a party from obtaining jurisdiction over another party in any court
otherwise having jurisdiction.

 

(c)                                  Each party (except the Administrative Agent
and the Loan Administrator) irrevocably consents to the service of process of
any of the aforementioned courts in any such action or proceeding by the mailing
of copies thereof by registered or certified mail, postage prepaid, to it at the
address specified in Section 12.01 or such other address as is specified
pursuant to Section 12.01 (or its assignment and assumption), such service to
become effective 30 days after such mailing.  Nothing herein shall affect the
right of a party or any holder of a note to serve process in any other manner
permitted by law or to commence legal proceedings or otherwise proceed against
another party in any other jurisdiction.

 

(d)                                 Each party hereby (i) irrevocably and
unconditionally waives, to the fullest extent permitted by law, trial by jury in
any legal action or proceeding relating to this Agreement or any other Loan
Document and for any counterclaim therein; (ii) irrevocably waives, to the
maximum extent not prohibited by law, any right it may have to claim or recover
in any such litigation any special, exemplary, punitive or consequential
damages, or damages other than, or in addition to, actual damages (it being
understood that, to the extent any Indemnitee is liable to a third party for any
special, exemplary, punitive or consequential damages, the Borrower’s
indemnification obligations set forth in Section 12.03(c) shall apply, subject
to the proviso contained in Section 12.03(c)); (iii) certifies that no party
hereto nor any representative or agent of counsel for any party hereto has
represented, expressly or otherwise, or implied that such party would not, in
the event of litigation, seek to enforce the foregoing waivers, and
(iv) acknowledges that it has been induced to enter into this Agreement, the
Loan Documents and the transactions contemplated hereby and thereby by, among
other things, the mutual waivers and certifications contained in this
Section 12.09.

 

Section 12.10                     Headings.  Article and Section headings and
the Table of Contents used herein are for convenience of reference only, are not
part of this Agreement and shall not affect the construction of, or be taken
into consideration in interpreting, this Agreement.

 

Section 12.11                     Confidentiality.  Each of the Administrative
Agent, the Loan Administrator and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, legal counsel and other advisors (it being
understood that the Persons to whom such disclosure is made will be informed of
the confidential nature of such Information and instructed to keep such
Information confidential), (b) to the extent required or requested by any
regulatory authority or self-regulatory body, (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process;

 

89

--------------------------------------------------------------------------------


 

provided Borrower has been given reasonable advance notice thereof, to the
extent permitted by law, and been afforded an opportunity to limit or protest
the disclosure, (d) to any other party to this Agreement or any other Loan
Document, (e) in connection with the exercise of any remedies hereunder or under
any other Loan Document or any suit, action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section 12.11, to (i) any assignee of or Participant in,
or any prospective assignee of or Participant in, any of its rights or
obligations under this Agreement or (ii) any actual or prospective counterparty
(or its advisors) to any Swap Agreement relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section 12.11 or (ii) becomes available to the Administrative Agent, the
Loan Administrator or any Lender on a nonconfidential basis from a source other
than the Borrower.  For the purposes of this Section 12.11, “Information” means
all information received from the Borrower or any Subsidiary relating to the
Borrower or any Subsidiary and their businesses, other than any such information
that is available to the Administrative Agent, the Loan Administrator or any
Lender on a nonconfidential basis prior to disclosure by the Borrower or a
Subsidiary.  Any Person required to maintain the confidentiality of Information
as provided in this Section 12.11 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.  Notwithstanding anything herein to the
contrary, any party hereto (and each employee, representative or other agent of
such party) may disclose without limitation of any kind, any information with
respect to the “tax treatment” and “tax structure” (in each case, within the
meaning of Treasury Regulation Section 1.6011-4) of the transactions
contemplated hereby and all materials of any kind (including opinions or other
tax analyses) that are provided to that party relating to such tax treatment or
tax structure; provided that with respect to any document or similar item that
in either case contains information concerning the tax treatment or tax
structure of the transactions, as well as other information, this sentence shall
only apply to such portions of the document or similar item that relate to the
tax treatment or tax structure of the transactions contemplated hereby.

 

Section 12.12                     Exculpation Provisions.  Each of the parties
hereto specifically agrees that it has a duty to read this Agreement and the
other Loan Documents and agrees that it is charged with notice and knowledge of
the terms of this Agreement and the other Loan Documents; that it has in fact
read this Agreement and is fully informed and has full notice and knowledge of
the terms and conditions of this Agreement; that it has been represented by
independent legal counsel of its choice throughout the negotiations preceding
its execution of this Agreement and the other Loan Documents; and has received
the advice of its attorney in entering into this Agreement and the other Loan
Documents; and that it recognizes that certain of the terms of this Agreement
and the other Loan Documents may result, subject to the terms hereof and thereof
and applicable law, in one party assuming the liability inherent in some aspects
of the transaction and relieving the other party of its responsibility for such
liability.  Each party hereto agrees and covenants that it will not contest the
validity or enforceability of any exculpatory provision of this Agreement and
the other loan documents on the basis that the party had no notice or knowledge
of such provision or that the provision is not “conspicuous.”

 

90

--------------------------------------------------------------------------------


 

Section 12.13                     No Third Party Beneficiaries.  This Agreement,
the other Loan Documents, and the agreement of the Lenders to make Loans are
solely for the benefit of the Borrower, and no other Person (including, without
limitation, any Subsidiary of the Borrower, any obligor, contractor,
subcontractor, supplier or materialmen) shall have any rights, claims, remedies
or privileges hereunder or under any other Loan Document against the
Administrative Agent, the Issuing Bank or any Lender for any reason whatsoever. 
There are no third party beneficiaries except as provided for in
Section 12.03(c).

 

Section 12.14                     [Reserved].

 

Section 12.15                     PATRIOT Act Notice.  Each Lender hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender to identify the Borrower in
accordance with the Patriot Act.

 

Section 12.16                     Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan or reimbursement obligation, together with all fees, charges and other
amounts that are treated as interest on such Loan or reimbursement obligation
under applicable law (collectively the “Charges”), shall exceed the Highest
Lawful Rate that may be contracted for, charged, taken, received or reserved by
the Lender holding such Loan or reimbursement obligation in accordance with
applicable law, the rate of interest payable in respect of such Loan or
reimbursement obligation hereunder, together with all Charges payable in respect
thereof, shall be limited to the Highest Lawful Rate and, to the extent lawful,
the interest and Charges that would have been payable in respect of such Loan or
reimbursement obligation but were not payable as a result of the operation of
this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans, reimbursement obligations or periods shall be
increased (but not above the Highest Lawful Rate therefor) until such cumulated
amount shall have been received by such Lender and in the event that,
notwithstanding the foregoing, under any circumstances the aggregate amounts
taken, reserved, charged, received or paid on the Loans include amounts which by
applicable law are deemed interest which would exceed the Highest Lawful Rate,
then such excess shall be deemed to be a mistake and each Lender receiving same
shall credit the same on the principal of its Loans (or if such Loans shall have
been paid in full, refund said excess to the Borrower).  In the event that the
maturity of the Obligations are accelerated by reason of any election of the
holder thereof resulting from any Event of Default under this Agreement or
otherwise, or in the event of any required or permitted prepayment, then such
consideration that constitutes interest may never include more than the Highest
Lawful Rate, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited on the Obligations (or,
if the applicable Loans shall have been paid in full, refunded to the Borrower
of such interest).  The provisions of this Section shall control over all other
provisions of this Agreement or the other Loan Documents which may be in
apparent conflict herewith.

 

Section 12.17                     Intercreditor Agreement.  Each Lender hereby
(a) acknowledges that it has received a copy of the Intercreditor Agreement,
(b) agrees that it will be bound by and

 

91

--------------------------------------------------------------------------------


 

will take no action contrary to the provisions of the Intercreditor Agreement as
if it were a signatory thereto and (c) authorizes and instructs the
Administrative Agent to enter into the Intercreditor Agreement (including any
and all amendments, amendments and restatements, modifications, supplements and
acknowledgements thereto as permitted hereby) on behalf of and without any
further action by such Lender.

 

Section 12.18                     Letters of Credit.

 

(a)                                 Cash Collateral.  On the Amendment Effective
Date, the Borrower shall deposit, in an account with the Issuing Bank, in the
name of the Issuing Bank and for the benefit of the Issuing Bank, Cash
Collateral in an amount equal to 105% of the aggregate undrawn face amount of
the Letters of Credit.  The Borrower hereby grants to the Issuing Bank, for the
benefit of the Issuing Bank, an exclusive first priority and continuing
perfected security interest in and Lien on such Cash Collateral to secure the
Borrower’s obligations with respect to draws and all other obligations,
including reimbursement obligations, under the Letters of Credit. The Borrower’s
obligation to deposit amounts pursuant to this Section 12.18 shall be absolute
and unconditional, without regard to whether any beneficiary of any such Letter
of Credit has attempted to draw down all or a portion of such amount under the
terms of a Letter of Credit, and, to the fullest extent permitted by applicable
law, shall not be subject to any defense or be affected by a right of set-off,
counterclaim or recoupment which the Borrower or any of its Subsidiaries may now
or hereafter have against any such beneficiary, the Issuing Bank or any other
Person for any reason whatsoever.  Such deposit account or securities account
shall be held as collateral securing the payment and performance of the
Borrower’s obligations under this Section 12.18 and the applicable Letters of
Credit.  Interest or profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Issuing Bank to
reimburse the Issuing Bank for any payment pursuant to a Letter of Credit.
Within three (3) Business Days of any Letter of Credit terminating, the Issuing
Bank shall return any remaining portion of the Cash Collateral attributable to
such Letter of Credit to the Borrower. This Section 12.18 shall terminate and
cease to be of any force and effect upon termination of all the Letters of
Credit. Notwithstanding the foregoing or anything else contained herein to the
contrary, to the extent any payments or Cash Collateral in respect of the
Letters of Credit are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person, in each case, in any insolvency or
liquidation proceeding involving the Borrower under any bankruptcy law, then to
such extent, such reimbursement obligations up to the amount of such payments or
Cash Collateral so invalidated, declared to be fraudulent or preferential, set
aside or required to be repaid to a trustee, debtor in possession, receiver or
other Person under any bankruptcy law, whether mature or contingent, shall be
secured on a first priority pari passu basis with the Administrative Agent, Loan
Administrator and Lenders in the collateral securing the Obligations.

 

(b)                                 Obligations Absolute.  The Borrower’s
obligation to reimburse for payments pursuant to the Letters of Credit as
provided in Section 12.18(a) shall be absolute, unconditional and irrevocable,
and shall be performed strictly in accordance with the terms of this
Section 12.18 under any and all circumstances whatsoever and irrespective of
(i) any lack of validity or enforceability of any Letter of Credit, any Letter
of Credit agreement or this Section 12.18, or any term or provision therein,
(ii) any draft or other document presented under a Letter of Credit proving to
be forged, fraudulent or invalid in any respect or any statement therein being
untrue or

 

92

--------------------------------------------------------------------------------


 

inaccurate in any respect, (iii) payment by the Issuing Bank under a Letter of
Credit issued by the Issuing Bank against presentation of a draft or other
document that does not comply with the terms of such Letter of Credit or any
Letter of Credit agreement, or (iv) any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 12,18, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder. The
Issuing Bank shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of the
Issuing Bank; provided that the foregoing shall not be construed to excuse the
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by the Issuing Bank’s failure to exercise care when
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof.  The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of the
Issuing Bank (as finally determined by a court of competent jurisdiction), the
Issuing Bank shall be deemed to have exercised all requisite care in each such
determination.  In furtherance of the foregoing and without limiting the
generality thereof, the parties agree that, with respect to documents presented
which appear on their face to be in substantial compliance with the terms of a
Letter of Credit, the Issuing Bank may, in its sole reasonable discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

(c)                                  Disbursement Procedures.  The Issuing Bank
shall, promptly following its receipt thereof, examine all documents purporting
to represent a demand for payment under a Letter of Credit issued by the Issuing
Bank, which such payment shall be funded with the Cash Collateral as set forth
in Section 12.18(a).  The Issuing Bank shall promptly notify the Borrower by
telephone (confirmed by telecopy) of such demand for payment; provided that any
failure to give or delay in giving such notice shall not relieve the Borrower of
its obligation to reimburse the Issuing Bank with respect to the payment under
the Letter of Credit (which such payment shall be funded with the Cash
Collateral as provided under this Section 12.18).

 

Section 12.19                     Moratorium on Financing Alternatives.  Each
Lender hereby agrees that from the Amendment Effective Date until November 16,
2015 it shall not in any manner propose or offer to, or solicit from, the
Borrower, any of its Subsidiaries or any of the Borrower’s or its Subsidiaries’
affiliates, managers, officers, directors or financial advisors, any aspect of
any DIP Financing or similar financing arrangement.  The Borrower and each of
its Subsidiaries hereby agree that from the Amendment Effective Date until
November 16, 2015 it shall not, and shall not permit any of its managers,
officers or financial advisors to, solicit from or discuss in any manner any
aspect of any DIP Financing or similar arrangement with any Person. 
Notwithstanding the foregoing Section 12.19, the parties hereto agree and
acknowledge that the restrictions set forth in this Section 12.19 shall fall
away and be of no further force and

 

93

--------------------------------------------------------------------------------


 

effect if a Material Adverse Effect under clause (a) of the definition thereof
has occurred or is reasonably expected to occur (a “MAE Exception”). In the
event an MAE Exception occurs, the Borrower shall deliver, as promptly as
practicable, written notice thereof to the Majority Lenders)

 

[Signatures Begin Next Page]

 

94

--------------------------------------------------------------------------------


 

The parties hereto have caused this Agreement to be duly executed as of the day
and year first above written.

 

 

BORROWER:

 

 

 

MAGNUM HUNTER RESOURCES CORPORATION

 

a Delaware corporation

 

 

 

 

 

 

By:

 

 

Name:

Joseph C. Daches

 

Title:

Senior Vice President and Chief Financial Officer

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

ADMINISTRATIVE AGENT:

 

 

 

[·]

 

 

 

 

 

 

By:

 

 

Name:

[·]

 

Title:

[·]

 

 

 

ISSUING BANK:

 

 

 

[·]

 

 

 

 

 

 

By:

 

 

Name:

[·]

 

Title:

[·]

 

Signature Page to Fourth Amended and Restated Credit Agreement

 

--------------------------------------------------------------------------------


 

 

LENDER:

 

 

 

[·]

 

 

 

 

 

 

By:

 

 

Name:

[·]

 

Title:

[·]

 

--------------------------------------------------------------------------------


 

Exhibit B

 

(Attached)

 

--------------------------------------------------------------------------------


 

Confidential

Subject to FRE 408

Subject to Continuing Internal and Client Review

 

Exhibit C

 

Form of Borrowing Notice

 

[·][·], 20[·]

 

Magnum Hunter Resources Corporation, a Delaware corporation (the “Borrower”),
pursuant to Section 2.03 of the Fourth Amended and Restated Credit Agreement
dated as of October 22, 2014 (together with all amendments, restatements,
supplements or other modifications thereto, the “Credit Agreement”), among the
Borrower, Bank of Montreal, as Administrative Agent, Cantor Fitzgerald
Securities, as Loan Administrator and the lenders (the “Lenders”) which are or
become parties thereto (unless otherwise defined herein, each capitalized term
used herein is defined in the Credit Agreement), hereby requests a Borrowing as
follows:

 

(1)           Aggregate amount of the requested Borrowing is $[·];

 

(2)           Date of such Borrowing is [·];

 

(3)           Requested Borrowing is to be a Eurodollar Borrowing;

 

(4)           In the case of a Eurodollar Borrowing, the initial Interest Period
applicable thereto is 1 month; and

 

(5)           Location and number of the accounts to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05 of the
Credit Agreement, are as set forth in the funds flow attached hereto as
Exhibit A.

 

--------------------------------------------------------------------------------


 

The undersigned certifies that he is the chief financial officer of the
Borrower, and that as such he is authorized to execute this certificate on
behalf of the Borrower.  The undersigned further certifies, represents and
warrants on behalf of the Borrower that the Borrower is entitled to receive the
requested Borrowing under the terms and conditions of the Credit Agreement.

 

 

MAGNUM HUNTER RESOURCES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Term Sheet

 

--------------------------------------------------------------------------------


 

MAGNUM HUNTER RESOURCES CORPORATION (“MHR”)

TERM SHEET FOR REFINANCING OF AND INCREASE TO EXISTING FIRST LIEN FACILITY

 

SUMMARY OF TERMS AND CONDITIONS (NOT A COMMITMENT)

 

Overview:

 

Set forth below is a summary of the pertinent terms and conditions for a
refinancing of and increase to the loans and other credit accommodations
outstanding (the “Refinancing”) under that certain Fourth Amended and Restated
Credit Agreement dated as of October 22, 2014 by and among Magnum Hunter
Resources Corporation (the “Borrower”), each of the lenders party thereto, Bank
of Montreal as administrative agent for the lenders (“Existing Agent”) and the
other parties from time to time party thereto (as amended, restated,
supplemented or otherwise modified from time to time, the “Existing RBL Credit
Agreement” and the facility thereunder, the “Existing RBL Facility”), which such
refinancing shall be in the form of a single tranche of term loans to be
borrowed on the Closing Date (as defined below) in an aggregate principal amount
equal to $[60] million) (the “Refinancing Facility”).



The New First Lien Lenders understand that time is of the essence, and that the
Company would like the New First Lien Lenders to fund the Refinancing Facility
on Friday October 30 or Monday November 2. To that end, the New First Lien
Lenders would ask that the Company and its advisors cooperate as fast as
reasonably practicable to provide any and all due diligence requests made by the
advisors to the New First Lien Lenders.



The New First Lien Lenders are anticipating, based on conversations with the
Company, that the Refinancing Facility will provide the Company with liquidity
for approximately 30-45 days. During this time, the Company and the New First
Lien Lenders will continue to discuss various options and alternatives regarding
the Company’s balance sheet.



If an out-of-court alternative is ultimately agreed upon between the New Senior
Notes Lenders, the New Second Lien Lenders and the Company, the New First Lien
Lenders will work with the Company in good faith to document any necessary
transaction, including, without limitation, a potential financing transaction to
give the Company the necessary flexibility to pursue various

 

--------------------------------------------------------------------------------


 

 

 

alternatives.



If an in-court alternative is ultimately agreed upon among the New Senior Notes
Lenders and the New Second Lien Lenders (both as defined below) that has the
Company’s support, it is the parties’ intention to work together in good faith
to document any related DIP Financing, plan of reorganization term sheet
(including the necessary commitments for exit financing), and a restructuring
support agreement, prior to the filing for chapter 11.



For the avoidance of doubt, nothing herein shall obligate the Company, the New
Senior Notes Lenders, the New Second Lien Lenders, or any other stakeholder of
the Company to reach agreement regarding the terms or conditions regarding an
in-court or out-of-court alternative.

 

 

 

Lenders:

 

The Refinancing is to be provided by (a) certain holders (representing
approximately 77%) of the Borrower’s 9.75% Senior Notes due 2020 (the “Senior
Notes”) (solely in their capacity as such, the “New Senior Notes Lenders”) and
(b) certain holders of the loans outstanding (representing approximately 69%)
under the Borrower’s Second Lien Credit Facility(1) (solely in their capacity as
such, the “New Second Lien Lenders” and, collectively with the New Senior Notes
Lenders, and solely in their capacity as such, the “New First Lien Lenders”) to
the Borrower and its restricted subsidiaries(2) (collectively, the “Company”).
It is agreed and understood that the New Senior Notes Lenders and New Second
Lien Lenders shall each participate in 50% of the total committed amount of the
Refinancing Facility (and that such equal participation shall be both for the
refinancing of the Existing RBL Facility as well as the additional approximately
$[15] million in new lending).


In light of timing, the ability to be a New First Lien Lender will not be
offered to all holders of Senior Notes or all holders of the Second Lien Credit
Facility. If the Company ultimately files for chapter 11, and DIP Financing is

 

--------------------------------------------------------------------------------

(1)         The “Second Lien Credit Facility” refers to that certain credit
facility, dated as of October 22, 2014, between and among Magnum Hunter
Resources Corporation, as borrower, each of the lenders from time to time party
thereto, and Credit Suisse AG, Cayman Islands Branch, as administrative agent
and collateral agent, in the principal amount of $340,000,000.  There is
approximately $337.4 million in principal amount outstanding under the Second
Lien Credit Facility.

 

(2)         “Restricted Subsidiaries” has the meaning as defined in the Existing
RBL Facility.

 

--------------------------------------------------------------------------------


 

 

 

provided by the New First Lien Lenders, it is the New First Lien Lender’s
intentions that the opportunity to be a DIP Lender (but not a New First Lien
Lender) shall be offered to each holder of the Senior Notes on a pro rata basis
based upon the holdings of such holder as a percentage of the total outstanding
principal amount of the Senior Notes, and each holder of the Second Lien Credit
Facility on a pro rata basis based upon the holdings of such holder as a
percentage of the total outstanding principal amount of the Second Lien Credit
Facility. If the Company and the New First Lien Lenders ultimately agree to a
longer term out-of-court financing, it is the New First Lien Lenders’ intention
that the opportunity to be a lender thereunder (but not a new First Lien Lender)
shall be offered to each holder of the Senior Notes on a pro rata basis based
upon the holdings of such institutions as a percentage of the total outstanding
principal amount of the Senior Notes, and each holder of the Second Lien Credit
Facility on a pro rata basis based upon the holdings of such holder as
percentage of the total outstanding principal amount of the Second Lien Credit
Facility.


[If any such DIP Financing or longer term out-of-court financing is provided by
the New First Lien Lenders, it is agreed and understood that the New Senior
Notes Lenders and the New Second Lien Lenders shall each participate in 50% of
the total committed amount of DIP Financing.]

 

 

 

Administrative Agent:

 

The Administrative Agent for the Refinancing Facility will be the agent for the
Existing RBL Facility.

 

 

 

Borrower:

 

The Borrower.

 

 

 

Guarantors:

 

The entities that are guarantors of the Existing RBL Facility will guarantee the
Refinancing Facility (collectively, the “Guarantors”) on the same terms and
conditions that they guarantee the Existing RBL Facility.

 

 

 

Purpose of Refinancing Facility/Use of Proceeds/Amount of Refinancing Facility:

 

The purpose of the Refinancing Facility is to provide the Company the necessary
liquidity to stabilize its operations while the New Senior Notes Lenders and New
Second Lien Lenders discuss with the Company (and its other stakeholders) the
terms of a consensual transaction, as noted above.



In accordance with and solely subject to the Budget (as defined below), proceeds
of the Refinancing Facility will be used (i) to refinance the existing loans
outstanding under the Existing RBL Facility, (ii) cash collateralize letters of

 

--------------------------------------------------------------------------------


 

 

 

credit outstanding under the Existing RBL Facility, (iii) for general corporate
purposes of the Company (including payment of certain trade payables and fees
and expenses in connection with the transactions contemplated hereby) and
(iv) for certain transaction fees and other costs and expenses.


The Refinancing Facility will be in an aggregate principal amount of up to $[60]
million, plus closing fees on the terms set forth herein, (a) approximately $44
million of which will be used to refinance loans currently outstanding under the
Existing RBL Facility and cash collateralize letters of credit outstanding under
the Existing RBL Facility and (b) the remainder (approximately $[15] million) of
which shall be used in accordance with the Use of Proceeds described above.

 

 

 

Refinancing Facility Termination Date:

 

The Refinancing Facility shall become due and payable on the Refinancing
Facility Termination Date. The “Refinancing Facility Termination Date” shall be
the earlier of: (a) the filing of a chapter 11 case (or cases) by the Borrower
or any of its subsidiaries; (b) December 30, 2015; or (c) the acceleration of
the Refinancing Facility, as determined by the Requisite Lenders (as defined
herein).

 

 

 

Loan Documents:

 

The Refinancing Facility will be documented through an amendment and restatement
to the Existing RBL Facility, which will include the terms and conditions in
this Term Sheet that are not otherwise found in the Existing RBL Facility. Any
terms and conditions that are in this Term Sheet that relate to the Refinancing
Facility but are not found in the currently existing documentation governing the
Existing RBL Facility will become part of the Refinancing Facility through such
amendment and restatement.


The Refinancing Facility (and the New First Lien Lenders thereof) will have all
of the protections of being a “Senior Obligation” (and the New First Lien
Lenders will have all of the protections of being a “Senior Secured Party”)
under that certain Intercreditor Agreement among the Borrower, the other
grantors party thereto, Bank of Montreal and Credit Suisse AG, Cayman Islands
Branch (the “Intercreditor Agreement”); provided, that, for the avoidance of
doubt, the Company shall not be prohibited from accepting a DIP Financing
proposal from the lenders under the Second Lien Credit Facility and/or the
holders of the Senior Notes; provided, that, for the avoidance of

 

--------------------------------------------------------------------------------


 

 

 

doubt, nothing in this Term Sheet other than as specifically noted, shall affect
the terms of the Intercreditor Agreement.

 

 

 

Interest Rate:

 

L+[4.00]% per annum..

 

 

 

Default Interest:

 

During the continuance of an event of default, the overdue amounts outstanding
under the Refinancing Facility will bear incremental default interest at the
rate of 4.00% per annum; provided, that, if the Company enters into a New
Financing provided by (i) holders of Senior Notes and the Second Lien Lenders
upon the Refinancing Facility Termination Date, then such incremental default
interest shall be 2.00% per annum or (ii) either holders of the Senior Notes or
Second Lien Lenders (but not both), then such default interest shall be 3.00%
per annum.

 

 

 

Amortization:

 

None.

 

 

 

Mandatory Prepayments:

 

Mandatory prepayments of the Refinancing Facility will be similar to those
customarily found for facilities of this type, size and duration, and will
include 100% of the proceeds from any occurrences or transactions customarily
included in mandatory prepayment provisions, with no reinvestment rights;
provided, however, the proceeds from the [three specific asset sales discussed
at diligence meeting] (the “Permitted Asset Sales”) in an aggregate amount of
not more than $10 million shall not be required to be prepay the Refinancing
Facility.(3)


Documentation will include removal of borrowing base mechanics in light of term
loan nature of Refinancing Facility.

 

 

 

Security and Priority of Refinancing Facility:

 

The Refinancing Facility will have the same security(4) and priority as the
loans under the Existing RBL Facility (including, without limitation, over Oil
and Gas Properties representing the Minimum Collateral Amount) and will enjoy
the same protections and suffer the same obligations as the loans thereunder
including, without limitation, under the Intercreditor Agreement (as set forth
above).

 

 

 

Conditions Precedent to

 

The closing date for the Refinancing Facility (the “Closing

 

--------------------------------------------------------------------------------

(3)         NTD: Okay with Company. Second Lien mandatory prepayment provision
will need to be tweaked to be consistent with this approach.

 

(4)         Subject to review of security documents and further diligence.

 

--------------------------------------------------------------------------------


 

Funding:

 

Date”) shall be subject to the following conditions:

 

 

 

 

 

 

A.

All documentation for the Refinancing Facility (including the amendment and
restatement, all security documentation, etc.) shall be in form and substance
consistent with this term sheet and otherwise reasonably satisfactory to the New
First Lien Lenders and their respective counsel.

 

 

 

 

 

 

B.

The New First Lien Lenders shall be satisfied that there shall not occur as a
result of the Refinancing Facility a default (or any event which with the giving
of notice or lapse of time or both would be a default) under any of the
Borrower’s or Guarantors’ debt instruments and other material agreements.

 

 

 

 

 

 

C.

All necessary governmental and third party consents and approvals necessary in
connection with the Refinancing Facility and the transactions contemplated
thereby shall have been obtained and shall remain in effect; and no law or
regulation shall be applicable that restrains, prevents or imposes adverse
conditions upon the Refinancing Facility or the transactions contemplated
thereby.

 

 

 

 

 

 

D.

The New First Lien Lenders shall have a valid and perfected first priority lien
on and security interest in any Collateral granted under the Refinancing
Facility.

 

 

 

 

 

 

E.

The New First Lien Lenders shall have received the Initial Budget (as defined
below) which will govern the use of the Refinancing Facility, which Initial
Budget shall be in form and substance satisfactory to the New First Lien
Lenders.

 

 

 

 

 

 

F.

There shall exist no default under the Refinancing Credit Facility upon giving
effect to the amended terms.

 

 

 

 

 

 

G.

The Borrower shall have provided evidence to the Administrative Agent and the
administrative agent under the Second Lien Credit Facility (the “Second Lien
Administrative Agent” that a first priority perfected security interest in favor
of the Administrative Agent for the benefit of the first lien secured parties
(and a second priority perfected security interest in favor of the Second Lien

 

--------------------------------------------------------------------------------


 

 

 

 

Administrative Agent for the benefit of the second lien secured parties) shall
exist on all Oil and Gas Properties necessary to ensure that the Mortgage
Properties represent at least the Minimum Collateral Amount.(5)

 

 

 

 

 

 

H.

All of the representations and warranties of the Borrower and each Guarantor
under the Refinancing Facility shall be true and correct in all material
respects (or in the case of representations and warranties with a “materiality”
qualifier, true and correct in all respects) immediately prior to, and after
giving effect to, such funding.

 

 

 

 

 

 

I.

The funding of the Refinancing Facility shall not violate any requirement of law
and shall not be enjoined, temporarily, preliminarily or permanently.
J. Payment of any and all fees and expenses of the advisors to the Ad Hoc Group
of Senior Noteholders and the Ad Hoc Group of Second Lien Lenders incurred
through the Closing Date in accordance with this Term Sheet, as well as the
execution by the Company of the engagement letters to both the legal and
financial advisors of the Ad Hoc Group of Senior Noteholders and the Ad Hoc
Group of Second Lien Lenders.

 

 

 

 

 

 

K.

Completion of due diligence (and receipt of all information reasonably
requested) by the New First Lien Lenders and their advisors. (6)

 

 

 

 

Representations and Warranties:

 

The Refinancing Facility will have at least the same representations and
warranties as the Existing RBL Facility, subject to customary adjustments for
financings of this type, and subject to any other items as a result of the
completion of due diligence.

 

 

 

Affirmative Covenants:

 

The Refinancing Facility will have at least the same affirmative covenants as
the Existing RBL Facility, subject to customary adjustments for financings of
this type, and

 

--------------------------------------------------------------------------------

(5)         NTD: From a timing perspective, it will not be possible to convey
all title information within the given time frame (we’ve learned it’s held in
several of MHR’s offices around the country). We ask the second liens to rely on
the title review that Latham has historically completed for the Second Lien
Facility.

 

(6)         NTD:  Subject to Company review of advisor letters.

 

--------------------------------------------------------------------------------


 

 

 

subject to any other items as a result of the completion of due diligence.

 

In addition, the Loan Documents will contain reporting requirements customarily
found in loan documents for similar financings and other reporting requirements
deemed by the New First Lien Lenders to be reasonably appropriate to the
specific transaction, including, without limitation, (i) an initial 6-week
weekly budget, in form and substance satisfactory to the New First Lien Lenders
(the “Initial Budget”) and (ii) a new 6-week weekly budget, in form and
substance satisfactory to the New First Lien Lenders, every other week
thereafter (together with the Initial Budget, the “Budget”) together with a
variance report, in form and substance and containing information reasonably
requested by the New First Lien Lenders, for the immediately preceding week.



The Borrower shall agree to participate (together with its advisors) in a weekly
call with the New First Lien Lenders and their advisors to discuss: (a) the
Budget and such variance report and (b) the status of negotiations on any DIP
financing proposals received by the Company, and the status of any DIP marketing
efforts. In addition, the Borrower will provide, at all reasonable times and
upon reasonable prior notice during the term of the Refinancing Facility, access
to the New First Lien Lenders’ advisors, as reasonably requested, to the
Company’s management and advisors concerning information regarding its
relationships with and accounts payable to its contract counterparties.(7)

 

 

 

Negative Covenants:

 

The Refinancing Facility will have at least the same negative covenants as the
Existing RBL Facility, subject to customary adjustments for financings of this
type, and subject to any other items as a result of the completion of due
diligence. For the avoidance of doubt, however, the documentation for the
Refinancing Facility will remove almost any and all of the following that may
have been permitted under the Existing RBL Facility, other than as already exist
on the Closing Date (including pursuant to contractual obligations existing on
the Closing Date) and other than in the ordinary course of business: (a) debt
issuances, (b) equity issuances; (c) restricted payments; (d)

 

--------------------------------------------------------------------------------

(7)         NTD: The purpose of this provision is that there will be reasonable
transparency as between the Company’s operations and the New First Lien Lenders’
advisors.  The New First Lien Lenders will only be provided access to non-public
information regarding the Company’s individual accounts payable upon the
execution of a confidentiality agreement.

 

--------------------------------------------------------------------------------


 

 

 

payments or transfers to affiliates and/or insiders; (e) asset sales (other than
Permitted Asset Sales that are (i) for fair market value and (ii) in exchange
for consideration in the form of cash and customary assumption of liabilities);
(f) payments (dividends, etc.) to holders of preferred or common equity;
(g) incurrence of liens, and (h) investments.


In addition, the Refinancing Facility will contain a covenant restricting the
Company’s ability to engage in any marketing of the Company’s equity in Eureka
Hunter Holdings, LLC, other than if bidders contact the Company (i.e. a no-shop)
and other than any bidders that have already been engaged in such marketing
efforts as of the Closing Date (as disclosed to the New First Lien Lenders’
advisors); in the event of any such contact or proposal being made, the Company
shall advise the New First Lien Lenders’ advisors within 24 hours of receipt of
any such contact or proposal, and will consult and coordinate with the New First
Lien Lenders on any Company response(s) to such contacts or proposals(8).



It is intended that any and all payments to be made by the Company during the
term of the Refinancing Facility will be governed by the Budget, and that during
the term of the Refinancing Facility the Company shall work with, and negotiate
in good faith with, the New First Lien Lenders on the terms of a consensual
restructuring (either in or out of court, as noted above).

 

 

 

Financial Covenant:

 

The Refinancing Facility will contain a cumulative budget variance covenant
(measured each every other week beginning with the second first full week to
occur after the Closing Date, which such first test shall (if applicable) cover
the “stub” period from the Closing Date through the end of such second full
week) with a cushion of 20%, as well as an additional basket of $5.0 million at
any time utilized for the purpose of repaying outstanding account payables
outside of the budget variance covenant.. Such covenant shall be tested on a
“cumulative’ basis for disbursements and receipts separately over a period
beginning on the Closing Date and running through the last date of the
applicable week of testing. Such covenant shall

 

--------------------------------------------------------------------------------

(8)         To be further discussed with the Company.

 

--------------------------------------------------------------------------------


 

 

 

be tested every other week.(9)

 

 

 

Events of Default:

 

The Refinancing Facility will have at least the same events of default as the
Existing RBL Facility, subject to customary adjustments for financings of this
type, and subject to any other items as a result of the completion of due
diligence It is also anticipated that the “grace periods” for certain defaults
shall be reduced and that there shall be no grace period for certain of the
specific covenants listed in this Term Sheet.

 

 

 

Indemnification and Expenses:

 

The Borrower will indemnify the Administrative Agent, the New First Lien
Lenders, their respective affiliates, successors and assigns and the officers,
directors, employees, agents, advisors, controlling persons and members of each
of the foregoing (each, an “Indemnified Person”) and hold them harmless from and
against all costs, expenses (including reasonable and documented fees,
disbursements and other charges of outside counsel) and liabilities of such
Indemnified Person arising out of or relating to any claim or any litigation or
other proceeding (regardless of whether such Indemnified Person is a party
thereto and regardless of whether such matter is initiated by a third party or
by the Borrower or any of its affiliates) that relates to the Refinancing
Facility, or the transactions contemplated thereby; provided that no Indemnified
Person will be indemnified for any cost, expense or liability to the extent
determined in the final, non-appealable judgment of a court of competent
jurisdiction to have resulted primarily from its gross negligence or willful
misconduct.


In addition, (a) all out-of-pocket expenses of the Administrative Agent and the
New First Lien Lenders (limited to the reasonable and documented fees,
disbursements and other charges of one outside counsel to the Administrative
Agent, one outside counsel and one financial advisor to the New Senior Note
Lenders, taken as a whole, one outside counsel and one financial advisor to the
New Second Lien Lenders, taken as a whole and, if necessary, one local counsel
in each relevant jurisdiction for the Administrative Agent, New Senior Note
Lenders and New Second Lien Lenders, taken as a whole) in connection with the
Refinancing Facility, and the

 

--------------------------------------------------------------------------------

(9)         Note: We’re okay with every other week for a facility of such short
duration, but would expect a longer period in a DIP context.

 

--------------------------------------------------------------------------------


 

 

 

transactions contemplated thereby (and pursuant to this Term Sheet) shall be
paid by the Borrower on the Closing Date and thereafter at regularly scheduled
intervals or from time to time, as invoiced by such professionals, and in
accordance with their engagement letters and (b) all out-of-pocket expenses of
the Administrative Agent and the New First Lien Lenders (limited to the
reasonable and documented fees, disbursements and other charges of one outside
counsel to the Administrative Agent, one outside counsel and one financial
advisor to the New Senior Note Lenders, taken as a whole, one outside counsel
and one financial advisor to the New Second Lien Lenders, taken as a whole and,
if necessary, one local counsel in each relevant jurisdiction for the
Administrative Agent, New Senior Note Lenders and New Second Lien Lenders, taken
as a whole), for enforcement costs and documentary taxes associated with the
Refinancing Facility, and the transactions contemplated thereby (and pursuant to
this term sheet) will be paid by the Borrower at regularly scheduled intervals
or from time to time, as invoiced by such professionals, and in accordance with
their engagement letters, provided, that, nothing herein shall require the
Company to assume the engagement letters or otherwise continue to pay the legal
or financial advisors to the Administrative Agent, New Senior Notes Lenders or
the New Second Lien Lenders upon a chapter 11 filing of the Company or its
affiliates or subsidiaries.

 

 

 

Assignments and Participations:

 

Neither assignments nor participations shall require the consent of the
Administrative Agent, the Borrower, or the Guarantors (other than assignments to
the Company’s Competitors). The Company’s “Competitors” shall consist of other
operating companies (and their subsidiaries and readily identifiable affiliates)
in the exploration and production or midstream industry (“Operating
Competitors”).

 

 

 

Requisite Lenders:

 

Requisite Lenders shall require both (a) New First Lien Lenders holding at least
a majority of the funded loans and commitments under the Refinancing Facility
held by the New Senior Notes Lenders and (b) New First Lien Lenders holding at
least a majority of the funded loans and commitments under the Refinancing
Facility held by the New Second Lien Lenders (if applicable) (the “Requisite
Lenders”).


For the avoidance of doubt, any provision of this Term Sheet that requires the
consent of the “New First Lien Lenders” will require the consent of (a) a
majority of the

 

--------------------------------------------------------------------------------


 

 

 

New Senior Notes Lenders and (b) a majority of the New Second Lien Lenders (if
applicable).

 

 

 

Facility Fee:

 

The Company shall owe a fee of $250,000 (the “Facility Fee”) to the New First
Lien Lenders, to be allocated 50% to New Senior Note Lenders (“Senior Note
Facility Fee”) and 50% to New Second Lien Lenders (the “Second Lien Facility
Fee”) provided, that, if the Company executes a commitment letter or enters into
an agreement extending this out-of-court financing agreement or an agreement
that provides for DIP Financing (a “New Financing”) provided by (i) holders of
Senior Notes and lenders under the Second Lien Credit Agreement (“Second Lien
Lenders”) upon the Refinancing Facility Termination Date, then such Facility Fee
shall be waived, (ii) holders of Senior Notes only (i.e., no participation from
the Second Lien Lenders) upon the Refinancing Facility Termination Date, then
the Senior Note Facility Fee shall be waived or (iii) Second Lien Lenders only
(i.e., no participation from holders of Senior Notes) upon the Refinancing
Facility Termination Date, then the Second Lien Facility Fee shall be waived.


For purposes of this provision, “waived” means that 100% of the applicable
amount shall be (a) refunded to the Company by the recipients thereof and/or
(b) the Company shall receive dollar-for-dollar credit of such amount under the
New Financing.

 

 

 

Amendments:

 

Requisite Lenders, except for provisions customarily requiring approval by all
affected Lenders.

 

 

 

Miscellaneous:

 

The Loan Documents will include (i) standard yield protection provisions,
(ii) waivers of consequential damages and jury trial, (iii) customary agency,
set-off and sharing language, and (iv) other provisions customarily found in
loan agreements for similar bridge financings (as applicable) deemed by the New
First Lien Lenders to be reasonably appropriate to this specific transaction.

 

 

 

Governing Law and Submission to Non-Exclusive Jurisdiction:

 

State of New York.

 

 

 

Counsel to New First Lien Lenders:

 

Akin Gump Strauss Hauer & Feld LLP (as counsel to Ad Hoc Group of Senior
Noteholders) and Weil Gotshal & Manges, LLP (as counsel to Ad Hoc Group of
Second Lien

 

--------------------------------------------------------------------------------


 

 

 

Lenders).

 

 

 

Senior Notes Coupon:

 

The holders of the Senior Notes that are New First Lien Lenders shall execute
any necessary documentation effectuating revisions to accommodate the
Refinancing Facility and a forbearance with regard to the exercise of rights and
remedies as a result of the Company’s failure to pay the interest payment due on
November 15, 2015 under the Senior Notes and interest payment due on October 30,
2015 under the Second Lien Credit Facility until the earliest of
(a) December 30, 2015, (b) the filing of a chapter 11 case (or cases) by the
Borrower or any of its subsidiaries, and (c) the occurrence of an Event of
Default under the Refinancing Facility (subject to a grace period of 10 business
days and the benefit of any waivers thereof).

 

 

 

Second Lien Interest Payment:

 

The holders of the second lien loans that are the New First Lien Lenders shall
execute any necessary documentation effectuating revisions to accommodate the
Refinancing Facility and a forbearance with regard to the exercise of rights and
remedies as a result of the Company’s failure to pay the interest payment due on
October 30, 2015 under the Second Lien Credit Facility and the interest payment
due on November 15, 2015 under the Senior Notes until the earliest of
(a) December 30, 2015, (b) the filing of a chapter 11 case (or cases) by the
Borrower or any of its subsidiaries, and (c) the occurrence of an Event of
Default under the Refinancing Facility (subject to a grace period of 10 business
days and the benefit of any waivers thereof).

 

--------------------------------------------------------------------------------


 

Exhibit E

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

Reference is made to the Fourth Amended and Restated Credit Agreement, dated as
of October 22, 2014 (as amended, restated, supplemented or otherwise modified
from time to time and in effect on the date hereof, the “Credit Agreement”),
among Magnum Hunter Resources Corporation, the Lenders named therein, Bank of
Montreal, as Administrative Agent for the Lenders and Cantor Fitzgerald
Securities, as Loan Administrator for the Lenders.  Capitalized terms defined in
the Credit Agreement are used herein with the same meanings.

 

The Assignor named below hereby sells and assigns, without recourse, to the
Assignee named below, and the Assignee hereby purchases and assumes, without
recourse, from the Assignor, effective as of the Assignment Date set forth
below, the interests set forth below (the “Assigned Interest”) in the Assignor’s
rights and obligations under the Credit Agreement, including, without
limitation, the interests set forth below in the Commitment of the Assignor on
the Assignment Date and Loans owing to the Assignor which are outstanding on the
Assignment Date, together with the participations in Letters of Credit and LC
Disbursements held by the Assignor on the Assignment Date, but excluding accrued
interest and fees to and excluding the Assignment Date.  The Assignee hereby
acknowledges receipt of a copy of the Credit Agreement.  From and after the
Assignment Date (i) the Assignee shall be a party to and be bound by the
provisions of the Credit Agreement and, to the extent of the Assigned Interest,
have the rights and obligations of a Lender thereunder and (ii) the Assignor
shall, to the extent of the Assigned Interest, relinquish its rights and be
released from its obligations under the Credit Agreement.

 

This Assignment and Assumption is being delivered to the Administrative Agent
and the Loan Administrator (with a copy to the Borrower) together with (i) any
documentation required to be delivered by the Assignee pursuant to
Section 5.04(g) of the Credit Agreement, duly completed and executed by the
Assignee, and (ii) if the Assignee is not already a Lender under the Credit
Agreement, an Administrative Questionnaire in the form supplied by the Loan
Administrator, duly completed by the Assignee.  The [Assignee/Assignor] shall
pay the fee payable to the Loan Administrator pursuant to Section 12.04(b) of
the Credit Agreement.

 

Each Assignee represents that it is not a Company Competitor.

 

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

 

Date of Assignment:

 

Legal Name of Assignor:

 

Legal Name of Assignee:

 

Assignee’s Address for Notices:

 

Effective Date of Assignment (“Assignment Date”):

 

--------------------------------------------------------------------------------


 

Facility

 

Principal Amount Assigned

 

Percentage Assigned of
Facility/Commitment (set
forth, to at least 8 decimals, as
a percentage of the Facility
and the aggregate
Commitments of all Lenders
thereunder)

 

Commitment Assigned:

 

$

 

 

 

%

Loans:

 

 

 

 

 

 

The terms set forth above are hereby agreed to:

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

[Name of Assignee], as Assignee

 

 

 

 

 

By:

 

 

Name:

 

Title:

 

The undersigned hereby consent to the within assignment:(10)

 

MAGNUM HUNTER RESOURCES CORPORATION, a Delaware corporation

 

CANTOR FITZGERALD SECURITIES, as Loan Administrator

 

 

 

 

 

 

By:

 

 

By:

 

Name:

 

Name:

Title:

 

Title:

 

--------------------------------------------------------------------------------

(10)        Consents to be included to the extent required by
Section 12.04(b) of the Credit Agreement.

 

--------------------------------------------------------------------------------